             Ca~-                                                   CHECKING     I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                  Bank



     PAPER PILING UP?                                                                               t)cLICK!
     Switch to paperless statements!                                                                capitalonebank.com

 NINA FISCHMAN




 ACCOUNT DETAIL                    CONTINUED FOR PERIOD JANUARY 01, 2017                - MARCH 31, 2017
                                                                                        Description                              Debit Card
 Date                  Amount            Resulting Balance          Transaction Type
 03/21              -$17,000.00                $283,143.61          Debit               International Wire Transfer Dr
                                                                                        SHORTSTOP LTD '"":!'l 17
                                                                                        USDIRIRedactedJ:5961
 03/21                    -$40.00                $283,103.61        Debit               Wire transfer fee SHORTSTOP LTD
                                                                                        032117
 03/23                -$3,000.00                 $280,103.61        Debit               ACH Vl,llhdrawal CAPITAL ONE
                                                                                        MOBILEPMT
 03/23                  -$560.00                 $279,543.61        Debit               ACH Wrthdrawal CAPITAL ONE
                                                                                        MOBILEPMT
 03/27                -$8,000.00                 $271,543.61        Debit               Customer withdrawal
 03/31                    $12.40                 $271,556.01        Credit              Interest paid
 03/31                     -$3.47                $271,552.54        Debit               FED TAX WITHHELD




                                                                                                                            PAGE 3 OF 4

Producls and services are offered by Caphal One, NA, Member FOIC.
@2017 Capital One. All lights reserved.                                                                                 MEMBER    @
                                                                                                                        FDIC      LW'ii
               Ca~-                                                       CHECKING         I   SAVINGS         I   CDS    I   IRAS     I   LOANS
                 Bank




                                                                                                   -               www.eapitalonebank.c()m
        NINA FISCHMAN                                                                              ~

        703 CARLYLE ST
                                                                                                       ~            1·800·655-0ANKl2265)



                                                                                                       •
        WOODMERE NY 115982917

                                                                                                                   m.caphalonebank.com

                                                                                                    ~
                                                                                                       11711       Visit your nearesl localion


       • New address? Please ccnlact cus1omer se1Vice to updale.


j IMPORTANT MESSAGES                                                                                                                                            j
~Soap5hot



 ACCOUNT SUMMARY                              FOR PERIOD JANUARY 01, 2017 - FEBRUARY 28, 2017

VIP Interest Checking [Redacted]                         9036
Previous Balance 12/31/16                                 $390,542.87             Number of Days in Cycle                                                  59
 O Deposits/Credits                                             $0.00             Minimum Balance This Cycle                                     $304,135.11
 Interest Paid                                                 $28.29             Average Collected Balance                                      $350,037.15
 8 Checks/Debits                                          -$86.427.55             Interest Earned During this Cycle                                   $28.29
 Service Charges                                                $0.00             Interest Paid Year-To-Date                                          $28.29
Ending Balance 02/28/17                                   $304,143.61             Annual Percentage Yield Earned                                       0.05%


ACCOUNT DETAIL                       FOR PERIOD JANUARY 01, 2017                 - FEBRUARY 28, 2017

VIP Interest Checking [Redacted] 9036
                                                                                                                                                   Debit Card
Date                      Amount          Resulting_ Balance            Transaction   Ty_e_e     Descrie_tion
01/31                -$73,419.63                   $317,123.24          Debit                    Customer withdrawal
01/31                     $16.48                   $317,139.72          Credit                   Interest paid
01/31                      -$4.61                  $317,135.11          Debit                    FED TAX WITHHELD
02/01                 -$3,000.00                   $314,13511           Debit                    Customer withdrawal
02/06                 ·$3,000.00                   $311,135.11          Debit                    Customer withdrawal
02/13                 ·$2,000.00                   $309,135.11          Debit                    Customer withdrawal
02/13                 ·$3,000.00                   $306,135.11          Debit                    Customer withdrawal
02/15                 -$2,000.00                   $304,135.11          Debit                    ACH Withdrawal CAPITAL ONE
                                                                                                 MOBILEPMT
02/28                       $11.81                 $304,146.92          Credit                   Interest paid
02/28                       -$3.31                 $304,143.61          Debit                    FED TAX WITHHELD

                                                           Thank you for banking with us.                                                        PAGE 1 OF 2
Products ancl seivices are offered by Capllal One, N.A., Member FDIC.
©2017 Capilal One. All rights reserved.                                                                                                    MEMBER @
                                                                                                                                           FDIC c1:i.,
             Ca~-                                                      CHECKING [ SAVINGS                  I   CDS    I   IRAS     I   LOANS

                                    sank




                                                                                             -                  www.cap:italonehank.com
      NINA FISCHMAN                                                                          "'!!!i!!!"'
      703 CARLYLE ST                                                                             ~              1·800-655•BANK(2265)
      WOODMERE NY 115982917

                                                                                                 •              m.capitalonebank.com

                                                                                              ~
                                                                                                 11:,,11        Vilil your nearest localion
                                                                                              =
      • New address? Please contact customer service to u!Xfate.


ACCOUNT SUMMARY                              FOR PERIOD OCTOBER 01, 2016 • DECEMBER 30, 2016


VIP lnte>rest Chc,cking              [Redacted] 9036
Previous Balance 09/30/16                                $390.507.52            Number of Days In Cycle                                                 91
2 Deposits/Credits                                             $0.23            Minimum Balance This Cycle                                    $390,507.52
 Interest Paid                                                $49.09            Average Collected Balance                                     $390,519.30
4 Checks/Debits                                              -$13.97            Interest Earned During this Cycle                                  $49.09
 Service Charges                                               $0.00            Interest Paid Year-To-Date                                        $206.47
Ending Balance 12/30116                                  $390,542.87            Annual Percentage Yield Earned                                      0.05%


ACCOUNT DETAIL                       FOR PERIOD OCTOBER 01, 2016               - DECEMBER 30, 2016

VIP lntc,rc,st Che>cking             [Redacted] 9036
                                                                                                                                                Debit Card
Date                     Amount           Resulting Balance           Transaction Type     Description
10131                      $0.19               $390,507.71            Credit               ACH deposit PAYPAL
                                                                                           VERIFYBANK
10131                         $0.04                $390,507.75        Credit               ACH deposit PAYPAL
                                                                                           VERIFYBANK
10131                        -$0.23                $390,507.52        Debit                ACH Withdrawal PAYPAL
                                                                                           VERIFYBANK
10131                       $16.54                 $390,524.06        credit               Interest paid
10/31                       -$4.63                 $390,519.43        Debit                FED TAX WITHHELD
11/30                       $16.01                 $390,535.44        Credit               Interest paid
11/30                       -$4.48                 $390,530.96        Debit                FED TAX WITHHELD
12/31                       $16.54                 $390,547.50        Credit               interest paid
12/31                       -$4.63                 $390,542.87        Debit                FED TAX WITHHELD




                                                            Thank you for banking with us.                                                     PAGE 1 OF 2

Products and seivic&s are offered by Cap~al One, N.A., Member FDIC.
©2016 Capilal One. All righls reserved.                                                                                                  MEMBER   f=)'
                                                                                                                                         FDIC      LENO£R
               Cap~-                                                   CHECKING      I    SAVINGS           I   CDS    I   IRAS      I   LOANS
                  Bank




                                                                                              •                  www.<:apil.alonehank.com
        NINA FISCHMAN
        703 CARLYLE ST
                                                                                                  ~              1-800-655-8ANK(2265}



                                                                                                  •
        WOODMERE NY 115982917

                                                                                                                m.capitalonebank.com

                                                                                              ~
                                                                                                  11:,,11        Visil your nearest localion
                                                                                              =
       • New address? Please contact customer service to update.


j IMPORTANT MESSAGES                                                                                                                                           j
~apshot



ACCOUNT SUMMARY                              FOR PERIOD OCTOBER 01, 2016 • OCTOBER 31, 2016


VIP Interest Checking [Redacted] 9036
Previous Balance 09/30/16        $390,507.52                                    Number of Days in Cycle                                                  31
 2 Deposits/Credits                     $0.23                                   Minimum Balance This Cycle                                     $390,507.52
Interest Paid                         $16.54                                    Average Collected Balance                                      $390,507,52
2 Checks/Debits                        -$4.86                                   Interest Earned During this Cycle                                   $16.54
 Service Charges                        $0.00                                   Interest Paid Year-To-Date                                         $173.92
Ending Balance 10/31 /16         $390,519.43                                    Annual Percentage Yield Earned                                       0.05%

ACCOUNT DETAIL                       FOR PERIOD OCTOBER 01, 2016 · OCTOBER 31, 2016

VIP Interest Checking [Redacted) ~ 9 _ 0 3 ~ 6 ~ - - - - - - - - - - - - - - - - - - - - - - -
                                                                                                                                                  Debit Card
Date                      Amount          Resulting_ Balance         Transaction Tl".ee     Descril'_tion
10/31                         $0.19               $390,507.71        Credit                 ACH deposit PAYPAL
                                                                                            VERIFYBANK
10/31                         $0.04               $390,507.75        Credit                 ACH deposit PAYPAL
                                                                                            VERIFYBANK
10/31                        -$0.23               $390,507.52        Debit                  ACH Withdrawal PAYPAL
                                                                                            VERIFYBANK
10/31                       $16.54                $390,524 06        Credit                 Interest paid
10/31                       -$4.63                $390,519.43        Debit                  FED TAX WITHHELD




                                                           Thank you for banking with us.                                                      PAGE 1 OF2
Products and services are offered by Capital One, NA, Membe1 FDIC.
©2016 Capilal One. AU righls resef\led.                                                                                                       @
                                                                                                                                         MEMBER

                                                                                                                                         FDIC """''
             Ca~-                                                     CHECKING   I   SAVINGS         I   CDS    I   IRAS     I   LOANS
               7.
                Bank




                                                                                         -                www.eapitalonebank.com
                                                                                         ~
      NINA FISCHMAN
      703 CARLYLE ST                                                                         ~            1·800•655•BANK(2265)
      WOODMERE NY 115982917

                                                                                          •....           m.capltalonebank.com


                                                                                             11711        Visit your nearest location
                                                                                          =
      • New address? Please oontact customer service to update.


ACCOUNT SUMMARY                             FOR PERIOD JULY 01, 2016 • SEPTEMBER 30, 2016


VIP Interest Checking [Redacted] 9036
Previous Balance 06/30/16        $390.4 72.18                               Number of Days in Cycle                                               92
o Deposits/Crect~s                      $0.00                               Minimum Balance This Cycle                                  $390,472.18
Interest Paid                         $49.08                                Average Collected Balance                                   $390,483.96
 3 Checks/Debits                     -$13.74                                Interest Earned During this Cycle                                $49.08
 Service Charges                        $0.00                               Interest Paid Year-To-Date                                      $157.38
Ending Balance 09/30/16          $390,507.52                                Annual Percentage Yield Earned                                    0.05%


ACCOUNT DETAIL                      FOR PERIOD JULY 01. 2016           - SEPTEMBER 30, 2016

VIP Interest Checking [Redacted] =-9=-03:=.c6=--------------------------
                                                                              Debit Card
Date           Amount    Resulting Balance Transaction Type Description
07/31            $16.54        $390,488.72 Credit           Interest paid
07/31            -$4.63        $390,484.09 Debit            FED TAX WITHHELD
08/31            $16.54        $390,500.63 Credit           Interest paid
08/31            -$4.63        $390,496.00 Debit            FED TAX WITHHELD
09/30            $16.00        $390,512.00 Credit           Interest paid
09/30            -$4.48        $390,507.52 Debit            FED  TAX WITHHELD




                                                           Thank you for banking with us.                                                PAGE 1 OF 2

                                                                                                                                   MEMBER @
Products and sewices are offered by Capital One, N.A., Member FDIC.
©2016 Capital One. AU rights reserved.
                                                                                                                                   FDIC ;;.,a,·,
               Cap~-                                                        CHECKING   I   SAVINGS         I   CDS    I   IRAS      I   LOANS
                  Bank




                                                                                                 -              www.capitalonebank.c:om
        NINA FISCHMAN                                                                            "!!!i!!9
       703 CARLYLE ST
                                                                                                  ~             1-800-655-BANKl2265)



                                                                                                 •....
       WOODMERE NY 115982917

                                                                                                                m.capltalonebank.com


                                                                                                  11:,11        Visil your nearest location
                                                                                                 =
       • New address? Please conlact customer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD APRIL 13, 2016 • JUNE 30, 2016


VIP Interest Checking [Redacted] 9036
Previous Balance 04/12/16                                $390.441.84              Number of Days in Cycle                                               79
o Deposits/Credtts                                             $0.00              Minimum Balance This Cycle                                  $390,441.84
 Interest Paid                                                     $42.14         Average Collected Balance                                   $390,451.69
3 Checks/Debits                                              -$11.80              Interest Earned During this Cycle                                $42.14
Service Charges                                                $0,00              Interest Paid Year-To-Date                                      $108,30
Ending Balance 06/30/16                                  $390,472.18              Annual Percentage Yield Earned                                    0.05%


ACCOUNT DETAIL                       FOR PERIOD APRIL 13, 2016               - JUNE 30, 2016

VIP Interest Checking [Redacted] - = - 9 - = - 0 3 = - 6 = - - - - - - - - - - - - - - - - - - - - - - - - -
Date                      Amount          Resulting Balance             Transaction Type       Description
                                                                                                                                                 Debit Card
04/30                        $9.60                $390,451.44           Credit                 Interest paid
04/30                       -$2.69                $390,448.75           Debit                  FED TAX WITHHELD
05/31                       $16.54                $390,465.29           Credit                 Interest paid
05/31                       -$4.63                $390,460.66           Debit                  FED TAX WITHHELD
06/30                       $16.00                $390,476.66           Credit                 Interest paid
06/30                       -$4.48                $390,472.18           Debit                  FED TAX WITHHELD




                                                           Thank you for banking with us.                                                     PAGE 1 OF 2
Products and saivices are offered by Capital One, N.A., Member FDIC.
©2016 Capital One. All rights reserved.                                                                                                 MEMBER    G
                                                                                                                                        FDIC c1:i.,
               Ca~-                                                      CHECKING       I   SAVINGS        I   CDS    I   IRAS     I     LOANS
                 Bank




        NINA FISCHMAN
                                                                                                   I!!          www.t:apitalonebank.com

        703 CARLYLE ST
                                                                                                   ~            1-800·655•8ANK!2265)



                                                                                                   •....
        WOODMERE NY 115982917

                                                                                                                m.capitalonel:Janlu:om


                                                                                                   11711       v1,11 your nearest location
                                                                                                   =
       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD MARCH 11, 2016 - APRIL 12, 2016

VIP Interest Checking (Redacted] 9036
Previous Balance 03/10/16                                $390,429.17               Number of Days in Cycle                                             33
 o Deposits/Credtts                                             $0.00              Minimum Balance This Cycle                                $390,429.17
 Interest Paid                                                $17.60               Average Collected Balance                                 $390,429.17
1 Checks/Debits                                                -$4.93              Interest Earned During this Cycle                              $17.60
Service Charges                                                 $0.00              Interest Paid Year-To-Date                                     $66.16
Ending Balance 04/12/16                                  $390,441.84               Annual Percentage Yield Earned                                  0.05%


ACCOUNT DETAIL                       FOR PERIOD MARCH 11, 2016                  - APRIL 12. 2016

VIP Interest Checking [Redacted] _9_03_6_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date           Amount    Resulting Balance  Transaction Type Description       Debi/Card
04/12                       $17.60                 $390,446.77         Credit                 Interest paid
04/12                       -$4.93                 $390,441.84         Debit                  FED TAX WITHHELD




                                                           Thank you for banking with us.                                                     PAGE 1 OF 2
Products and services a,e offered by Capttal One, N.A., Member FOIC.
©2016 Capital One. All righls reserved.                                                                                                  MEMBER   @
                                                                                                                                         FDIC ,-..r.,.,
              Ca~-                                                       CHECKING     I   SAVINGS           I   CDS    I   IRAS      I   LOANS
                Bank




                                                                                               -                 www.eapitalonehank.com
       NINA FISCHMAN                                                                           ~

       703 CARLYLE ST
                                                                                                   ~             1·800-655•8ANK (2265}



                                                                                               •...
       WOODMERE NY 115982917

                                                                                                                m.capitalonebank.com


                                                                                                   IIJ'II        Visil your nearest location
                                                                                               =
       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD FEBRUARY 11, 2016 - MARCH 10. 2016

VIP Interest Checking [Redacted] 9036
Previous Balance 02/10/16                                $390.418.03             Number of Days in Cycle                                                 29
 o Deposits/Credits                                             $0.00            Minimum Balance This Cycle                                    $390,418.03
 Interest Paid                                                $15.47             Average Collected Balance                                     $390,418.03
 1 Checks/Debits                                               -$4.33            Interest Earned During this Cycle                                  $15.47
 Service Charges                                                $0.00            Interest Paid Year-To-Date                                         $48.56
Ending Balance 03/1 0/16                                 $390.429.17             Annual Percentage Yield Earned                                      0.05%


ACCOUNT DETAIL                      FOR PERIOD FEBRUARY 11. 2016 - MARCH 10, 2016

VIP Interest Checking [Redacted] :::.9:::.03:c:6"-------------------------:----
                                                                                                                                                  Debit card
Date                     Amount           Resulting Balance            Transaction Type     Description
03/10                     $15.47                $390,433.50            Credit               Interest pa id
03/10                     -$4.33                $390,429.17            Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                                      PAGE 1 OF 2
Products and seivices are offered by Capital One, N.A., Member FDIC.
©2016 Capilal One. All rights reserved.                                                                                                  MEMBER    G
                                                                                                                                         FDIC 11.;;.,,
               Ca~-                                                       CHECKING    I   SAVINGS   I   CDS j IRAS            I     LOANS
                                 7.
                                  Sank




        NINA FISCHMAN                                                                            @        www.capi1aloaeba~k.can

        703 CARLYLE ST
        WOODMERE NY 115982917                                                                     ©       1·800-655-DANK '22651



                                                                                                 @        m.cajlitat,netunk.tom


                                                                                                 @        Visit rour local branch



       • New address? Please contact custo.-..r service to update.


 ACCOUNT SUMMARY                              FOR PERIOD JANUARY 14, 2016 • FEBRUARY 10, 2016

VIP Interest Checking [Redacted] 9036
Previous Balance 01/13/16                                  $390.407.28           Number of Days in Cycle                                          28
o Deposits/Credtts                                                $0.00          Minimum Balance This Cycle                             $390,407.28
Interest Paid                                                   $14.93           Average Collected Balance                              $390,407.28
1 Checks/Debits                                                  ·$4.18          Interest Earned During this Cycle                           $14.93
Service Charges                                                   $0,00          Interest Paid Year-To-Date                                  $33.09
Ending Balance 02/10/16                                    $390,418.03           Annual Percentage Yield Earned                               0.05%


ACCOUNT DETAIL                       FOR PERIOD JANUARY 14, 2016                - FEBRUARY 10, 2016

VIP Interest Checking [Redacted] _9_03_6_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date           Amount    Resulting Balance  Transaction Type Description       Debit Card
02/10                       $14.93                  $390,422.21        Credit               Interest paid
02/10                       -$4.18                  $390,418.03        Debit                FED TAX WITHHELD




                                                             Thank you for banking with us.                                             PAGE 1 OF 2
PrQducts and services are orrered by Capital One, N.A., Member FDIC,
©2016 Capital One, AU tights reserved.                                                                                              MEMBER   G:r
                                                                                                                                    FDIC     CEIID<R
               Cap~-                                                 CHECKING     I   SAVINGS   I   CDS    I   IRAS / LOANS
                  Bank




        NINA FISCHMAN                                                                        ®        www.cap!!alomehank.m:rn

        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                             ©        1-800-tSS-BAHK (22&S)



                                                                                             ®        m.eap1ta1,nebank.com


                                                                                             @        Visit your local bra~eb




       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD DECEMBER 11, 2015 · JANUARY 13, 2016


VIP Interest Checking [Redacted] 9036
Previous Balance 12/10/15        $390,394.20                                 Number of Days in Cycle                                         34
O Deposits/Credrts                      $0.00                                Minimum Balance This Cycle                            $390,394.20
Interest Paid                         $18.16                                 Average Collected Balance                             $390,394.20
1 Checks/Debits                        -$5.08                                Interest Earned During this Cycle                          $18.16
Service Charges                         $0.00                                Interest Paid Year-To-Date                                 $18.16
Ending Balance 01 /13/16         $390,407.28                                 Annual Percentage Yield Earned                              0.05%


ACCOUNT DETAIL                       FOR PERIOD DECEMBER 11, 2015            - JANUARY 13, 2016

VIP Interest Checking [Redacted] 9036
                                                        ----------------------------
                                                                                Debit Card
Date                       Amount         Resulting Balance        Transaction Type     Description
01/13                       $18.16              $390,412.36        Credit               Interest paid
01/13                       -$5.08              $390,407.28        Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                           PAGE 1 OF 2
Branch bank produc1s and services offered by Capital One, N.A.,
Capital One Bank Is a trade name of Capital One, NA and does no1                                                                MEMBER   @
rerer to a separately insured insUtullon, Member FDIC,© 2016
Capilal One, All lighls reserved.                                                                                               FDIC ,~,
              Ca~-                                                      CHECKING   I   SAVINGS   I   CDS   I   IRAS       I     LOANS
                7.
                  Bank




       NINA FISCHMAN                                                                           @       www.capilalonebank.com

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                               ©       l-800-1155-BANK !22BS}



                                                                                              @        m.eapttaltnebank.com


                                                                                              @        Yisityout local b1anch



       • New address? Please contact customer se,vice to update.


 ACCOUNT SUMMARY                             FOR PERIOD NOVEMBER 13, 2015 - DECEMBER 10, 2015

VIP Interest Checking [Redacted] 9036
PreVious Balance 11112115                                $390,383.42          Number of Days In Cycle                                        28
 o Deposits/Credits                                             $0.00         Minimum Balance This Cycle                           $390,383.42
 Interest Paid                                                $14. 97         Average Collected Balance                            $390,383.42
1 Checks/Debits                                                -$4.19         Interest Earned During this Cycle                         $14.97
 Service Charges                                                $0.00         Interest Paid Year-To-Date                               $195.16
Ending Balance 12/10/15                                  $390,394.20          Annual Percentage Yield Earned                             0.05%


ACCOUNT DETAIL                      FOR PERIOD NOVEMBER 13, 2015              - DECEMBER 10, 2015

VIP Interest Checking [Redacted] - " 9 - = - 0 = - 3 6 = - - - - - - - - - - - - - - - - - - - - - - - - -
Date                     Amount           Resulting Balance         Transaction Type     Description                                     Debit Card
12110                       $14.97                 $390,398.39      Credit               Interest paid
12110                       -$4.19                 $390,394.20      Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                           PAGE 1 OF2

Branch bank products and services offered by Ca(Xtal One, NA,
Capital One Bank is a trade name of Capital One, N .A.                                                                          MEMBER    @
ond does nol refer lo a separetetv Insured inslitution,
Member FDIC,© 2015Capital One, All rights feserved.                                                                             FDIC      iaiM,
               ca,;;ta1<¾-
                       Bank     7.
                                                                         CHECKING   I   SAVINGS   I   CDS    J   IRAS       I     LOANS




       NINA FISCHMAN                                                                          @         www.capltaJo1ebank.com

       703 CARLYLE ST
       WOODMERE NY 115982917                                                                   ©        1·800•&55-DAHK {2265)



                                                                                              @         m.oap,a11nebank.com


                                                                                              @)        Vlsll your local bra~eh



       • New address? Please oontact customer service to update.


 ACCOUNT SUMMARY                              FOR PERIOD OCTOBER 14, 2015 - NOVEMBER 12, 2015

VIP Interest Checking (Redacted] 9036
Previous Balance 10/13/15                                 $390,371.87         Number of Days in Cycle                                          30
o Deposits/Credits                                               $0.00        Minimum Balance This Cycle                             $390,371.87
Interest Paid                                                  $16.04         Average Collected Balance                              $390,371.87
1 Checks/Debits                                                 -$4.49        Interest Earned During this Cycle                           $16.04
Service Charges                                                  $0.00        Interest Paid Year-To-Date                                 $180.19
Ending Balance 11/12/15                                   $390,383.42         Annual Percentage Yield Earned                               0.05%


ACCOUNT DETAIL                       FOR PERIOD OCTOBER 14, 2015 - NOVEMBER 12, 2015

VIP Interest Checking [Redacted] _9_03_6_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date           Amount    Resulting Balance  Transaction Type Description       Debit Card
11/12                       $16.04                 $390,387.91       Credit               Interest paid
11/12                       -$4.49                 $390,383.42       Debit                FED TAX WITHHELD




                                                            Thank you for banking with us.                                            PAGE 1 OF 2
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, N.A.                                                                             MEMBER   @
and does not refer lo a separately ineured insiHulion,
Member FDIC,© 2015 Capital One, AH rig his reserved.                                                                              FDIC ,ii..
                Ca~-                                                         CHECKING   I   SAVINGS   I   CDS    I   IRAS       I     LOANS
                  7.
                   Bank




        NINA FISCHMAN
                                                                                                   @        www.capl!alo1ebank.c.an

        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                                   ©        1·800,GSS-DANK (226S)



                                                                                                   ®        m.captta1tnebank.com


                                                                                                   @)       Visit vour local branch




       • New a<ldress? Please contact custcmer se!Vice to update.


 ACCOUNT SUMMARY                                 FOR PERIOD SEPTEMBER 12, 2015 - OCTOBER 13, 2015

VIP Interest Checking [Redacted] 9036
Previous Balance 09/11/15                                     $390,359.55         Number of Days in Cycle                                          32
o Deposits/Credijs                                                   $0.00        Minimum Balance This Cycle                             $390,359.55
Interest Paid                                                      $17 .11        Average Collected Balance                              $390,359, 55
 1 Checks/Debits                                                    -$4.79        Interest Earned During this Cycle                           $17.11
Service Charges                                                      $0.00        Interest Paid Year-To-Date                                 $164.15
Ending Balance 10/13/15                                       $390,371.87         Annual Percentage Yield Earned                               0.05%


ACCOUNT DETAIL                         FOR PERIOD SEPTEMBER 12, 2015 - OCTOBER 13, 2015

VIP Interest Checking [Redacted] _9_03_6_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date           Amount    Resulting Balance  Transaction Type Description       Debit Card
10/13                         $17.11                      $390,376.66    Credit               Interest paid
10/13                         -$4.79                      $390,371.87    Debit                FED TAX WITHHELD




                                                               Thank you for banking with us.                                             PAGE 1 OF2

Branch bank products and se{Vices offered by Capital One, N.A.,
Capital One Bank Is a trade name of Capilal One, N.A.                                                                                 MEMBER   @
and does not refer to a sepa1ately insured institution,
Member FDIC,© 2015 Capilal One, All righls reserved.                                                                                  FDIC     L~1i
               Ca~-                                                        CHECKING [ SAVINGS        I   CDS    I   IRAS       I     LOANS
                                 7.
                                  Bank




        NINA FISCHMAN                                                                              @       www.capilalo~ebank.cun

        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                                  ©        1-800-GSS-BAHK (2285)



                                                                                                  ®        m.capttal.nebank,com


                                                                                                  @)       Visit your local branch




       • New address? Please contact customer servic<l to update.


ACCOUNT SUMMARY                                FOR PERIOD AUGUST 13, 2015 - SEPTEMBER 11, 2015

VIP Interest Checking [Redacted] 9036
Previous Balance 08/12/15                                  $390,348.00            Number of Days in Cycle                                         30
o Deposits/Credijs                                                $0.00           Minimum Balance This Cycle                            $390,348.00
Interest Paid                                                   $16.04            Average Collected Balance                             $390,348.00
1 Checks/Debits                                                  -$4.49           Interest Earned During this Cycle                          $16.04
Service Charges                                                   $0. 00          Interest Paid Year-To-Date                                $147.04
Ending Balance 09/11/15                                    $390,359.55            Annual Percentage Yield Earned                              0.05%


ACCOUNT DETAIL                        FOR PERIOD AUGUST 13. 2015                - SEPTEMBER 11, 2015

VIP Interest Checking [Redacted] - " ' 9 ~ 0 3 " - ' 6 = - - - - - - - - - - - - - - - - - - - - - - - - -
Date           Amount    Resulting Balance Transaction Type Description                    Debit Card No.
09/11                        $16.04                   $390,364.04      Credit                 Interest paid
09/11                        -$4.49                   $390,359.55      Debit                  FED TAX WITHHELD




                                                            Thank you for banking with us.                                               PAGE 1 OF 2
Branch bank products and seivices offered by Capital One, N.A.,
Capi1al One Bank is a lrade name of Capita! One, N.A.                                                                                MEMBER   -@
:and does not refer to a sepa,ately insured insli!ulion,
Member FDIC,© 2015 Capllal One, All righls reserved.                                                                                 FDIC     ~~,
               Ca~-                                                   CHECKING    I    SAVINGS   I   CDS   I   IRAS        I     LOANS
                                  7.
                                   Sank




        NINA FISCHMAN                                                                         @        www.capJtalo11eb.ank.cD111

        703 CARLYLE ST
        WOODMERE NY                    115982917                                              ®        l·BOO·G55-8ANK (2'851



                                                                                              ®        m,cal}tta1,nebank.tom


                                                                                              @)       Ylslt your local bra~ch



       • New address? Please contact customer se!'lice to update.


 ACCOUNT SUMMARY                                 FOR PERIOD JULY 11, 2015 • AUGUST 12, 2015


VIP Interest Checking [Redacted] 9036
Previous Balance 07/10/15        $390,335.29                                 Number of Days in Cycle                                           33
o Oeposits/Credtts                      $0.00                                Minimum Balance This Cycle                             $390,335.29
Interest Paid                         $17.65                                 Average Collected Balance                              $390,335.29
 1 Checks/Debits                       -$4.94                                Interest Earned During this Cycle                           $17.65
 Service Charges                        $0.00                                Interest Paid Year-To-Date                                 $131.00
Ending Balance 08/12115          $390,348.00                                 Annual Percentage Yield Earned                               0.05%


ACCOUNT DETAIL                         FOR PERIOD JULY 11, 2015        - AUGUST 12, 2015

VIP Interest Checking [Redacted] ~ 9 0 ~ 3 ~ 6 ~ - - - - - - - - - - - - - - - - - - - - - - -
Date                        Amount            Resulting Balance     Transaction Type      Description                               Debit Card No.
08/12                        $17.65                 $390,352.94     Credit                Interest paid
08/12                        -$4.94                 $390,348.00     Debit                 FED TAX WITHHELD




                                                            Thank you for banking with us.                                           PAGE 1 OF2
Branch bank producls and services offered by Capital One, N.A..
Capilal One Bank Is a trade name of Capital One, NA                                                                              MEMBER   Q
and docs not refer to a scparalcly insured institution,
Member FDIC,© 2015 Capital Ona, All righls 1ese1ved.                                                                             FDIC ,~.
               ca,;;,a,c¾-       7.
                                                                              CHECKING r SAVINGS r CDS         I   IRAS      I    LOANS
                                   Sank




       NINA FISCHMAN                                                                                @      www.capl!aloRebank.cun

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                                   ©       1-B00-655-DANK (2265)



                                                                                                   ®       m.captta11nebank.tom


                                                                                                   @       Vhll your loc.,ranch




       • New addre$s? Please contact custoll'!lr seivice to update.


ACCOUNT SUMMARY                                FOR PERIOD JUNE 11, 2015 - JULY 10, 2015

VIP Interest Checking [Redacted] 9036
Previous Balance 06110115                                   $390,323.74            Number of Days in Cycle                                      30
 o Deposits/Credits                                                   so.oo        Minimum Balance This Cycle                         $390,323.74
 Interest Paid                                                   $16.04            Average Collected Balance                          $390,323.74
 1 Checks/Debits                                                  -$4.49           Interest Earned During this Cycle                       $16.04
Service Charges                                                    $0. 00          Interest Paid Year-To-Date                             $113.35
Ending Balance 07/10115                                     $390,335.29            Annual Percentage Yield Earned                           0.05%


ACCOUNT DETAIL                        FORPERIOD JUNE11,2015                    • JULY10,2015

VIP Interest Checking [Redacted] _9_03_6_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                       Amount           Resulting Balance             Transaction Type     Description                           Debit Card No.
07110                       $16.04                $390,339.78             Credit               Interest paid
07110                       -$4.49                $390,335.29             Debit                FED TAX WITHHELD




                                                              Thank you for banking with us.                                           PAGE 1 OF2
Branch bank producls and seNices offered by Capital One, NA,
Capi1al One Bank ls a trade name of Capilal One, N.A.                                                                             MEMBER @
and does nol refer lo a separatel~ insured ins!Hulion,
Member FDIC,© 2015 Capital One, All righls reserved.                                                                              FDIC ~..."i..
               Ca~-                                                      CHECKING   I   SAVINGS   I   CDS   I   IRAS      I    LOANS
                                     Bank




       NINA FISCHMAN                                                                            @       www,caphalo~ebank.coo,

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                                ©       1-800-055-BAHK ('2&S)



                                                                                                ®       m.ca,na11nebank.<0m


                                                                                               @        Visit your 10<~ brmh




       • New addrws? Please contact customer setvice to update.


 ACCOUNT SUMMARY                              FOR PERIOD MAY 13, 2015 - JUNE 10, 2015

VIP Interest Checking [Redacted] 9036
Previous Balance 05/12/15                                 $390,312.57          Number of Days in Cycle                                      29
 O Deposits/Credits                                              $0.00         Minimum Balance This Cycle                         $390,312.57
 Interest Paid                                                 $15.51          Average Collected Balance                          $390,312.57
1 Checks/Debits                                                 -$4.34         Interest Earned During this Cycle                       $15.51
 Service Charges                                                 $0.00         Interest Paid Year-To-Date                              $97.31
Ending Balance 06/10/15                                   $390,323.74          Annual Percentage Yield Earned                           0.05%


ACCOUNT DETAIL                       FOR PERIOD MAY 13, 2015              - JUNE 10, 2015

VIP Interest Checking [Redacted] _9_03_6_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Dale                      Amount           Resulting Balance         Transaction Type       Description                           Debit Card No.
06/10                      $15.51                $390,328.08         Credit                 Interest paid
06/10                      -$4,34               $390,323.74          Debit                  FED TAX WITHHELD




                                                            Thank you for banking with us.                                         PAGE 1 OF 2
Branch bank products and services offered by Capital One, N.A.,
Capilal One Bank Is a trade name of Capilal One, NA                                                                            MEMBER   f'=)
tmd does nol refer to a separalelv inwred insrnulion,
Member FDIC,© 2015 Capital Ona, All righls reserved.                                                                           FDIC     i'iiiDER
               Cap~-                                                 CHECKING    I SAVINGS I CDS I IRAS I LOANS
                                     sank




        NINA FISCHMAN                                                                        @      www.caphaloRebank.cr:m

        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                             CD      1·800-G55-BANK (2265)



                                                                                            @       m.capttal,nsbank.tom


                                                                                            @       Vlsil your local branch




       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                               FOR PERIOD APRIL 11, 2015 • MAY 12, 2015


VIP Interest Checking [Redacted] 9036
PreVious Balance 04/10/15        $390,300.25                                Number of Days in Cycle                                        32
0 Deposits/Credits                      $0.00                               Minimum Balance This Cycle                           $390,300.25
Interest Paid                         $17.11                                Average Collected Balance                            $390,300.25
1 Checks/Debits                        ·$4.79                               Interest Earned During this Cycle                         $17.11
Service Charges                         $0.00                               Interest Paid Year-To-Date                                $81.80
Ending Balance 05/12/15          $390.312.57                                Annual Percentage Yield Earned                             0.05%

ACCOUNT DETAIL                        FOR PERIOD APRIL 11, 2015          MAY 12, 2015

VIP Interest Checking [Redacted] " - 9 - ' - 0 3 = ' - 6 " - - - - - - - - - - - - - - - - - - - - - - - - -
Date                       Amount           Resulting Balance      Transaction Type     Description                              Debit Card No.
05/12                        $17.11                  $390,317.36   Credit               Interest paid
05/12                         -$4.79                 $390,312.57   Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                         PAGE 1 OF 2
Branch bank products and seivices offered by Capital One, N.A.,
Capital One Bank Is a trade name of Capllal One, N.A.
and does not refer to a separately insured insti1ution,
                                                                                                                              MEMBER
                                                                                                                              FDIC
                                                                                                                                       A
                                                                                                                                       ,,,.i.,
Member FDIC,© 2015 Capital One, All rig his reserved.
                 ca,;;,a1~-
                       7.
                                                                                         CHECKING               I   SAVINGS            I   CDS         I   IRAS / tOANS
                                          Bank




        NINA FISCHMAN
                                                                                                                                   @            www.ca1>ltal0Jebank.c001

        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                                                                   ®            l-800-G55-BANK (2205)



                                                                                                                                   @            m.capttaltnebank.tom


                                                                                                                                   @            Visit your local branch



        • New address? Please contact custon-.,r service to update.


  IMPORTANT MESSAGES
  Here's achange: We're moving to quarterly &alements if there's no activity on your ace-0unt each month. Wlafs not changing: You can still see your
 \~ccount info online 24f7.



 ACCOUNT SUMMARY                                    FOR PERIOD MARCH 12, 2015 • APRIL 10, 2015

VIP Interest Checking                      [Redacted] 9036
Previous Balance 03/11/15                                         $390,288.70                          Number of Days in Cycle                                                          30
 0 Deposits/Credtts                                                      $0.00                         Minimum Balance This Cycle                                             $390,288.70
 Interest Paid                                                         $16.04                          Average Collected Balance                                              $390,288, 70
 1 Checks/Debits                                                        -$4.49                         Interest Earned During this Cycle                                           $16.04
 Service Charges                                                         $0.00                         Interest Paid Year-To-Date                                                  $64.69
Ending Balance 04/10/15                                           $390,300.25                          Annual Percentage Yield Earned                                               0.05%


ACCOUNT DETAIL                            FOR PERIOD MARCH 12, 2015                              - APRIL 10, 2015

VIP Interest Checking                     [Redacted] _9_03_6_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                          Amount             Resulting Balance                    Transaction Type                     Description                                       Debit Card No.
04/10                          $16.04                  $390,304.74                    Credit                               Interest paid
04/10                          -$4.49                  $390,300.25                    Debit                                FED TAX WITHHELD




                                                                     Thank you for banking with us.                                                                            PAGE 1 OF2
Branch bank producls and services offered by Capital One, N.A.,
Capilal One Bank Is a lrade name of Cap!lal One, N.A.
,md does not refer 10 a separafely Insured Institution,
                                                                                                                                                                          MEMBER   A
                                                                                                                                                                          FDIC ,,,.,..,
Member FDIC,© 2015 Capital One, All rlghls reserved.
                  Ca~-                                                                      CHECKING                I   SAVINGS             I   CDS         I   IRAS     I    LOANS
                    7.
                      Bank




         NINA FISCHMAN                                                                                                                  @            www.capi1alo~P!b./lnk.et:m

         703 CARLYLE ST
         WOODMERE NY 115982917
                                                                                                                                        ®            I ·800-855-BANK ms,1



                                                                                                                                        ®            m.capilaloneblttk.tom


                                                                                                                                        @            Vl,it yo,r localbranch



        • New add1e.,1 Please contact customer ser-.ce to update.


  IMPORTANT MESSAGES
  Here's a change: We're moving to quarterly statements ii there's no activity on your account each month. 1/'-Alafs not changing: You can still see your
 ,!ccount info on line 24r7.


ACCOUNT SUMMARY                                       FOR PERIOD FEBRUARY 12, 2015 - MARCH 11, 2015

VIP Interest Checking [Redacted] 9036
Previous Balance 02/11 /15       $390.277.92                                                               Number of Days in Cycle                                                          28
O Deposits/Credits                      $0.00                                                              Minimum Balance This Cycle                                             $390,277.92
Interest Paid                         $14.97                                                               Average Collected Balance                                              $390,277.92
1 Checks/Debits                        -$4.19                                                              Interest Earned During this Cycle                                           $14.97
Service Charges                         $0.00                                                              Interest Paid Year-To-Date                                                  $48.65
Ending Balance 03/11/15          $390,288.70                                                               Annual Percentage Yield Earned                                               0.05%

ACCOUNT DETAIL                             FOR PERIOD FEBRUARY 12, 2015 - MARCH 11, 2015

VIP Interest Checking [Redacted] 9036
                                                                   ------------------------------
Date                           Amount              Resulting Balance                     Transaction Type                      Description                                        Debit Card No.
03/11                            $14.97                  $390,292.89                     Credit                                Interest paid
03/11                            -$4.19                  $390,288.70                     Debit                                 FED TAX WITHHELD




                                                                       Thank you for banking with us.                                                                              PAGE 1 OF 2
Branch bank products and services offered by Capital One, NA,
Capital One Bank Is a lrade name of Capilal One, NA                                                                                                                           MEMBEA   (=)
~nd does not refer lo a separale1t insured institution,
Member FDIC,© 2015 Capital One, All rights rese,ved.                                                                                                                          FDIC     CENOER
                 Ca~-                                                                     CHECKING               I   SAVINGS            I   CDS         I   IRAS   I    LOANS
                                     7.
                                          Bank




         NINA FISCHMAN                                                                                                              @            www.capilalo~eb.ank,cun

         703 CARLYLE ST
         WOODMERE NY 115982917
                                                                                                                                    ©            1-800-655-BAHK (226S)



                                                                                                                                    ®            m.captta1tneb1nk.com


                                                                                                                                    @            Vlsl1yourloc.,ranch



        • New address? Please contact customer selVice to update.


  IMPORTANT MESSAGES
  Here's a change: We're moving to quarterly statements ii there's no activity on your account each month. Wiafs not changing: You can still see your
 \~ccount Info onllne 24f7



 ACCOUNT SUMMARY                                     FOR PERIOD JANUARY 14, 2015 - FEBRUARY 11, 2015

VIP Interest Checking [Redacted] 9036
Previous Balance 01/13/15                                          $390.266.76                          Number of Days in Cycle                                                      29
o Deposits/Credits                                                        $0. 00                        Minimum Balance This Cycle                                         $390,266.76
 Interest Paid                                                          $15.50                          Average Collected Balance                                          $390,266.76
1 Checks/Debits                                                          -$4.34                         Interest Earned During this Cycle                                       $15.50
Service Charges                                                           $0. 00                        Interest Paid Year-To-Date                                              $33.68
Ending Balance 02/11115                                            $390,277.92                          Annual Percentage Yield Earned                                           0.05%


ACCOUNT DETAIL                            FOR PERIOD JANUARY 14, 2015                                - FEBRUARY 11, 2015

VIP Interest Checking [Redacted) 9036
Date                          Amount
                                                                 ------------------------------
                                                 Resulting Balance    Transaction Type Description Debit Card No.
02/11                          $15.50                  $390,282.26                     Credit                               Interest paid
02/11                          -$4.34                  $390,277.92                     Debit                                FED TAX WITHHELD




                                                                     Thank you for banking with us.                                                                         PAGE 1 OF2
Branch bank producls and services olfered by CaJjtal One, N.A.,
Capilal One Bank is a trade name of Capital One, N.A.                                                                                                                   MEMBER   @
and does no! refer lo a s.eparalely inwred institution,
Member FDIC,© 2015 Capilal One, All righ\s rese,ved.                                                                                                                    FDIC     LEN0£R
               ca,;;,,dfu-            sank
                                                                           CHECKING   I   SAVINGS   I   CDS    I   IRAS       I     LOANS




        NINA FISCHMAN
                                                                                                 @        www.capilal11~eDa11k.cm1

        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                                 ©        1-B0CH>SS-BAHK ("65}



                                                                                                @         m.capnalrnebank.tom


                                                                                                @         Visit you, local bta~cb



       • New address? Please contact cu,torner service to update.


ACCOUNT SUMMARY                                 FOR PERIOD DECEMBER 11, 2014 - JANUARY 13, 2015


VIP Interest Checking [Redacted] 9036
Previous Balance 12/10/14                                   $390,253.67         Number of Days in Cycle                                          34
O Deposits/Credits                                                 $0.00        Minimum Balance This Cycle                             $390,253.67
Interest Paid                                                    $18.18         Average Collected Balance                              $390,253.67
1 Checks/Debits                                                   -$5.09        Interest Earned During this Cycle                           $18.18
Service Charges                                                    $0,00        Interest Paid Year-To-Date                                  $18.18
Ending Balance 01/13/15                                     $390,266.76         Annual Percentage Yield Earned                               0.05%

ACCOUNT DETAIL                        FOR PERIOD DECEMBER 11, 2014              - JANUARY 13, 2015

VIP Interest Checking [Redacted] .::.90:::.:3::..:6:...___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                       Amount            Resulting Balance         Transaction Type      Description                              Debit Card No.
01/13                         $18.18                     $390,271.85   Credit                Interest paid
01/13                         -$5.09                     $390,266.76   Debit                 FED TAX WITHHELD




                                                             Thank you for banking with us.                                             PAGE 1 OF 2
Branch bank products and services offered by Capital One. N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                                 MEMBER   @
and does nol refer lo a separalc~ insured institu!ion,
Member FDIC,© 2015 Capital One, All rights 1ese1ved,                                                                                FDIC     ,ii.,
                  Ca~-                                                               CHECKING    I    SAVINGS   I   CDS    I   IRAS      I     LOANS
                    7.
                      Bank




         NINA FISCHMAN                                                                                       @        WWN.capitalonebank.c001

         703 CARLYLE ST
         WOODMERE NY 115982917                                                                               ©        ,.aoo-oss.oANK 122•"

                                                                                                             ®        m.capn .. ., ....•.com


                                                                                                            @         Y/sll your loc~ branch




        • New address? Please contact customer service to update.


  IMPORTANT MESSAGES
  'We've iri::luded awire transfer diS<:losure for your reacing pleasure



 ACCOUNT SUMMARY                                        FOR PERIOD NOVEMBER 14, 2014 • DECEMBER 10, 2014


VIP Interest Checking [Redacted] 9036
Previous Balance 11 /13/14                                            $390,243.28           Number of Days in Cycle                                         27
 O Deposits/Credits                                                          $0.00          Minimum Balance This Cycle                            $390,243.28
 Interest Paid                                                             $14.43           Average Collected Balance                             $390,243.28
 1 Checks/Debits                                                            -$4,04          Interest Earned During this Cycle                          $14.43
 Service Charges                                                             $0.00          Interest Paid Year-To-Date                                $194.55
Ending Balance 12/10/14                                               $390,253.67           Annual Percentage Yield Earned                              0.05%

ACCOUNT DETAIL                               FOR PERIOD NOVEMBER 14, 2014                    • DECEMBER 10, 2014

VIP Interest Checking [Redacted] _9_03_6_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                           Amount               Resulting Balance              Transaction Type     Description                               Debit Card No.
12110                             $14.43                       $390,257.71         Credit               Interest pa id
12/10                             -$4.04                       $390,253.67         Debit                FED TAX WITHHELD




                                                                           Thank you for banking with us.                                          PAGE 1 OF 2
Branch bank producls and s8rvlces offered by Ca!)'lal One, N.A.,
Capi!al One Bank Is a trade name of Capital One, N.A.
ond does not refer to o separ.atelv insured institution,
                                                                                                                                               MEMBER
                                                                                                                                               fDIC
                                                                                                                                                        0.
                                                                                                                                                        cENDEA
Member FDIC,© 2014 Capita! One, All fights reserved.
               Ca~-                                                      CHECKING   I   SAVINGS   J   CDS    J   IRAS       I     LOANS
                                 7.
                                   Sank




       NINA FISCHMAN                                                                          ®         www,c:apitalo~ebank.ccm

       703 CARLYLE ST
       WOODMERE NY 115982917                                                                  ©         1·800-055-BANK 122GSI



                                                                                              ®         m,capilal,netm1luom


                                                                                              @         Vlsil you, local bianch



       • New address? Please contact custorrer ser,ice to update.


ACCOUNT SUMMARY                                FOR PERIOD OCTOBER 11, 2014 - NOVEMBER 13, 2014

VIP Interest Checking [Redacted] 9036
Previous Balance 10/10/14                                 $390,230.19         Number of Days in Cycle                                          34
 O Deposits/Credits                                              $0.00        Minimum Balance This Cycle                             $390,230.19
 Interest Paid                                                 $18.18         Average Collected Balance                              $390,230.19
 1 Checks/Debits                                                -$5.09        Interest Earned During this Cycle                           $18.18
 Service Charges                                                 $0.00        Interest Paid Year-To-Date                                 $180.12
Ending Balance 11/13114                                   $390,243.28         Annual Percentage Yield Earned                               0.05%


ACCOUNT DETAIL                        FOR PERIOD OCTOBER 11, 2014 - NOVEMBER 13. 2014

VIP Interest Checking [Redacted] _ 9 _ 0 ~ 3 6 ~ - - - - - - - - - - - - - - - - - - - - - - -
Date                       Amount           Resulting Balance        Transaction Type      Description                               Debit Card No.
11/13                       $18.18                $390,248.37        Credit                Interest paid
11113                       -$5.09                $390,243.28        Debit                 FED TAX WITHHELD




                                                            Thank you for banking with us.                                            PAGE 1 OF 2
Branch bank products and services offered by Capital One, NA,
Capilal One Bank is a trade name of Capital One, N.A.                                                                             MEMBER   -@
tind does not refer to a separalely insured ins1"ulion,
Member FDIC,© 2014 Capital One, All Jighls reserved.                                                                              FDIC ,~,
               Ca~-                                                       CHECKING   I   SAVINGS   I   CDS   I   IRAS       I     LOANS
                 7.
                  Sank




        NINA FISCHMAN                                                                           @        www.eapilalooebaok.coot

        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                                ©        1·000,655-BAHK !2265)



                                                                                                @        m.cap,altnebank.<om


                                                                                                @        Vl$11 your loc~ braoth




       • New addr~s? Please contact customer ser1ice to update.


 ACCOUNT SUMMARY                                FOR PERIOD SEPTEMBER 12, 2014 - OCTOBER 10, 2014

VIP Interest Checking [Redacted] 9036
Previous Balance 09/11 /14                                 $390,219.03         Number of Days in Cycle                                         29
o Deposits/Credits                                                $0.00        Minimum Balance This Cycle                            $390,219.03
Interest Paid                                                   $15.50         Average Collected Balance                             $390,219.03
1 Checks/Debits                                                  -$4.34        Interest Earned During this Cycle                          $15.50
Service Charges                                                   $0.00        Interest Paid Year-To-Date                                $161.94
Ending Balance 10/10/14                                    $390,230.19         Annual Percentage Yield Earned                              0.05%


ACCOUNT DETAIL                        FOR PERIOD SEPTEMBER 12, 2014 - OCTOBER 10, 2014

VIP Interest Checking [Redacted] ~ 9 _ 0 3 " - 6 ~ - - - - - - - - - - - - - - - - - - - - - - -
Date                       Amount            Resulting Balance        Transaction Type      Description                             Debit Card No.
10/10                       $15.50                 $390,234.53        Credit                Interest paid
10/10                       -$4.34                 $390,230.19        Debit                 FED TAX WITHHELD




                                                            Thank you for banking with us.                                           PAGE 1 OF 2
Branch bank products and services olfered by Capital One, N.A.,
Capital One Bank Is a trade n:ame of Capilal One, N.A.                                                                            MEMBER G)
:ond does no! refer to a separalely Insured instllulion,
Member FDIC,© 2014 Capital Ona, All righls reserved.                                                                              FDIC ,~.
                                                                         CHECKING   I   SAVINGS   I   CDS    I   IRAS / LOANS




       NINA FISCHMAN
                                                                                              @         www.capitalonebank.com

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                              ©         1-800-655-BAHK (!265)



                                                                                              ®         m.cap1ta1,nebank.com


                                                                                              @)        Visit your local branch




       • New address? Please contact customer se,vice to update.


ACCOUNT SUMMARY                              FOR PERIOD AUGUST 13, 2014 • SEPTEMBER 11, 2014


VIP Interest Checking [Redacted] 9036
Previous Balance 08/12/14                                $390,207.48          Number of Days In Cycle                                          30
o Deposits/Credits                                              $0.00         Minimum Balance This Cycle                             $390,207.48
Interest Paid                                                 $16.04          Average Collected Balance                              $390,207.48
1 Checks/Debits                                                -$4.49         Interest Earned During this Cycle                           $16.04
Service Charges                                                 $0. 00        Interest Paid Year-To-Date                                 $146.44
Ending Balance 09/11/14                                  $390,219.03          Annual Percentage Yield Earned                               0.05%

ACCOUNT DETAIL                      FOR PERIOD AUGUST 13. 2014              • SEPTEMBER 11, 2014

VIP Interest Checking [Redacted) _9_03_6_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount           Resulting Balance         Transaction Type      Description                              Debit Card No.
09/11                       $16.04                 $390,223.52       Credit                Interest paid
09/11                       -$4.49                 $390,219.03       Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                             PAGE 1 OF 2
Branch bank products and services offered by Capital One, N.A.,
Capi1al One Bank Is a trade name of Capllal One, N.A.                                                                             MEMBER   G
and does no1 refer to a sepafalely insured inslilulion,
Member FDIC,© 2014 Capllal Ona, All Eighls reserved.                                                                              FDIC ,...i.i
               Capit~o¼-                                                  CHECKING f SAVINGS       I   CDS   I   IRAS / LOANS
                                     Bank




       NINA FISCHMAN
                                                                                                @        www.capi1alone13ank.com

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                                Ci)      1-800•655-DAHK {226S)



                                                                                                @        m.caplta!tneballk.com


                                                                                                @        Visit your 1oc• branch



       • New address? Please contact customer seivice to update.


ACCOUNT SUMMARY                               FOR PERIOD JULY 12, 2014 - AUGUST 12, 2014

VIP Interest Checking [Redacted] 9036
Previous Balance 07111114                                 $390,195.17           Number of Days in Cycle                                        32
O Deposits/Credrts                                               $0.00          Minimum Balance This Cycle                           $390.195.17
Interest Paid                                                  $17.10           Average Collected Balance                            $390,195.17
1 Checks/Debits                                                 -$4. 79         Interest Earned During this Cycle                         $17.10
Service Charges                                                  $0. 00         Interest Paid Year-To-Date                               $130.40
Ending Balance 08112114                                   $390,207.48           Annual Percentage Yield Earned                             0.05%


ACCOUNT DETAIL                       FOR PERIOD JULY 12. 2014                AUGUST 12, 2014

VIP Interest Checking [Redacted] ~ 9 0 ~ 3 - - - ' 6 ' - - - - - - - - - - - - - - - - - - - - - - - - -
Date           Amount    Resulting Balance Transaction Type  Description                 Debit Card No.
08112                        $17.10                  $390,212.27      Credit                Interest paid
08112                        -$4.79                  $390,207.48      Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                             PAGE 1 OF2

Branch bank produols and seivioos ollered by Capilal One, N.A.,
Capital One Bank Is a trade name of CapilalOne, N.A.
ond does nol refer to a separalely insured institution,
                                                                                                                                  MEMBER   G
Membe, FDIC,© 2014 Caphal One, All righls reserved.
                                                                                                                                  FDIC '"''"''
              ca,;;,~Jfu-           sank
                                                                         CHECKING   I   SAVINGS f CDS f IRAS               I     LOANS




       NINA FISCHMAN
                                                                                                @      www.caphalo1ebank,c001

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                               CD      1•800-GSS-BAHK (2265)



                                                                                               ®       m.capttattnebank,com


                                                                                               @)      Visit your local branch




       • New address? Please contact customer service to update.


ACCOUNT SUMMARY                              FOR PERIOD JUNE 12, 2014 - JULY 11, 2014

VIP Interest Checking (Redacted) 9036
Previous Balance 06/11 /14                               $390,183.62           Number of Days in Cycle                                         30
o Deposits/Credits                                              $0.00          Minimum Balance This cycle                           $390,183.62
Interest Paid                                                 $16.04           Average Collected Balance                            $390, 183,62
1 Checks/Debits                                                -$4.49          Interest Earned During this Cycle                          $16.04
Service Charges                                                 $0. 00         Interest Paid Year-To-Date                               $113.30
Ending Balance 07/11114                                  $390,195, 17          Annual Percentage Yield Earned                              0.05%


ACCOUNT DETAIL                      FOR PERIOD JUNE 12, 2014              - JULY 11, 2014

VIP Interest Checking [Redacted) =-90=.:3::..:6c___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount          Resulting Balance          Transaction Type       Description                            Debit Card No.
07/11                      $16.04               $390,199.66          Credit                 Interest pa id
07/11                      -$4.49              $390,195,17           Debit                  FED TAX WITHHELD




                                                           Thank you for banking with us.                                            PAGE 1 OF 2
Branch bank products and seNioos off~red by Capital One, N.A.,
Capital One Bank is a lrade name of Capital One, NA                                                                              MEMBER {=)
and does nol refer lo a sepafately insured inslitution,
Member FDIC,© 2014 Capital One, AU righls rese1ved.
                                                                                                                                 FDIC ,.,.,.,
              Ca~-                                                      CHECKING    I   SAVINGS   I   CDS   I   IRAS        I     LOANS
                7.
                 Bank




       NINA FISCHMAN                                                                           @        www.capltaJo11ebank.ci:rn

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                               ®        1-800-655-DAffK (2'6Sl



                                                                                               ®        m.ca111tat,nebank.com


                                                                                               @        Ylslt your local branch



       • New address? Please contact customer seivice to update


ACCOUNT SUMMARY                              FOR PERIOD MAY 13, 2014 - JUNE 11, 2014


VIP Interest Checking                [Redacted] 9036
Previous Balance 05/12/14                                $390,172.08           Number of Days in Cycle                                         30
 O Deposits/Credits                                             $0.00          Minimum Balance This Cycle                            $390,172.08
Interest Paid                                                 $16.03           Average Collected Balance                             $390,172.08
 1 Checks/Debits                                               -$4.49          Interest Earned During this Cycle                          $16.03
Service Charges                                                 $0.00          Interest Paid Year-To-Date                                 $97.26
Ending Balance 06/11 /14                                 $390,183.62           Annual Percentage Yield Earned                              0.05%


ACCOUNT DETAIL                      FOR PERIOD MAY 13, 2014              - JUNE 11, 2014

VIP Interest Checking               [Redacted] _9_03_6_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                     Amount           Resulting Balance         Transaction Type       Description                               Debit Card No.
06/11                     $16.03                $390,188.11         Credit                 Interest paid
06/11                     -$4.49                $390,183.62         Debit                  FED TAX WITHHELD




                                                           Thank you for banking with us.                                             PAGE 1 OF2

Branch bank producls and seNfces offered by Ca(Xlal One, N.A.,
Capital One Bank Is a trade name of Capital One, N ,A.                                                                            MEMBER <=)
t1nd does nol refer to a separately Insured Institution,
Member FDIC,© 2014 Capital One, All righls reserved,                                                                              FDIC ,...or,
               Ca~-                                                       CHECKING f SAVINGS      I   CDS    I   IRAS / LOANS
                                       Sank




        NINA FISCHMAN
                                                                                               @        www.capllaloiebaflk.ccm

        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                               ©        1-800-GSS-DANK (2285)



                                                                                               @        m.ca111tal1nebank.tom


                                                                                               @        Visit vour local branch



       • New address? Please contact customer se,vice to update


ACCOUNT SUMMARY                                  FOR PERIOD APRIL 11, 2014 • MAY 12, 2014

VIP Interest Checking [Redacted] 9036
Previous Balance 04/10/14                                 $390, 159. 77        Number of Days in Cycle                                         32
 o Oeposits/Credtts                                              $0.00         Minimum Balance This Cycle                            $390,159.77
Interest Paid                                                   $17.10         Average Collected Balance                             $390,159.77
 1 Checks/Debits                                                -$4.79         Interest Earned During this Cycle                          $17.10
Service Charges                                                  SO. oo        Interest Paid Year-To-Date                                 $81.23
Ending Balance 05/12/14                                   $390,172.08          Annual Percentage Yield Earned                              0.05%


ACCOUNT DETAIL                         FOR PERIOD APRIL 11, 2014             MAY 12, 2014

VIP Interest Checking [Redacted] _ 9 _ 0 3 _ 6 ~ - - - - - - - - - - - - - - - - - - - - - - -
Date                        Amount            Resulting Balance       Transaction Type      Description                              Debit Card No.
05/12                        $17.10                 $390,176.87       Credit                Interest paid
05/12                        -$4.79                $390,172.08        Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                             PAGE 1 OF 2
Branch bank producls and seNices ollered by Capital One, N.A.,
Capital One Bank is a trade name or Capllal One, N.A.                                                                             MEMBER   G
and does not refer to a soparatel~ insured lnslilulion,
Member FDIC,© 2014 Capital One, All rlghls reserved.                                                                              FDIC ~..ii.,
              Ca~-                                                       CHECKING     I   SAVINGS   I   CDS     I   IRAS       I     LOANS
                                    Bank




       NINA FISCHMAN                                                                              @        www.caphalo~ebank.com

       703 CARLYLE ST
       WOODMERE NY 115982917                                                                      ©        1-800-655-bANK 12265)



                                                                                                 @         m.caJ)lta11nebank.com


                                                                                                 @         Visit your h)Cal branch




       • New address? Plaase contact customer seivice 10 update.


ACCOUNT SUMMARY                              FOR PERIOD MARCH 13, 2014 • APRIL 10, 2014

VIP Interest Checking [Redacted] 9036
Previous Balance 03/12/14                                $390,148.61             Number of Days in Cycle                                          29
o Deposits/Credits                                              $0.00            Minimum Balance This Cycle                             $390.148.61
Interest Paid                                                 $15.50             Average Collected Balance                              $390,148.61
1 Checks/Debits                                                -$4.34            Interest Earned During this Cycle                           $15.50
Service Charges                                                 $0. 00           Interest Paid Year-To-Date                                  $64.13
Ending Balance 04/10/14                                  $390.159.77             Annual Percentage Yield Earned                               0.05%


ACCOUNT DETAIL                      FOR PERIOD MARCH 13, 2014                 - APRIL 10, 2014

VIP Interest checking [Redacted] _9_0_36
                                       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount           Resulting Balance         Transaction Type        Description                                Debit Card No,
04/10                       $15.50                  $390,164.11      Credit                  Interest paid
04/10                       -$4.34                  $390,159.77      Debit                   FED TAX WITHHELD




                                                           Thank you for banking with us.                                                PAGE 1 OF 2
erench bank producls and seJVices offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capllal One, NA                                                                                  MEMBER {=l
and does not refer 10 a Sllparalely Jnwred inslltu!ion,
Member FDIC,© 2014 Capital one, All rights reserved.
                                                                                                                                     FDIC ,.,,,if,
               ca,;;,a,dfu-      7sank
                                                                     CHECKING    I    SAVINGS f CDS     I   IRAS       I     LOANS




       NINA FISCHMAN                                                                         @      www.eaplt,l"'ba"k.c""

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                            ©       1·000•055-DANK 1226;)



                                                                                            ®       m.capital,nabank.com


                                                                                            @)      Yish your local branch




       • New address? Please contact customer ser,ice tc update.


ACCOUNT SUMMARY                               FOR PERIOD FEBRUARY 13, 2014 - MARCH 12, 2014

VIP Interest Checking [Redacted] 9036
Previous Balance 02/12/14        $390,137.84                                Number of Days in Cycle                                       28
O Deposits/Credits                      $0.00                               Minimum Balance This Cycle                          $390,137 ,84
Interest Paid                         $14. 96                               Average Collected Balance                           $390,137.84
 1 Checks/Debits                       -$4 .19                              Interest Earned During this Cycle                        $14.96
Service Charges                         $0. 00                              Interest Paid Year-To-Date                               $48.63
Ending Balance 03/12/14          $390,148.61                                Annual Percentage Yield Earned                            0.05%


ACCOUNT DETAIL                       FOR PERIOD FEBRUARY 13. 2014 - MARCH 12. 2014

VIP Interest Checking [Redacted] _9_0_36_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                       Amount           Resulting Balance      Transaction Type      Description                           Debit Card No.
03/12                       $14.96                $390,152.80      Credit                Interest paid
03/12                       -$4.19                $390,148.61      Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                        PAGE 1 OF 2
Branch bank products and services offered by Capilal One, N.A.,
Capital One Bank is a lrade name of Capilal One, N.A.                                                                        MEMBER   Q
ond does not refer to a separately Insured Institution,
Member FDIC,© 2014 Capilal One, All righls reserved.                                                                         FDIC ,~,
               Ca~-                                                  CHECKING    I    SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Bank




       NINA FISCHMAN
                                                                                        @       www.cap1talonebank.com
                                                                                                Go green with on/,ne statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                            @       1-800-655-BANK (2265)


                                                                                        @       m.capitalonebanK.com


                                                                                        'tffir  Visit your local branch
                                                                                        ~---------../
       • New address? Please coo:act customer seivice to update.


ACCOUNT SUMMARY                               FOR PERIOD JANUARY 14. 2014 - FEBRUARY 12, 2014

VIP Interest Checking [Redacted] 9036
Previous Balance 01/13/14        $390.126.30                                Number of Days in Cycle                                   30
o Deposits/Credits                      $0.00                               Minimum Balance This Cycle                      $390,126.30
Interest Paid                         $16.03                                Average Collected Balance                       $390,126.30
1 Checks/Debits                        -$4.49                               Interest Earned During this Cycle                    $16.03
Service Charges                         $0,00                               Interest Paid Year-To-Date                           $33.67
Ending Balance 02/12/14          $390,137.84                                Annual Percentage Yield Earned                        0.05%


ACCOUNT DETAIL                       FOR PERIOD JANUARY 14. 2014           - FEBRUARY 12, 2014

VIP Interest CheckingJRedacted] .c.9.c.03"-6:;___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount            Resulting Balance      Transaction Type      Description                       Debit Card No.
02/12                      $16.03                 $390,142.33      Credit                Interest paid
02/12                      -$4.49                 $390,137.84      Debit                 FED TAX IMTHHELD




                                                           Thank you for banking with us.                                    PAGE 1 OF 2
Branen bank products and ser1ices offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                      MEMBER   @
and does nol refor lo e separately Insured institution,
Member FDIC,© :2014 Capllal One, All 1ights resetved.                                                                    FDIC .w"o'l,
              Ca~-                                                      CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                   Bank




       NINA FISCHMAN
                                                                                          @      www.cap1ta lone bank.com
                                                                                                 Go green with on/me statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                              @      1-800-655-BANK (2265)


                                                                                          @      m.capitalonebank.com


                                                                                          /'@\ Visit your local branch
                                                                                          ~ '--------'
      • New address? Please cortact customer seivice to update.


ACCOUNT SUMMARY                              FOR PERIOD DECEMBER 12. 2013 - JANUARY 13. 2014


VIP Interest Checking                [Redacted] 9036
Previous Balance 12/11/13                               $390,113.60          Number of Days in Cycle                                   33
O Deposits/Credits                                             $0.00         Minimum Balance This Cycle                      $390,113.60
Interest Paid                                                $17.64          Average Collected Balance                       $390,113.60
1 Checks/Debits                                               -$4.94         Interest Earned During this Cycle                    $17.64
Service Charges                                                $0. 00        Interest Paid Year-To-Date                           $17.64
Ending Balance 01/13/14                                 $390,126.30          Annual Percentage Yield Earned                        0.05%

ACCOUNT DETAIL                      FOR PERIOD DECEMBER 12. 2013             - JANUARY 13, 2014

VIP Interest Checking               [Redacted] _9_03_6_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date   Amount Resulting Balance                                     Transaction Type      Description                       Debit Card No.
- ------ ----   -
01/13                       $17.64                 $390,131.24      Credit                Interest paid
01/13                       -$4.94                 $390,126.30      Debit                 FED TAX WITHHELD




                                                          Thank you for banking with us.                                     PAGE 1 OF 2
Branch bank products and seNices offered by Capital One, N.A.,
Cap\lal One Bank is a trade name of Capital One. NA
and does !'IOI refer to a separately Insured instllulion,
Member FDIC,© 2014 Capltal One, All 1ighls teseived.
               Ca~-                                                      CHECKING        I   SAVINGS        I   CDS    I   IRAS    I   LOANS

                                     Bank




       NINA FISCHMAN                                                                              ®          www.cap,talonebank.com
                                                                                                             Go green with on/,ne statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                                      @          1-800-655-BANK (2265)


                                                                                                  @          m. capita lonebank .com


                                                                                                  /@'\       Visit your local branch
                                                                                                  ~-------'
       • New address? Please corlact customer se,vice to update.


ACCOUNT SUMMARY                                FOR PERIOD NOVEMBER 14, 2013 • DECEMBER 11, 2013

VIP Interest Checking [Redacted) 9036
Previous Balance 11/13/13                                 $390,102.83             Number of Days in Cycle                                              28
 o Deposits/Credits                                              $0.00            Minimum Balance This Cycle                                 $390,102.83
Interest Paid                                                  $14.96             Average Collected Balance                                  $390,102.83
1 Checks/Debits                                                 -$4.19            Interest Earned During this Cycle                               $14.96
Service Charges                                                  $0.00            Interest Paid Year-To-Date                                     $194.46
Ending Balance 12/11/13                                   $390,113.60             Annual Percentage Yield Earned                                   0.05%

ACCOUNT DETAIL                       FOR PERIOD NOVEMBER 14, 2013                  • DECEMBER 11, 2013

VIP Interest Checking.[Redacted) 9036
                                                          ----------------------------
_D_a_te_ _ _ _ _A_m_o_u_nt_ _
                            Resullfng Balance                        Transaction Type ----=-De-'-sc=n,__'p--'ti-=-on"---------'-D_eb_i-'-t..cC_a~'--d'--'N_o--'-.
 12/11            $14.96          $390,117.79                        Credit                 Interest paid
 12/11            -$4.19          $390,113.60                        Debit                  FED TAX WITHHELD




                                                           Thank you for banking with us.                                                     PAGE 1 OF 2
Branch bank produols and servk:es offered by Capital One, NA,
Capital One Bank is a trade name of Capilal One, NA                                                                                    MEMBER      G
and does not refer to a separately insured institution,
Member FDIC,© 2013 Capilal One, All 1ighls rese,ved.                                                                                   FDIC        Wilt,
               Ca~·                                                  CHECKING f SAVINGS f CDS f IRAS f LOANS

                                     Sank




       NINA FISCHMAN
                                                                                       @        www.cap1talonebank.com
                                                                                                Go green with on/me statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                           @        1-800-655-BANK (2265)


                                                                                       @        m.capitalonebank.com


                                                                                       f@\      Visit your local branch
                                                                                       ~'--------
       • New address? Please corlact customer servioe to update.


ACCOUNT SUMMARY                               FOR PERIOD OCTOBER 11, 2013 • NOVEMBER 13, 2013


VIP Interest Checking [Redacted] 9036
Previous Balance 10/10/13        $390,089.75                                Number of Days in Cycle                                     34
O Deposits/Credits                      $0.00                               Minimum Balance This Cycle                    $390,089.75
Interest Paid                         $18.17                                Average Collected Balance                     $390,089.75
1 Checks/Debits                        -$5.09                               Interest Earned During this Cycle                  $18.17
Service Charges                         $0. 00                              Interest Paid Year-To-Date                        $179.50
Ending Balance 11/13/13          $390,102.83                                Annual Percentage Yield Earned                      0.05%

ACCOUNT DETAIL                       FOR PERIOD OCTOBER 11, 2013 - NOVEMBER 13. 2013

VIP Interest Checking [Redacted] 9036
                                                          ----------------------------
Date                      Amount            Resulting Balance      Transaction Type     Description                       Debit Card No.
11/13                        $18.17                  $390,107.92   Credit               Interest paid
11/13                        -$5.09                  $390,102.83   Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                  PAGE 1 OF 2
Branch bank products and services oflered by Capital One, NA.,
Capital One Bank is a lrade name of Capital One, N.A.                                                                 MEMBER   G
and does no! refer to a separalety insured institution,
Member FDIC,~ 2013 Capilal One, AU 1lghts reseived.                                                                   FDIC     r.;;~.
               Ca~-                                                       CHECKING   I   SAVINGS   I   CDS   I   IRAS f LOANS
                                      Bank




        NINA FISCHMAN                                                                      @        www.cap1talonebank.com
                                                                                                    Go green with on/me statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                              @        1-800-655-BANK (2265)


                                                                                           @        m.capitalonebanK.com


                                                                                           @        Visit your local branch
                                                                                           ~~--~
       • New address? Please cor1act customer seivice to update.


ACCOUNT SUMMARY                                FOR PERIOD SEPTEMBER 13, 2013 - OCTOBER 10, 2013

VIP Interest Checking                  [Redacted] 9036
Previous Balance 09/12/13                                 $390,078.98           Number of Days In Cycle                                  28
 O Deposits/Credits                                              $0.00          Minimum Balance This Cycle                     $390,078.98
Interest Paid                                                  $14.96           Average Collected Balance                      $390,078.98
1 Checks/Debits                                                 -$4 .19         Interest Earned During this Cycle                   $14.96
Service Charges                                                  $0.00          Interest Paid Year-To-Date                         $161.33
Ending Balance 10/10/13                                   $390,089.75           Annual Percentage Yield Earned                       0.05%


ACCOUNT DETAIL                        FOR PERIOD SEPTEMBER 13, 2013 - OCTOBER 10, 2013

VIP Interest Checking                 [Redacted]-'-9_03'---6"-------------------------
Date                       Amount           Resulting Balance         Transaction Type~ __D_e_scriptlon                       Debit Card No.
10/10                        $14.96                  $390,093.94      Credit                Interest paid
10/10                        -$4.19                  $390,089.75      Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                      PAGE 1 OF 2
Branch bank products and services offered by Capital One, NA,
Capilal One Bank is a lrade name of Capital One, N.A.                                                                     MEMBER   @
and does not refer lo o separately Insured institution.
Member FDIC,© 2013 Capital One, All rights reserved.                                                                      FDIC     te7ii.i
                Ca~-                                                            CHECKING            I   SAVINGS         I   CDS     I   IRAS    I   LOANS

                                       Sank




         NINA FISCHMAN                                                                                       @           www.cap1talonebank.com
                                                                                                                         Go green with onf,ne statements
         703 CARLYLE ST
         WOODMERE NY 115982917                                                                               @           1-800-555-BANK (2265)


                                                                                                             @           m. capita Ion ebank .com


                                                                                                             /'@\
                                                                                                             ~'---------'
                                                                                                                         Visit your local branch


        • New address? Please cortact customer service to update.


 ACCOUNT SUMMARY                                 FOR PERIOD AUGUST 13, 2013 - SEPTEMBER 12, 2013

 VIP Interest Checking [Redacted] 9036
 Previous Balance 08/12113                                    $390,067.06                   Number of Days in Cycle                                                  31
 O Deposits/Credits                                                  $0.00                  Minimum Balance This Cycle                                     $390,067.06
 Interest Paid                                                     $16.56                   Average Collected Balance                                      $390,067.06
 1 Checks/Debits                                                    -$4.64                  Interest Earned During this Cycle                                   $16.56
 Service Charges                                                     $0.00                  Interest Paid Year-To-Date                                         $146.37
 Ending Balance 09/12113                                      $390,078.98                   Annual Percentage Yield Earned                                       0.05%

 ACCOUNT DETAIL                         FOR PERIOD AUGUST 13, 2013                      • SEPTEMBER 12, 2013

 VIP Interest Checking [Redacted] _ 9 _ 0 3 c . 6 ' - - - - - - - - - - - - - - - - - - - - - - - - - -
...:.D=--a._,te=--_ _ _ _:_:Am=o_,.u._,nt=--_._,R:::.es=u=---l=tinfLBa/ance   Transaction Ty~-------De..,sc="r..P.::.tlo=:n..:....._ _ _ _ _--'D=-e=b._,i,t_C=-a=r-=d-'N'-'o•"--
   09/12                    $16.56                      $390,083.62           Credit                Interest paid
   09/12                     -$4,64                     $390,078.98           Debit                 FED TAX WITHHELD




                                                                Thank you for banking with us.                                                              PAGE 1 OF 2
Branch bank producls and seNtces offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capital One, N.A.                                                                                               MEMBER       @
and does not refor to a separately insured institulion,
Member FDIC,© 2013 Capllal One, All rights reserved.                                                                                                FDIC         l'.;;.'be,
               Ca~-                                                      CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                 Bank




        NINA FISCHMAN
                                                                                          @        www.cap1talonebank.com
                                                                                                   Go green with on/me statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                             @        1-800-655-BANK (2265)


                                                                                          (@       m. capita Ion ebank .com


                                                                                          @        Visit your local branch
                                                                                          ~~--~
       • New address? Please cortact customer seivioe to update.


 ACCOUNT SUMMARY                               FOR PERIOD JULY 12, 2013 - AUGUST 12, 2013


VIP Interest Checking [Redacted] 9036
Previous Balance 07/11/13                                 $390,054.75          Number of Days in Cycle                                  32
O Deposits/Credits                                               $0.00         Minimum Balance This Cycle                     $390,054.75
Interest Paid                                                  $17.10          Average Collected Balance                      $390,054.75
1 Checks/Debits                                                 -$4.79         Interest Earned During this Cycle                   $17.10
Service Charges                                                  $0.00         Interest Paid Year-To-Date                         $129.81
Ending Balance 08/12/13                                   $390,067.06          Annual Percentage Yield Earned                       0.05%

ACCOUNT DETAIL                        FOR PERIOD JULY 12, 2013            - AUGUST 12, 2013

VIP Interest Checking [Redacted] 9036
                                                          ----------------------------
_D_a_te_ _ _ _ _A_m_o_u_nt_ _R_es_u_l_tin~g~B_a/_a_nc_e_ _T_ra_n_s_a_ct_io_n~Ty~pe
                                                                                ___DeliCrIp,_t_lo_n________D_e_b_it_C_a_~_d_N_o~,
 08/12            $17.10              $390.071.85          Credit                  Interest paid
 08/12             -$4.79             $390,067.06         Debit                    FED TAX WITHHELD




                                                            Thank you for banking with us.                                     PAGE 1 OF 2
Branch bank products and serYices offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capital One, NA                                                                             @
                                                                                                                           MEMBER
and does not refer lo a separately insured institution,
Member FDIC,© 2013 Cap Ila I One, All rights reserved.                                                                     FDIC ::..~.
               Ca~-                                                   CHECKING    I    SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Bank




        NINA FISCHMAN
                                                                                         @       www.cap1talonebank.com
                                                                                                 Go green with onhne statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                            @       1-800-655-BANK (2265)


                                                                                         @       m.capitalonebank.com




       • New address? Please con:act customer servioe to update.
                                                                                         ~-------~
                                                                                          fi@r   Visit your local branch




 ACCOUNT SUMMARY                               FOR PERIOD JUNE 13, 2013 • JULY 11. 2013

VIP Interest Checking [Redacted] 9036
Previous Balance 06/12/13        $390,043.59                                 Number of Days in Cycle                                   29
 ODeposits/Credits                      $0.00                                Minimum Balance This Cycle                      $390,043.59
Interest Paid                         $15.50                                 Average Collected Balance                       $390,043.59
1 Checks/Debits                        -$4.34                                Interest Earned During this Cycle                    $15.50
Service Charges                         $0.00                                Interest Paid Year-To-Date                          $112.71
Ending Balance 07/11/13          $390,054.75                                 Annual Percentage Yield Earned                        0.05%

ACCOUNT DETAIL                       FOR PERIOD JUNE13,2013             • JULY11,2013

. VIP Interest CheckingJRedacted] 9036
                                                          ----------------------------
Date                      Amount            Resulting Balance       Transaction Type      Description                        Debit Card No.
07/11                      $15.50                 $390,059.09       Credit                Interest paid
07/11                      -$4.34                 $390,054.75       Debit                 FED TAX WITHHELD




                                                            Thank you for banking with us.                                    PAGE10F2
Branch bank products and services offered by Capital One, N.A.,
Capilal One Bank is a trade natne of Capital Coe, NA                                                                      MEMBER   G
and does nol refer to a separatefy insured instilulion,
Member FDIC,© 2013 Capilal One, AJ\ righls reserved,                                                                      FDIC     ra7'iiti
               Ca~-                                                  CHECKING    I    SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Bank




        NINA FISCHMAN
                                                                                        @       www.cap1talonebank.com
                                                                                                Go green with on/me statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                           @       1-800-655-BANK (2265)


                                                                                        @       m.cap,talonebanK.com


                                                                                         f'r@r Visit your local branch
                                                                                         ~---------'
       • New address? Please coo:act customer ser,ice to update.


 ACCOUNT SUMMARY                               FOR PERIOD MAY 11, 2013 · JUNE 12, 2013


VIP Interest Checking [Redacted] 9036
Previous Balance 05/10/13        $390.030.90                                Number of Days In Cycle                                   33
 o Deposits/Credits                     $0.00                               Minimum Balance This Cycle                      $390,030.90
Interest Paid                         $17.63                                Average Collected Balance                       $390,030.90
1 Checks/Debits                        -$4.94                               Interest Earned During this Cycle                    $17.63
Service Charges                         $0.00                               Interest Paid Year-To-Date                           $97.21
Ending Balance 06/12/13          $390.043.59                                Annual Percentage Yield Earned                        0.05%

ACCOUNT DETAIL                        FOR PERIOD MAY 11, 2013         - JUNE 12, 2013

VIP    Interest CheckingJRedacted) 9036
                                                          ----------------------------
_D_a-'-te_ _ _ _ _A-'-m-'--'-o_un_t__R--'-es_u~/tir,g_ Balance     Transaction Type      Description                       Debit Card No.
06/12                        $17.63                  $390,048.53   Credit                Interest paid
06/12                        -$4.94                  $390,043.59   Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                    PAGE 1 OF 2
Brancll bank products and servlC8s ortered by Capital One, NA,
Capital One Bank is a trade name of Caphal One, N.A.                                                                     MEMBER @-
and docs no1 refer lo a separately insured institution,
Member FOIC, © 201:3 Capital One, All righls reserved.                                                                   FDIC t.i.·i
               Ca~-                                                      CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                     Bank




       NINA FISCHMAN
                                                                                           @       www.cap1talonebank.com
                                                                                                   Go green with on/,ne statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                               @       1-800-655-BANK (2265)


                                                                                           @       m.capita loneban k.com




       • New address? Please CQr!act customer seivice to update.
                                                                                           ~----------
                                                                                           /@'     Visit your local branch




ACCOUNT SUMMARY                                FOR PERIOD APRIL 11,2013 - MAY10. 2013

VIP Interest Checking [Redacted] 9036
Previous Balance 04/10/13                                 $390,019.36          Number of Days In Cycle                                  30
 0 Deposits/Credits                                              $0.00         Minimum Balance This Cycle                     $390,019.36
Interest Paid                                                  $16.03          Average Collected Balance                      $390,019.36
1 Checks/Debits                                                 -$4.49         Interest Earned During this Cycle                   $16.03
Service Charges                                                  $0.00         Interest Paid Year-To-Date                          $79.58
Ending Balance 05/10113                                   $390,030.90          Annual Percentage Yield Earned                       0.05%


ACCOUNT DETAIL                        FOR PERIOD APRIL 11, 2013           · MAY 10, 2013

VIP Interest Checking [Redacted] 9036
                                                          ----------------------------
Date                       Amount           Resulting Balance        Transaction Type      Description         Debit Card No.
                                                                                                        ------------
05/10                       $16.03                $390,035.39        Credit                1ntere st paid
05/10                       -$4.49               $390,030.90         Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                     PAGE 1 OF 2
Branch bank products and serv.OOs offered by Capital One, NA,
Capital One Bank is a trade name of Capital One, N.A.
and does not refer to a separately Insured lnslltullon,
Member FDIC,© 2013 Capllal One, All fights reserved,
              Ca~-                                                    CHECKING J SAVINGS        I   CDS   I   IRAS f LOANS
                Bank




       NINA FISCHMAN
                                                                                        @        www.cap,talonebank.com
                                                                                                 Go green with on/,ne statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                            @        1-800-655-BANK (2265)


                                                                                        @        m.capitalonebank.com


                                                                                        /'.@\    Visit your local branch
                                                                                        ~---------'
       • New address? Please coriact customer ser,,ice to update.


ACCOUNT SUMMARY                               FOR PERIOD MARCH 13, 2013 - APRIL 10, 2013


VIP Interest Checking [Redacted) 9036
Previous Balance 03/12/13        $390,008.21                                 Number of Days In Cycle                                 29
0 Deposits/Creclits                     $0.00                                Minimum Balance This Cycle                    $390,008.21
 Interest Paicl                       $15.49                                 Average Collected Balance                     $390,008.21
1 Checks/Debits                        -$4.34                                Interest Earned During this Cycle                  $15.49
Service Charges                         $0.00                                Interest Paid Year-To-Date                         $63.55
Encllng Balance 04/10113         $390,019.36                                 Annual Percentage Yielcl Earned                     0.05%

ACCOUNT DETAIL                       FOR PERIOD MARCH 13, 2013            - APRIL 10, 2013

VIP Interest Checking_[Redacted) _9_03_6_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount           Resulting Balance        Transaction Type     Description                       Debit Card No.
04/10                       $15.49                  $390,023.70     Credit               Interest paid
04/10                       -$4.34                  $390,019.36     Debit                FED TAX WITHHELD




                                                            Thank you for banking with us.                                  PAGE 1 OF 2
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA
and does not refor lo a separately Insured institution,
Member FDIC,© 2013 Capltal One, All r1gh1s reserved.
                Ca~-                                                                    CHECKING              I   SAVINGS             I   CDS   I   IRAS   I   LOANS
                                         Sanlc




        NINA FISCHMAN
                                                                                                                         @            www.cap1talonebank.com
                                                                                                                                      Go green with onl,ne statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                                                            @            1-800-655-BANK (2265)


                                                                                                                         @)           m.capitalonebanK.com




       • New address? Please e-0ntact customer ser,ice to update.
                                                                                                                         ~---~
                                                                                                                         l't@r        Visit your local branch




  IMPORTANT MESSAGES
 There's achange to tie way !ems IX'~ to your account-starting 2122113. For nore informalx>n. visit capitalone.com/CiedrtsandDeblls



ACCOUNT SUMMARY                                    FOR PERIOD FEBRUARY 13, 2013 - MARCH 12. 2013

VIP Interest Checking [Redacted] 9036
Previous Balance 02/12/13                                        $389,997.44                          Number of Days in Cycle                                               28
 0 Deposits/Credits                                                     $0.00                         Minimum Balance This Cycle                                   $389,997.44
 Interest Paid                                                        $14.96                          Average Collected Balance                                    $389,997.44
 1 Checks/Debits                                                       -$4.19                         Interest Earned During this Cycle                                 $14.96
 Service Charges                                                        $0.00                         Interest Paid Year-To-Date                                        $48.06
Ending Balance 03112/13                                          $390,008.21                          Annual Percentage Yield Earned                                     0.05%


ACCOUNT DETAIL                           FOR PERIOD FEBRUARY 13, 2013 - MARCH 12, 2013

VIP Interest Checking_[Redacted] . . c . 9 _ 0 " " 3 6 - ' - - - - - - - - - - - - - - - - - - - - - - - -
Date                         Amount             Resulting Balance                    Transaction Type                    Description                              Debit Card No.
03/12                         $14.96                  $390,012.40                    Credit                              Interest paid
03/12                         -$4.19                  $390,008.21                    Debit                               FED TAX WITHHELD




                                                                   Thank you for banking with us.                                                                   PAGE 1 OF2
Branch bank products and servtces offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                                                            MEMBER   G
and does not refer lo a separale~ insured institution,
Member FDIC,© 2013 Capilal One, All rights reseived,
                                                                                                                                                               FDIC r;;,1,,,
               Ca~-                                                                   CHECKING              I   SAVINGS            I   CDS   I   IRAS   I   LOANS
                                        Bank




        NINA FISCHMAN                                                                                                 @            www.cap1talonebank.com
                                                                                                                                   Go green with on/,ne statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                                                         00           1-800-655-BANK (2265)


                                                                                                                      (@           rn.capitalonebank.com


                                                                                                                      r't@J\ Visit your local branch
                                                                                                                      ~-------__...;'
       • New address? Please cor1act cuslomer service to update.


  IMPORTANT MESSAGES
 There's achange to the way dems r-ost lo your account-starting 2122113. For nore inlormaton. visit capnalon.convCrednsandDebi~.


 ACCOUNT SUMMARY                                  FOR PERIOD JANUARY 12, 2013 - FEBRUARY 12. 2013


VIP Interest Checking [Redacted] 9036
Previous Balance 01/11/13        $389,985.13                                                       Number of Days in Cycle                                               32
 0 Deposits/Credits                     $0.00                                                      Minimum Balance This Cycle                                  $389,985.13
 Interest Paid                        $17 .10                                                      Average Collected Balance                                   $389,985.13
 1 Checks/Debits                       -$4.79                                                      Interest Earned During this Cycle                                $17.10
 Service Charges                        $0.00                                                      Interest Paid Year-To-Date                                       $33.10
Ending Balance 02/12/13          $389,997.44                                                       Annual Percentage Yield Earned                                    0.05%

ACCOUNT DETAIL                          FOR PERIOD JANUARY 12, 2013                             - FEBRUARY 12, 2013

VIP Interest Checking [Redacted] .c.9_03=-6c........_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                        Amount             Resulting Balance                   Transaction Type                   Description                              Debit Card No.
02112                          $17.10                    $390,002.23               Credit                             Interest paid
02112                          -$4.79                    $389,997.44               Debit                              FED TAX WITHHELD




                                                                  Thank you for banking with us.                                                                PAGE 1 OF2

Branch bank products and serv~ ofle red by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA.                                                                                                        MEMBER   f'=)
and does not refer to a separately insured institution,
Member FDIC,© 2013 Capilal one, All rights reserved.                                                                                                        FDIC     teiii.~
                Ca~·                                                                      CHECKING               I   SAVINGS            I   CDS       I   IRAS   I   LOANS
                                         Bank




         NINA FISCHMAN                                                                                                     @             www.cap1talonebank.com
                                                                                                                                         Go green with online statements
         703 CARLYLE ST
         WOODMERE NY 115982917                                                                                             @             1-800-655-BANK (2265)


                                                                                                                           ®)            m. capita lonebank .com


                                                                                                                            ~
       • New address? Please cortact customer seJVire to update.
                                                                                                                           ~----         Visit your local branch




  IMPORTANT MESSAGES
  Too many paper pnes? Simplify with convEnient and secure online statements_ LOIJ in al capitalOne.com and click the leaf icon next to your account to
,:nroll.


ACCOUNT SUMMARY                                     FOR PERIOD DECEMBER 13, 2012 - JANUARY 11, 2013


VIP Interest Checking                      [Redacted] 9036
Previous Balance 12/12/12                                         $389,973.61                           Number of Days in Cycle                                                    30
ODeposits/Credits                                                        $0.00                          Minimum Balance This Cycle                                       $389,973.61
Interest Paid                                                          $16.00                           Average Collected Balance                                        $389,973.61
1 Checks/Debits                                                         -$4.48                          Interest Earned During this Cycle                                     $16.00
Service Charges                                                          $0.00                          Interest Paid Year-To-Date                                            $16.00
Ending Balance 01/11113                                           $389,985.13                           Annual Percentage Yield Earned                                         0.05%


ACCOUNT DETAIL                            FOR PERIOD DECEMBER 13, 2012                                  - JANUARY 11. 2013

VIP Interest Checking                     [Redacted] _9_03_6_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                         Amount              Resulting Balance                     Transaction Type                     Description                                 Debit Card No.
01111                           $16.00                     $389,989.61                 Credi!                               Interest paid
01 /11                          -$4.48                     $389,985.13                 Debit                                FED TAX WITHHELD




                                                                    Thank you for banking with us.                                                                       PAGE10F2

Branch bank products and services offered by Capital Orte, N .A.,
Capital One Bank is a trade name of Capital One, NA                                                                                                                  MEMBER   A
and does not refer loo separately insured institution,
Member FDIC,© 2013 Capila\ One, All rights reserved,                                                                                                                 FDIC     wiiii'i
                Ca~-                                                                     CHECKING              I   SAVINGS f CDS f IRAS f LOANS
                                         Bank




        NINA FISCHMAN                                                                                                     @             www.cap,talonebank.corn
                                                                                                                                        Go green with on/,ne statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                                                             @             1-800-655-BANK (2265)


                                                                                                                          @             rn.cap1talonebank.corn




       • New address? Please cortact customer seivice to update.
                                                                                                                          ~-------
                                                                                                                          I@\           Visit your local branch




  IMPORTANT MESSAGES
 I IOTICE· As of 1/1/2013, al non-interest transaction ac<ounts Qncluding IOLTAs) v.ill only be FDIC-insured up to $250.000 per OM1eiship catego~. Learn
·.!"'re: http://captl1.co/FDIC13



ACCOUNT SUMMARY                                     FOR PERIOD NOVEMBER 14, 2012 - DECEMBER 12. 2012

VIP Interest Checking [Redacted] 9036
Previous Balance 11/13/12        $389,962.49                                                           Number of Days in Cycle                                              29
 O Deposits/Credits                     $0.00                                                          Minimum Balance This Cycle                                  $389,962.49
Interest Paid                         $15.45                                                           Average Collected Balance                                   $389,962.49
1 Checks/Debits                        -$4.33                                                          Interest Earned During this Cycle                                $15.45
 Service Charges                        $0.00                                                          Interest Paid Year-To-Date                                      $194.99
Ending Balance 12112112          $389,973.61                                                           Annual Percentage Yield Earned                                       0.05%


ACCOUNT DETAIL                           FOR PERIOD NOVEMBER 14, 2012                                   - DECEMBER 12, 2012

VIP Interest Checking [Redacted]                                _90_3_6~-----------------------
Date                         Amount             Resulting Balance                     Transaction Type                    Description                             Debit Card No.
12/12                         $15.45                  $389,977.94                     Credit                              Interest paid
12/12                         -$4.33                  $389,973.61                     Debit                               FED TAX WITHHELD




                                                                    Thank you for banking with us.                                                                 PAGE10F2
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                                                           MEMBER   G
and does not refer lo a ooparately Insured lnslltulion.
Member FDIC,©- 2012 Capllal One, All rights reserved.                                                                                                         FDIC     \'.';',//i'1
                Ca~-                                                                    CHECKING              I   SAVINGS            I   CDS       I   IRAS   I   LOANS
                                         Bank




       NINA FISCHMAN
                                                                                                                         @            www.cap1talonebank.com
                                                                                                                                      Go green with on/,ne statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                                                             @            1-800-655-BANK (2265)


                                                                                                                         @            m.capitalonebanK.com




       • New address? Please contact customerse,vice lo update.
                                                                                                                         ~-------
                                                                                                                         tr@}\        Visit your local branch




 IMPORTANT MESSAGES
 Wny not stay on top of yoi.r money v.ith Online Banking? Check your balances, pay bills, and even transfer money. 1fs convenient, sewre, and FREEl Start
,~t capitalonebank.com.



ACCOUNT SUMMARY                                    FOR PERIOD OCTOBER 12, 2012 • NOVEMBER 13. 2012


Capital One Chk with Int                        [Redacted] 9036
Previous Balance 10/11/12                                        $389,949.83                          Number of Days in Cycle                                                    33
 o Deposits/Credits                                                     $0.00                         Minimum Balance This Cycle                                       $389,949.83
Interest Paid                                                         $17.58                          Average Collected Balance                                        $389,949.83
1 Checks/Debits                                                        -$4.92                         Interest Earned During this Cycle                                     $17.58
Service Charges                                                         $0.00                         Interest Paid Year-To-Date                                           $179.54
Ending Balance 11/13/12                                          $389,962.49                          Annual Percentage Yield Earned                                         0.05%


ACCOUNT DETAIL                           FOR PERIOD OCTOBER 12, 2012 • NOVEMBER 13, 2012

Capital One Chk with Int                        [Redacted] _90_3_6_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                         Amount             Resulting Balance                    Transaction Type                    Description                                 Debit Card No.
11 /13                        $17.58                 $389,967.41                     Credit                              Interest paid
11/13                         •$4,92                  $389,962.49                    Debit                               FED TAX WITHHELD




                                                                   Thank you for banking with us.                                                                       PAGE 1 OF 2
Branch bank prOOuots and services offered by Capttal One, N.A.,
Caplla,I One Bank is a trade name of Capital One, N.A.                                                                                                            MF.MRF.R   G
and doea not refer 10 a separately insured inslilullon,
Member FDIC,© 2012 Capllal One, All rights reserved.                                                                                                              FDIC       t;,//!e',
                Ca~-                                                                    CHECKING               I   SAVINGS            I   CDS          I   IRAS   I   LOANS
                                         Bank




        NINA FISCHMAN                                                                                                     @            www.cap,talonebank.com
                                                                                                                                       Go green with on/,ne statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                                                             @            1-800-555-BANK (2255)


                                                                                                                          (@           rn.capitalonebank.com


                                                                                                                          I@\
                                                                                                                          ~'-----'
                                                                                                                                       Visit your local branch


       • New address? Please coriact customer service to update.


 IMPORTANT MESSAGES
  Stay on top of your account 'Mlh Online Banking. Check your balances, pay bills and even transfer money. Ifs convenient secure, and FREE! Start at
. capitaklnebankCDm
 '-.
                                                                                                                                                                       ______            /


ACCOUNT SUMMARY                                     FOR PERIOD SEPTEMBER 14, 2012 - OCTOBER 11, 2012


Capital One Chk with Int                         [Redacted] 9036
Previous Balance 09/13/12                                        $389,939.09                          Number of Days in Cycle                                                      28
 0 Deposits/Credits .                                                        $0.00                    Minimum Balance This Cycle                                          $389,939.09
Interest Paid                                                              $14.92                     Average Collected Balance                                           $389,939.09
 1 Checks/Debits                                                           -$4.18                     Interest Earned During this Cycle                                        $14.92
 Service Charges                                                             $0.00                    Interest Paid Year-To-Date                                              $161.96
Ending Balance 10111112                                          $389,949.83                          Annual Percentage Yield Earned                                            0.05%


ACCOUNT DETAIL                           FOR PERIOD SEPTEMBER 14, 2012 - OCTOBER 11, 2012


_fapital One Chk with Int                       [Redacted]-=-9_03=-6'------------------------
Date                         Amount             Resulting Balance                    Transaction Type                     Description                                    Debit Card No.
10111                           $14.92                    $389,954.01                Credit                               Interest paid
10/11                           -$4.18                    $389,949.83                Debit                                FED TAX WITHHELD




                                                                    Thank you for banking with us.                                                                         PAGE 1 OF 2

                                                                                                                                                                      MEMDER @
Brnnoh bank products and services offered by Capital One, NA,
Capilal One Bank is a trade name of capital One, NA
and does not refer to a separately insured instilutlon.
Member FDIC,© 2012 Capital One, All rigllls reseJVed.
                                                                                                                                                                      FDIC t,,,"i,,
                Ca~-                                                                    CHECKING f SAVINGS f CDS f IRAS f LOANS
                  Bank




       NINA FISCHMAN
                                                                                                                         @             www.cap1talonebank.com
                                                                                                                                       Go green with on/,ne statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                                                              00           1-800-655-BANK (2265)


                                                                                                                         @             m.capitalonebanK.com


                                                                                                                          ~            Visit your local branch
                                                                                                                          ~ '---------
       i New address? Please cortact customerservice to update.




 IMPORTANT MESSAGES
 We're atNays aiming to Improve your banking experience, so we've tweaked your statement des~n, You'M see some small changes, but all your info is still

 --
,right here.                                                                                                                                               ________               /



ACCOUNT SUMMARY                                    FOR PERIOD AUGUST 11,2012 - SEPTEMBER 13, 2012


Capital One Chk with Int [Redacted] 9036
Previous Balance 08/10/12       $389,926.05                                                           Number of Days in Cycle                                              34
O Deposits/Credits                     $0.00                                                          Minimum Balance This Cycle                                 $389,926.05
Interest Paid                         $18.11                                                          Average Collected Balance                                  $389,926.05
1 Checks/Debits                       -$5.07                                                          Interest Earned During this Cycle                               $18.11
Service Charges                        $0.00                                                          Interest Paid Year-To-Date                                     $147.04
Ending Balance 09/13/12         $389,939.09                                                           Annual Percentage Yield Earned                                   0.05%


ACCOUNT DETAIL                           FOR PERIOD AUGUST 11, 2012                              - SEPTEMBER 13, 2012

Capital One Chk with Int [Redacted] _9_03_6_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                         Amount             Resulting Balance                    Transaction Type                     Description                            Debit Card No.
09/13                         $18.11                  $389,944.16                    Credit                               Interest paid
09/13                         -$5.07                  $389,939.09                    Debit                                FED TAX WITHHELD




                                                                   Thank you for banking with us.                                                                 PAGE 1 OF 2
Branch bank products and seNiceS offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capilal One, NA                                                                                                          Ml=MRER   @
and does not refor lo a separate~ insured Institution,
Member FDIC,© 2012 Capilal One, All fights reseived.                                                                                                         FDIC      ii"ii<'i
                Ca~-                                                                     CHECKING f SAVINGS f CDS f IRAS f LOANS
                                         Bank



        NINA FISCHMAN
        703 CARLYLE ST                                                                                                    ~           1-800-655-BANK (2265)
        WOODMERE NY 115982917
                                                                                                                                      www.capitalonebank.com
                                                                                                                                      Go green with online statements

                                                                                                                          @           Visit your local branch




       • New address? Please cortact customer seivice to update.


  IMPORTANT MESSAGES
 Pay your bll1son lime every lime with Online Bil Pay. It's f1ee and secure, and lets you manage all your payments tom one place. Try toul today at
 captalonebank.com.



,,   ___________________________________________                                                                                                                                  ,




ACCOUNT SUMMARY                                     FOR PERIOD JULY 13, 2012 • AUGUST 10, 2012                                                                           PAGE 1 OF2


Capital One Chk with Int [Redacted] 9036
Previous Balance 07/12/12       $389,914.93                                                            Number of Days in Cycle                                               29
O Deposits/Credits                     $0.00                                                           Minimum Balance This Cycle                                  $389,914.93
 Interest Paid                        $15.45                                                           Average Collected Balance                                   $389,914.93
1 Checks/Debits                       -$4.33                                                           Interest Earned During this Cycle                                $15.45
 Service Charges                       $0.00                                                           Interest Paid Year-To-Date                                      $128.93
Ending Balance 08/10/12         $389,926.05                                                            Annual Percentage Yield Earned                                    0.05%




                                                                    Thank you for banking with us.
Branch bank products and services olfered by Capital One, N.A.,
Capital One Bank is a trade name of Capria! One, NA                                                                                                             MEMBER    @
and does not refer lo a separately insured instilulion,
Member FDIC, 0 2012 Capilal One, All 1ighls rese,ved.
                                                                                                                                                                FDIC      ti..,
               Ca~-                                                     CHECKING    I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Bank

 NINA FISCHMAN




 ACCOUNT DETAIL                       FOR PERIOD JULY 13, 2012            - AUGUST 10, 2012                                         PAGE20F2

  Capital One Chk with Int [Redacted] 9036
  Date                   Amount          Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
  08/10                    $15.45                 $389,930.38        Credit               Interest paid
  08/10                    -$4.33                 $389,926.05        Debit                FED TAX WITHHELD




                                                            Thank you for banking with us.
Branch bank products and services offered by Capi1al One, N.A.,
Capl1al One 8ank is a lrade name of Capital One, NA                                                                        MEMBER   G
and does not refer lo a separately inwred lnslilution,
Member FDIC,© 2012 Capilal One, All rights reserved.                                                                       FDIC      \.aibr,
                Ca~-                                                                   CHECKING               I   SAVINGS            I   CDS         I   IRAS   I   LOANS

                                        Bank




         NINA FISCHMAN
         703 CARLYLE ST                                                                                                  •          1-800-655-BANK (2265)
         WOODMERE NY 115982917
                                                                                                                                    www.capitalonebank.com
                                                                                                                                    Go green with online statements

                                                                                                                        @           Visit your local branch




       • New address? Please C-Oriact customer service to update.


 IMPORTANT MESSAGES
 lrs vacation season! Keep your bank n your pocket vrherever you go with M:,bile Banking. Download ourapp and find out more by texling 'mob le' to
 80101




ACCOUNT SUMMARY                                    FOR PERIOD JUNE 13, 2012 - JULY 12, 2012                                                                                  PAGE 1 OF2


Capital One Chk with Int [Redacted] 9036
Previous Balance 06112112                                        $389,903.42                         Number of Days in Cycle                                                     30
 O Deposits/Credits                                                     $0.00                        Minimum Balance This Cycle                                        $389,903.42
 Interest Paid                                                        $15.98                         Average Collected Balance                                         $389,903.42
1 Checks/Debits                                                        -$4.47                        Interest Earned During this Cycle                                      $15.98
 Service Charges                                                        $0.00                        Interest Paid Year-To-Date                                            $113.48
Ending Balance 07112112                                          $389,914.93                         Annual Percentage Yield Earned                                          0.05%




                                                                   Thank you for banking with us.
Branch bank products and services offered by Capital one, N.A.,
Capital One Bank '8 a trade name of Capital One, N.A.                                                                                                               MEMRER    G
and does not refm lo a separa lety insured ins1itulion.
Member FDIC,© 2012 Capilal One, AH 1ighls ,esmved.                                                                                                                  FDIC      Wo\1,
                Ca~-                                                   CHECKING        I   SAVINGS      I   CDS   I   IRAS   I   LOANS
                                       Sank.

 NINA FISCHMAN




 ACCOUNT DETAIL                        FOR PERIOD JUNE 13, 2012              • JULY 12, 2012                                              PAGE 2 OF 2

  Capital One Chk with Int [Redacted] 9036
  Date                    Amount           Resulting Balance
                                                                 ---------------------------
                                                                   Transaction Type Description Debit Card No.
  07112                      $15.98                  $389,919.40    Credit                     Interest paid
  07112                      -$4.47                  $389,914.93    Debit                      FED TAX WITHHELD




                                                            Thank you for banking with us.
Branch bank prodocls and services offered by Capital One, NA.,
Capilal One Bank is a lrade name of Capital One, NA                                                                              MEMBER    G
and does nol refer lo a separatet,,, insured inslilution,
Member FDIC,© 2012 Capilal One, All rights reserved.
                                                                                                                                 FDIC      1:.w0£1
                                                                                         CHECKING               I   SAVINGS            I   CDS       I   IRAS   I   LOANS




        NINA FISCHMAN
        703 CARLYLE ST
                                                                                                                          •           1-800-655-BANK (2265)
        WOODMERE NY 115982917
                                                                                                                                      www.capitalonebank.com
                                                                                                                                      Go green with on/ine statements


                                                                                                                          @           Visit your local branch
                                                                                                                                    '-----------~·

       • New address? Please cor!act customer service to update.


  IMPORTANT MESSAGES
 Wny not stay on top ol yo11 money 'Mth On tine Banking? Check your balances, pay bills, an~ even transfer money. Ifs c.onvenient. secure, and FREE!. Start
 at ~prtalooobank.com.




ACCOUNT SUMMARY                                     FOR PERIOD MAY 11, 2012 • JUNE 12, 2012                                                                                   PAGE 1 OF2


Capital One Chk with Int [Redacted] 9036
Previous Balance 05/10/12        $389,890.76                                                           Number of Days in Cycle                                                    33
 O Deposits/Credits                     $0.00                                                          Minimum Balance This Cycle                                       $389,890.76
 Interest Paid                        $17.58                                                           Average Collected Balance                                        $389,890.76
 1 Checks/Debits                       -$4.92                                                          Interest Earned During this Cycle                                     $17.58
 Service Charges                        $0.00                                                          Interest Paid Year-To-Date                                            $97.50
Ending Balance 06/12/12          $389,903.42                                                           Annual Percentage Yield Earned                                         0.05%




                                                                    Thank you for banking with us.
Branch bank products and services offered by Capital One, NA,
CapAal One Bank is a trade name of Capital One, NA                                                                                                                  MEMAl:R    A
and does nol refer to a separalely Insured Institution,
Member FDIC, ® 2012 Capital One, All righls reseNed.                                                                                                                FDIC       te\iiie"l
               Ca~-                                                     CHECKING f SAVINGS f CDS f IRAS f LOANS
                                      Bank


 NINA FISCHMAN




ACCOUNT DETAIL                        FOR PERIOD MAY 11, 2012             - JUNE 12, 2012                                PAGE20F2

  Capital One chk with Int [Redacted] 9036
  Date                   Amount           Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 06/12                      $17.58                 $389,908.34       Credit                 Interest paid
 06/12                      -$4.92                 $389,903.42       Debit                  FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Caphal One, NA                                                             MF.MRER    G
and does nol refer lo e separately insured inslilulion,
Member FDIC,© 2012 Capilal One, All righls reseived,
                                                                                                               FDIC       t;;;/ie·i
                Ca~·                                                                        CHECKING                I   SAVINGS              I   CDS         I   IRAS   I   LOANS
                                           Bank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                          •           1-800-655-BANK (2265)
        WOODMERE NY 115982917
                                                                                                                                            www.capitalonebank.com
                                                                                                                                            Go green with online statements

                                                                                                                                            Visit your local branch




       • New address? Please cortact cuslomer service to update.


  IMPORTANT MESSAGES
 Build that home addition or even help pay tuition. Our rates on home equity loans and lines of cred~ are among the lov.est available. for details, vis ft
 Ca~laKlneBank.com.




ACCOUNT SUMMARY                                       FOR PERIOD APRIL 12, 2012 • MAY 10, 2012                                                                                       PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9036
Previous Balance 04/11 /12       $389,879 ,64                                                              Number of Days in Cycle                                                             29
 ODeposits/Credits                      $0.00                                                              Minimum Balance This Cycle                                          $389,879.64
 Interest Paid                        $15.45                                                               Average Collected Balance                                           $389,879.64
 1 Checks/Debits                       -$4.33                                                              Interest Earned During this Cycle                                            $15.45
 Service Charges                        $0.00                                                              Interest Paid Year-To-Date                                                   $79.92
Ending Balance 05/10/12          $389,890.76                                                               Annual Percentage Yield Earned                                                0.05%




                                                                       Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capllal One Bank is a frade name of Capital One, NA                                                                                                                         MEMRER    G
and does nol refer lo a separately Insured lnstilulion.
Member FDIC,© 2012 Capi1al One, AH rights reserved.                                                                                                                         FDIC       W/ie,
               Ca~·                                                   CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Bank


 NINA FISCHMAN




ACCOUNT DETAIL                        FOR PERIOD APRIL 12, 2012         - MAY 10, 2012                                            PAGE20F2

 Capital One Chk with Int [Redacted] 9036
 Date         Amount    Resulting Balance Transaction Type
                                                                  ---------------------------
                                                                            Description Debit Card No.
 05/10         $15.45         $389,895.09 credit                                         Interest paid
 05/10          -$4.33        $389,890.76 Debit                                          FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and servk;es oflered by Capital One, N.A.,
Capilal One Bank is a trade name of Capital One, NA                                                                     Ml!MBER    G
and does nol refer to a separately insured institution,
Member FDIC,© 2012 Capilal One, All rights reserved,
                                                                                                                        FDIC :1,,,i,,
               Ca~·                                                                     CHECKING              I   SAVINGS            I   CDS       I   IRAS   I   LOANS

                                        Bank




       NINA FISCHMAN
       703 CARLYLE ST
                                                                                                                         •          1-800-655-BANK (2265)
       WOODMERE NY 115982917                                                                                             ~          Available 2417

                                                                                                                                    www.capitalonebank.com
                                                                                                                                    Go green with online statements

                                                                                                                        @           Visit your local branch




       • New address? Please coriact customer service 10 update.


  IMPORTANT MESSAGES
 Go green this spring 'M'len you choose paperless statements. Log in at Cap~al0ne8ankcom and click the leaf ioon next to your account to make the switch.




'•-----------------------------------------·
ACCOUNT SUMMARY                                    FOR PERIOD MARCH 13, 2012 • APRIL 11, 2012                                                                          PAGE 1 OF2


Capital One Chk with Int [Redacted] 9036
Previous Balance 03/12/12        $389,868.13                                                         Number of Days in Cycle                                                  30
0 Deposits/Credits                                                          $0.00                    Minimum Balance This Cycle                                      $389,868.13
Interest Paid                                                             $15.98                     Average Collected Balance                                       $389,868.13
1 Checks/Debits                                                           -$4.47                     Interest Earned During this Cycle                                    $15.98
Service Charges                                                             $0.00                    Interest Paid Year-To-Date                                           $64.47
Ending Balance 04/11/12                                          $389,879.64                         Annual Percentage Yield Earned                                       0.05%




                                                                   Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capilal One Bank is a Ira de name of Capital One, NA
and does nol refer too separately insured ins1ilution,
Membe1 FDIC, CS! 2012 Capital One, All righls reseived.
                                                                                                                                                                  r:oic@
              Ca~-                                                     CHECKING      I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                    Bank


 NINA FISCHMAN




ACCOUNT DETAIL                      FOR PERIOD MARCH 13,2012                 • APRIL 11, 2012                                        PAGE2OF2

 Capital one Chk with Int [Redacted] 9036
 Date                   Amount          Resulting Balance
                                                                 ---------------------------
                                                                   Transact/on Type Description Debit Card No.
 04/11                    $15.98                 $389,884.11        Credit                 Interest paid
 04/11                    -$4.47                 $389,879.64        Debit                  FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank products and services offered by Capital One, NA.,
Capital One Bank is a trade name of Capital One, NA                                                                         MEMRER    A
and does nol refer to a separalely Insured ins1itutlon,
Member FDIC,© 2012 Capital One, All rights reserved.
                                                                                                                            FDIC :,;:,.~
                Ca~-                                                                       CHECKING                I   SAVINGS             I   CDS       I   IRAS   I   LOANS
                                          Bank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                        •           1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                                 ~           Available l4l7

                                                                                                                                          www.capitalonebank.com
                                                                                                                                          Go green with online statements

                                                                                                                              @           Visit your local branch




       • New address? Please cortact customer service to update.


  IMPORTANT MESSAGES
 Online Bill Pay is your one place to pay almost anything or anyone. It's easy and it's fast And i's au through one ~b site and pass'M:lrd. start today at
 capitalonebankcom.



',   _________________________________________                                                                                                                                            ,




ACCOUNT SUMMARY                                      FOR PERIOD FEBRUARY 11, 2012 - MARCH 12, 2012                                                                           PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9036
Previous Balance 02/10/12                                           $389,856.24                           Number of Days in Cycle                                                    31
 O Deposits/Credits                                                        $0.00                          Minimum Balance This Cycle                                       $389,856.24
 Interest Paid                                                           $16.51                           Average Collected Balance                                        $389,856.24
1 Checks/Debits                                                           -$4.62                          Interest Earned During this Cycle                                     $16.51
 Service Charges                                                           $0.00                          Interest Paid Year-To-Date                                            $48.49
Ending Balance 03/12112                                             $389,868.13                           Annual Percentage Yield Earned                                         0.05%




                                                                      Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade 11ame of Capital One, NA.
and d00$ not refer to a separately ins.ured lnslilulion,
Member FDIC,© 2012 Capilal One, AU rights reserved.
              Ca~-                                                    CHECKING   I   SAVINGS    I   CDS   I   IRAS   I   LOANS

                                   Bank

NINA FISCHMAN




ACCOUNT DETAIL                      FOR PERIOD FEBRUARY 11, 2012 - MARCH 12, 2012                                                 PAGE 2 OF 2

 Capital One Chk with Int [Redacted] 9036
 Date                   Amount         Resulting Balance
                                                                ---------------------------
                                                                  Transaction Type Description Debit Card No.
 03/12                    $16.51                $389,872.75        Credit              Interest paid
 03/12                    -$4.62                $389,868.13        Debit               FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank products and services offered by Capital One, NA,
Capital One Bank is a trade name of Capital One, N.A                                                                     MEMBER    G
and docs nol refor lo a ooparalely insured instilution,
Member FDIC,© 2012 Capllal One, All rtghls rese,ved.                                                                     FDIC      ti.ii,
                Ca~-                                                                  CHECKING              I   SAVINGS            I   CDS      I   IRAS   I   LOANS
                                        Banl<




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                 •          1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                          ~ Available 2417
                                                                                                                                  www.capitalonebank.com
                                                                                                                                  Go green with online statements

                                                                                                                       V          Visit your local branch




       • New address? Please corlact customer service to update.


  IMPORTANT MESSAGES
 Wny oot stay on top of yo11 money With Online Banking? Checkyour balances, pay bllls and everi transfer monev.1rs convenient, secure and FREE! startat
 capialonet>ank.com.




ACCOUNT SUMMARY                                   FOR PERIOD JANUARY 13, 2012 • FEBRUARY 10, 2012                                                                   PAGE 1 OF 2


Capital Ono Chk with Int [Redacted] 9036
Previous Balance 01/12/12                                       $389,845.12                         Number of Days in Cycle                                                 29
 0 Deposits/Credits                                                    $0.00                        Minimum Balance This Cycle                                    $389,845.12
 Interest Paid                                                       $15.44                         Average Collected Balance                                     $389,845.12
1 Checks/Debits                                                       -$4.32                        Interest Earned During this Cycle                                  $15.44
Service Charges                                                        $0.00                        Interest Paid Year-To-Date                                         $31.98
Ending Balance 02/10/12                                         $389,856.24                         Annual Percentage Yield Earned                                      0.05%




                                                                  Thank you for banking with us.
Branch bank producls and services offered by Capital One, NA.,
Capilal One Bank is a trade name of Capital One, NA.
and does nol refer to a separately insured lns1itutlon,
Member FDIC,© 2012 Capital One, All rights reserved.
               Ca~-                                                     CHECKING   I   SAVINGS    I   CDS   I   IRAS   I   LOANS
                                     Bank


 NINA FISCHMAN




 ACCOUNT DETAIL                      FOR PERIOD JANUARY 13, 2012              - FEBRUARY 10, 2012                                   PAGE 2 OF 2

  Capital One Chk with Int [Redacted] 9036
  Date                   Amount          Resulting Balance
                                                                  -'--'--------------------------
                                                                     Transaction Type Description Debit Card No.
  02/10                    $15.44                 $389,860.56        Credit              Interest paid
  02/10                    -$4.32                 $389 .856.24       Debit               FED TAX WITHHELD




                                                            Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capita! One Bank is a trade name of Capital One, NA                                                                        MEMBER    @
and does not refer lo a ooparate1y Insured ins1ilulion.
Member FDIC,© 2012 Capilal One, All rights rese,ved.                                                                       FDIC      ti.WI
                 Ca~-                                                                  CHECKING               I   SAVINGS            I   CDS       I    IRAS   I   LOANS

                                       Bank




          NINA FISCHMAN
          703 CARLYLE ST                                                                                                 •           1-800-655-BANK (2265)
          WOODMERE NY 115982917                                                                                          ~          Available 2417

                                                                                                                                    www.capitalonebank.com
                                                                                                                                    Go green with online statements

                                                                                                                         @           Visit your local branch




          • New address? Please cor1act customer service to update.


IMPORTANT MESSAGES
Too many paper piles? Simplify with convenient and secure online statements. Log in at CapltalOne.com and click the leaf icon next to your account lo
enroll.




ACCOUNT SUMMARY                                    FOR PERIOD DECEMBER 13, 2011 • JANUARY 12, 2012                                                                         PAGE 1 OF 2



Capital One Chk with Int [Redacted] 9036
Previous Balance 12/12/11                                        $389,833.21                          Number of Days in Cycle                                                    31
O Deposits/Credits                                                           $0.00                    Minimum Balance This Cycle                                       $389,833.21
Interest Paid                                                              $16.54                     Average Collected Balance                                        $389,833.21
1 Checks/Debits                                                             -$4.63                    Interest Earned During this Cycle                                     $16.54
 Service Charges                                                             $0.00                    Interest Paid Year-To-Date                                            $16.54
Ending Balance 01/12/12                                          $389,845.12                          Annual Percentage Yield Earned                                         0.05%




                                                                    Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capl!al One Bank is a trade name of Capital One, NA                                                                                                                 MEMBER   @
ond does not refer toe 1>0paralety Insured lnslllulion.
Member FDIC,© 2012 Capital One, All 1lghts rese,ved.
                                                                                                                                                                    FDIC     t&.'i>E'i
              Ca~-                                                     CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                    Ban1<.


 NINA FISCHMAN




ACCOUNT DETAIL                      FOR PERIOD DECEMBER 13, 2011             - JANUARY 12, 2012                                    PAGE 2 OF 2

 Capital One Chk with Int [Redacted] 9036
 Date                   Amount          Resulting Balance
                                                                 ---------------------------
                                                                   Transaction Type Description Debit Card No.
 01/12                   $16.54               $389,849.75           Credit              Interest paid
 01/12                   -$4.63               $389.845.12           Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capital One, NA.,
Capital One Bank is a trade name of Capital One, NA                                                                      MEMBl!R    @
and does. not refer to a separately Insured institution,
Member FDIC,© 2012 Capilal Coe, All rights reserved.
                                                                                                                         FDIC       i1,1/l,,
                Ca~-                                                                   CHECKING              I   SAVINGS            I   CDS   I   IRAS   I   LOANS
                                         Bank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                  ~           1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                           ~           Available 2417

                                                                                                                                    www.capitalonebank.com
                                                                                                                                    Go green with online statements

                                                                                                                        @           Visit your local branch




        • New address? Please co~act cuslomer seivice to update.


  IMPORTANT MESSAGES
  HolKlay shopping? Check your balance while out and aboutw.th Mobile Banking, Use our Android or iPhone app or find out m:ire at
  cap!a~nebank.convmobile.




 ACCOUNT SUMMARY                                   FOR PERIOD NOVEMBER 11, 2011 - DECEMBER 12, 2011                                                                     PAGE 1 OF 2


Capital One Chk with Int                         [Redacted] 9036
Previous Balance 11110/11                                        $389,820.91                         Number of Days in Cycle                                                32
 O Deposits/Credits                                                     $0,00                        Minimum Balance This Cycle                                   $389,820.91
 Interest Paid                                                        $17.09                         Average Collected Balance                                    $389,820.91
 1 Checks/Debits                                                       -$4.79                        Interest Earned During this Cycle                                 $17.09
 Seivice Charges                                                        $0.00                        Interest Paid Year-To-Date                                       $446.79
Ending Balance 12/12111                                          $389,833.21                         Annual Percentage Yield Earned                                     0.05%




                                                                   Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capilal One. NA                                                                                                           MEMBl,R    A
and does. not refer lo a separatelij insured institution.
Member FDIC,© 2011 Capilal One, All rights reseNed.                                                                                                           FDIC       r;;;~.
                                                                       CHECKING   I   SAVINGS    I   CDS   I   IRAS   I   LOANS




 NINA FISCHMAN




ACCOUNT DETAIL                      FOR PERIOD NOVEMBER 11, 2011             - DECEMBER 12, 2011                                    PAGE20F2

 Capital One Chk with Int [Redacted] 9036
 Date                   Amount          Resulting Balance
                                                                 ---------------------------
                                                                   Transaction Type Description Debit Card No.
 12/12                     $17.09                $389,838.00        Credit              Interest paid
 12/12                     -$4.79                $389,833.21        Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank produots and services oflered by Cap~al One, N.A.,
Capila! One Bank is a trade name of Capital One, N-A                                                                      MEMBF.R    (=)
and docs not refer to a separaloty insured instilulion.
Member FDIC,© 2011 CapUal One, AU rlghls reserved.                                                                        FDIC       i.,,ii:r,
                    Ca~-                                                                      CHECKING               I   SAVINGS             I   CDS       I   IRAS   I   LOANS

                                              Bank.




            NINA FISCHMAN
            703 CARLYLE ST                                                                                                      •           1-800-655-BANK (2265)
            WOODMERE NY 115982917                                                                                               W           Available 2417
                                                                                                                                            www.capitalonebank.com
                                                                                                                                            Go green with online statements

                                                                                                                                @';         Visit your local branch




           • New address? Please C-Ontact customer service 10 update.


     IMPORTANT MESSAGES
     Too many paper piles? Slmplify with convenient and secure online statements. Log in at CapitalOne.com and c!ici<. the leaf icon next to your account to
     enroll.




 '


ACCOUNT SUMMARY                                         FOR PERIOD OCTOBER 14, 2011 • NOVEMBER 10, 2011                                                                            PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9036
Previous Balance 10/13/11        $389,810.15                                                                Number of Days in Cycle                                                    28
 o Deposits/Credits                     $0.00                                                               Minimum Balance This Cycle                                       $389,810.15
 Interest Paid                        $14.95                                                                Average Collected Balance                                        $389,810.15
1 Checks/Debits                        -$4.19                                                               Interest Earned During this Cycle                                     $14.95
 Service Charges                        $0.00                                                               Interest Paid Year-To-Date                                           $429.70
Ending Balance 11/10/11          $389,820.91                                                                Annual Percentage Yield Earned                                         0.05%




                                                                         Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade ru:11ne of Capital One, NA                                                                                                                    MEMBER    G
and does 001 refer too scparalety insured institution,
Member FDIC,@ 2011 Capital One, All rights reserved.                                                                                                                      FDIC :we\.',
               Ca~·                                                    CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                    Bank


 NINA FISCHMAN




 ACCOUNT DETAIL                      FOR PERIOD OCTOBER 14, 2011             - NOVEMBER 10, 2011                                  PAGE 2 OF 2

  Capital One chk with Int [Redacted] 9036
  Date                   Amount          Resulting Balance
                                                                 ---------------------------
                                                                   Transaction Type Description Debit Card No.
  11/10                    $14.95                $389,825.10        Credit              Interest paid
  11/10                    -$4.19                $389,820.91        Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and servkes offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital Ooe, N.A.                                                                    MEMBER    '(=}
and does not refer lo a separately Insured lnstitulion.
Member FDIC,© 2011 Capilal One, All rights reseived.                                                                     FDIC      cr.;/!fi
                Ca~-                                                                   CHECKING               J   SAVINGS               J   CDS   J   IRAS   I   LOANS
                                         Bank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                   •          1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                            ~          Available 2417

                                                                                                                                    www.capitalonebank.com
                                                                                                                                    Go green with online statements

                                                                                                                        @)          Visit your local branch
                                                                                                                                  '-----------~
       • New address? Please corlact customer service to update.


 IMPORTANT MESSAGES
 We've added to our rroblle appsl Check balances, transfer funds, pay biUs and more-nov,,f1om your Android phone_ Do\\1l!oad today at
 captalone.comlm:ibile•banking.




ACCOUNT SUMMARY                                    FOR PERIOD SEPTEMBER 14, 2011 - OCTOBER 13, 2011                                                                         PAGE 1 OF 2


Capital One Chk with Int                        [Redacted] 9036
Previous Balance 09/13/11                                        $389,798.62                         Number of Days in Cycle                                                    30
O Deposits/Credits                                                     $0.00                         Minimum Balance This Cycle                                       $389,798.62
Interest Paid                                                         $16.02                         Average Collected Balance                                        $389,798.62
1 Checks/Debits                                                            -$4.49                    Interest Earned During this Cycle                                     $16.02
Service Charges                                                       $0.00                          Interest Paid Year-To-Date                                           $414.75
Ending Balance 10/13111                                         $389,810.15                          Annual Percentage Yield Earned                                         0.05%




                                                                   Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, N.A.                                                                                                            MF.MflER    @
and does nol refer to a separately insured inslilulion,
Member FDIC,© 2011 Capila1 One, All rights reserved.                                                                                                             FDIC        i'.ai/l1ii\
               Ca~-                                                     CHECKING   I   SAVINGS    I   CDS   I   IRAS   I   LOANS

                                     Sank


 NINA FISCHMAN




ACCOUNT DETAIL                        FOR PERIOD SEPTEMBER 14, 2011 - OCTOBER 13. 2011                                          PAGE 20F2

 Capital One Chk with Int [Redacted] 9036
 Date                    Amount           Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 10/13                     $16.02                  $389,814.64       Credit              Interest paid
 10/13                     -$4.49                  $389.810.15       Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capital One, NA                                                                        MEMOER @
and does not refer lo a separately lnsured inslitution.
Member FDIC,© 2011 Capital One, All rights reserved.
                                                                                                                           FDIC ra.6<,
               Ca~-                                                         CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                      Bank



        NINA FISCHMAN
        703 CARLYLE ST
                                                                                             •       1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                ~       Available 2417

                                                                                                     www.capitalonebank.com
                                                                                                     Go green with online statements

                                                                                             @       Visit your local branch

                                                                                                  '-------------
       • New address? Please corlact customer se1Vioe to update.


  IMPORTANT MESSAGES




 ACCOUNT SUMMARY                               FOR PERIOD AUGUST 11, 2011 • SEPTEMBER 13, 2011                                      PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9036
Previous Balance 08/10/11        $389,782.88                                     Number of Days in Cycle                                     34
 o Deposits/Credits                                                 $0,00        Minimum Balance This Cycle                       $389,782.88
 Interest Paid                                                     $21.89        Average Collected Balance                        $389,782.86
1 Checks/Debits                                                    -$8.13        Interest Earned During this Cycle                     $21.89
Service Charges                                                     $0.00        ln1erest Paid Year-To-Date                           $398.73
Ending Balance 09/13/11                                   $389,798.82            Annual Percentage Yield Earned                        0.08%




                                                            Thank you for banking with us.
Branch bank products and services offered by Capi1al One, N.A.,
Capital One Bank is a lrade name of Capital One, N.A.                                                                          MEMBER '(=)
and doos nol refor lo a separately insured instilulion.
Member FDIC,© 2011 Capllal One, All Jlghts 1eserved.                                                                           FDIC :.w~,
              Ca~-                                                  CHECKING   I   SAVINGS    I   CDS   I   IRAS   I   LOANS
                                   Bank


 NINA FISCHMAN




ACCOUNT DETAIL                      FOR PERIOD AUGUST 11, 2011          - SEPTEMBER 13, 2011                                    PAGE 2 OF2

 Capital one Chk with Int [Redacted] 9036
 Date         Amount    Res uIt/ ng Balance Transaction Type
                                                                ---------------------------
                                                                          Description Debit Card No.
 09/13         $21.89          $389,804.75  Credit                                   Interest paid
 09/13          -$6.13         $389,798.62  Debit                                    FED TAX WITHHELD




                                                         Thank you for banking with us.
Branch bank products and services ottered by Capital One, NA,
Capital One Bank is a trade name of Capital One, NA                                                                         '@'
                                                                                                                       MEMRER
and docs not refer to a separately Insured !nslilutton.
Member FDIC,© 2011 Capilal One, All rights reserved.                                                                   FDIC ...."i.~
                Ca~-                                                                      CHECKING                I   SAVINGS             I   CDS      I    IRAS   I   LOANS

                                          Sank




        NINA FISCHMAN
        703 CARLYLE ST
                                                                                                                             •           1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                                ~          Available 2417

                                                                                                                                        www.capitalonebank.com
                                                                                                                                        Go green with online statements

                                                                                                                            ~           Visit your local branch




       • New address? Please coriact customer service to update.


  IMPORTANT MESSAGES
 Online Bill Pay is your one place to pay almost anything 01 anyone. 1rs easy and it's fasl And i's an through one Vt~b site and password. start today at
 captalonebankcom.




ACCOUNT SUMMARY                                     FOR PERIOD JULY 14, 2011 - AUGUST 10, 2011                                                                                   PAGE 1 OF2


Capital One Chk with Int [Redacted] 9036
Previous Balance 07/13/11                                          $389,761,33                           Number of Days in Cycle                                                            28
O Deposits/Credits                                                        $0.00                          Minimum Balance This Cycle                                        $389,761.33
Interest Paid                                                           $29.90                           Average Collected Balance                                         $389,761.33
1 Checks/Debits                                                          -$8.37                          Interest Earned During this Cycle                                         $29.90
Service Charges                                                           $0.00                          Interest Paid Year-To-Date                                               $376.84
Ending Balance 08/10/11                                            $389,782.86                           Annual Percentage Yield Earned                                             0.10%




                                                                     Thank you for banking with us.
Branch bank products and services orrered by Capital One, N.A.,
Capilal One Bank is a lrade name of Capital One, N.A.                                                                                                                  MF.MB~R    1'=)
and does not refer lo a separately Insured instilulion.
Member FDIC,© 2011 Capital One, All righls reserved,                                                                                                                   FDIC       l'ai&",
               Ca~-                                                     CHECKING    I SAVINGS I CDS I IRAS I LOANS
                                     Bank

 NINA FISCHMAN




 ACCOUNT DETAIL                      FOR PERIOD JULY 14, 2011             - AUGUST 10, 2011                           PAGE 2 OF 2

  Capital One Chk with Int [Redacted] 9036
 Date                    Amount          Resulting Balance
                                                                  ---------------------------------
                                                                     Transaction Type Description Debit Card No.
 08/10                    $29.90                  $389,791.23        Credit             Interest paid
 08/10                    -$8.37                  $389,782.86        Debit              FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and servtces offered by Capital One, N.A,,
Capital One Bank is a trade name of Capital One, NA                                                         Ml=MR~R    G
and does not refer to a separately insured ins1itution,
Member FDIC,© 2011 Capital One, All rights reserved.                                                        FDIC       t;;.1i£",
                Ca~-                                                                   CHECKING              I   SAVINGS            I   CDS       I   IRAS   I   LOANS
                                        Bank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                              1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                                      Available 2417

                                                                                                                                   www.capitalonebank.com
                                                                                                                                   Go green with online statements

                                                                                                                        @          Visit your local branch




       • New address? Please corlact customer seivice to update.


  IMPORTANT MESSAGES
 wny oot stay on top of yotr money IMth Online Banking? Check your balances, pay bills, and even transfer money. lrs convenient. secure and FREE! Start
 at cap~alonebank.oom.




ACCOUNT SUMMARY                                   FOR PERIOD JUNE 11, 2011 - JULY 13, 2011                                                                                PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9036
Previous Balance 06/10/11                                       $389,735.96                          Number of Days In Cycle                                                  33
O Deposits/Credits                                                     $0.00                         Minimum Balance This Cycle                                     $389,735.96
Interest Paid                                                        $35.24                          Average Collected Balance                                      $389,735.96
1 Checks/Debits                                                       -$9,87                         Interest Earned During this Cycle                                   $35.24
Service Charges                                                        $0,00                         Interest Paid Year-To-Date                                         $346.94
Ending Balance 07/13111                                         $389,761.33                          Annual Percentage Yield Earned                                       0.10%




                                                                  Thank you for banking with us.
Branch bank producls and services offered by Capital One, NA.,
Caplfal One Bank is a trade name of Capital One, NA.                                                                                                             MEMRER    G
and does nol refer lo 0 separately insured institution,
Member FDIC,© 2011 Capital One, All righls reserved.                                                                                                             FDIC       t..7iri
               Ca~-                                                     CHECKING        I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                     Bank


 NINA FISCHMAN




ACCOUNT DETAIL                        FOR PERIOD JUNE 11, 2011                · JULY 13, 2011                                           PAGE 2 OF 2

 Capital One Chk with Int                    [Redacted] 9036
 Date                    Amount           Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 07/13                      $35.24                 $389,771.20       Credit                     Interest paid
 07/13                      -$9.87                 $389,761.33       Debit                      FED TAX WITHHELD




                                                            Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capital One, NA                                                                            MEMBER    {=)
and docs not refer lo a separalely Insured instilulion,
Member FDIC,© 2011 Capltal One, All rights reserved.                                                                           FDIC      Lai/iii
                Ca~-                                                                    CHECKING               J   SAVINGS            J   CDS       J   IRAS   I   LOANS

                                         Ban1<




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                    •          1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                             ~ Available 2417
                                                                                                                                     www.capitalonebank.com
                                                                                                                                     Go green with online statements

                                                                                                                         @           Visit your local branch




       • New address? Please corlact customer service to update.


  IMPORTANT MESSAGES
 With Direct Deposi~ your paycheck is automatically put in your bank account Ifs fast Ifs easy. Ifs secure. Set up Direct Deposit ¼ith your empbyertodayr




ACCOUNT SUMMARY                                    FOR PERIOD MAY 12, 2011 - JUNE 10, 2011                                                                                    PAGE1OF2


Capital One Chk with Int [Redacted] 9036
Previous Balance 05/11 /11                                       $389,712.90                          Number of Days in Cycle                                                     30
O Deposits/Credits                                                      $0.00                         Minimum Balance This Cycle                                        $389,712.90
Interest Paid                                                         $32.03                          Average Collected Balance                                         $389,712.90
1 Checks/Debits                                                        -$8.97                         Interest Earned During this Cycle                                      $32.03
Service Charges                                                         $0.00                         Interest Paid Year-To-Date                                            $311.70
Ending Balance 06/10/11                                          $389,735.96                          Annual Percentage Yield Earned                                          0.10%




                                                                   Thank you for banking with us.
Branch bank products and services offered by Cap~al One, N.A.,
Capital One Bank is a trade name of Caphal One, N.A.                                                                                                                    @
                                                                                                                                                                   MF.MAF.R
and does not refer lo a ooparately insured inslilution,
Member FDIC,~ 2011 Capilal One, All rights reserved.                                                                                                               FDIC t&$e,
               Ca~·                                                    CHECKING       I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Bank


 NINA FISCHMAN




 ACCOUNT DETAIL                      FOR PERIOD MAY 12, 2011                - JUNE 10, 2011                                           PAGE20F2

  Capital One Chk with Int [Redacted] 9036
  Date         Amount    Resulting Balance Transaction Type
                                                                  ---------------------------
                                                                            Description Debit Card No.
 06/10                     $32.03                 $389,744.93       Credit                    Interest paid
 06/10                     -$8.97                 $389,735.96       Debit                     FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                          MEMBER    @
and docs not refer to a separalely Insured Jnstitullon,
Member FDIC,© 2011 Capital One, All righls rese,ved,                                                                         FDIC      ::.;;lie,
                                                                                          CHECKING                I   SAVINGS             I   CDS      I   IRAS   I   LOANS




       NINA FISCHMAN
       703 CARLYLE ST                                                                                                        4',         1-800-655-BANK (2265)
       WOODMERE NY 115982917                                                                                                 ~ Available 2417
                                                                                                                                         www.capitalonebank.com
                                                                                                                                         Go green with online statements

                                                                                                                             @, '------------·
                                                                                                                                 Visit your local branch




       • New address? Please cor1act customer seivice to update.


 IMPORTANT MESSAGES
 With Oirecl Deposi~ yoor paycheck is automatically put in your bank acoount. Ifs fast. Ifs easy. Ifs secure. Set up Dlrect Depos~ v..ith your employer today!




',.   _________________________________________                                                                                                                                          ,



ACCOUNT SUMMARY                                      FOR PERIOD APRIL 13, 2011 - MAY 11, 2011                                                                                 PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9036
Previous Balance 04/12/11                                           $389,690.61                           Number of Days in Cycle                                                   29
ODeposits/Credits                                                          $0.00                          Minimum Balance This Cycle                                      $389,690.61
Interest Paid                                                            $30.96                           Average Collected Balance                                       $389,690.61
1 Checks/Debits                                                           -$8.67                          Interest Earned During this Cycle                                    $30.96
Service Charges                                                            $0.00                          Interest Paid Year-To-Date                                          $279.67
Ending Balance 05/11 /11                                            $389,712.90                           Annual Percentage Yield Earned                                        0.10%




                                                                       Thank you for banking with us.
Branch bank products and services offered by Capital One, NA.,
Capital One Bank is a trade name of Capital One, N.A.                                                                                                                  MEMBER   f'=}
and does nol refer lo a separately insured Institution.
Member FDIC,© 2011 Capital One, All righls reserved.
                                                                                                                                                                       FDIC     wii'i
               Ca~-                                                     CHECKING      I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Bank

 NINA FISCHMAN




 ACCOUNT DETAIL                      FOR PERIOD APRIL13,2011                  - MAY11,2011                                            PAGE 2 OF 2

 Capital One Chk with Int [Redacted] 9036
 Date                    Amount          Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 05/11                     $30.96                $389,721.57         Credit                  Interest paid
 05111                     -$8.67                $389,712.90         Debit                   FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services ollered by Capi1al One, N.A.,
Capital One Bank is a lrade name of Caphal One, NA                                                                           MEMRER    @
and doos not refer to a separate¥ insured institution,
Member FDIC,© 2011 Capllal One, All 1ighls reserved.                                                                         FDIC cr....~
             Ca~-                                                        CHECKING J SAVINGS J CDS J IRAS J LOANS

                                    Bank




      NINA FISCHMAN
      703 CARLYLE ST                                                                      •      1-800-655-BANK (2265)
      WOODMERE NY 115982917                                                               ~      Available 2417

                                                                                                 www.capitalonebank.com
                                                                                                 Go green with online statements

                                                                                          ®J     Visit your local branch




      • New address? Please cortact customer seivioe to update.


IMPORTANT MESSAGES




ACCOUNT SUMMARY                               FOR PERIOD MARCH 11, 2011 • APRIL 12, 2011                                        PAGE 1 OF 2


Capital Ono Chk with Int (Redacted] 9036
Previous Balance 03/10/11                                  $389,649.87         Number or Days in Cycle                                  33
O Deposits/Credits                                               $0.00         Minimum Balance This Cycle                     $389,649.87
Interest Paid                                                   $56.58         Average Collected Balance                      $389,649.87
1 Checks/Debits                                                -$15.84         Interest Earned During this Cycle                   $56.58
 Service Charges                                                 $0.00         Interest Paid Year-To-Date                         $248.71
Ending Balance 04/12/11                                    $389,690.61         Annual Percentage Yield Earned                       0.16%




                                                            Thank you for banking with us.

                                                                                                                           MEMBER 1=)
Branch bank producls 1:md services offered by Capital One, N.A.,
Capital One Bank is e trade name of Capital One. N.A.
and does nol refer to a separalel'; insured institution.
Member FDIC,© 2011 Capita! Ona, All rights reserved.
                                                                                                                           FDIC :,;//,,~
             Ca~·                                                    CHECKING    I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                  Bank

NINA FISCHMAN




ACCOUNT DETAIL                     FORPERIOD MARCH11,2011                  - APRIL12,2011                                       PAGE 2 OF2


Capital One Chk with Int [Redacted] 9036
                       Amount          Resulting Balance
                                                              ---------------------------
                                                                Transaction Type Description Debit Card No.
Date
04/12                    $56.58                 $389,706.45       Credit               Interest paid
04/12                   -$15.84                 $389,690.61       Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, N.A.
                                                                                                                         MF.MRER   @
and does nol refer to a separalely insured inslilutlon,
Member FDIC,© 2011 Capllal Ona, All 1ights reserved.
                                                                                                                         FDIC      r..111<i
              Ca~-                                                                  CHECKING              I SAVINGS I CDS I IRAS I LOANS
                                      Bank




      NINA FISCHMAN
      703 CARLYLE ST                                                                                                            1-800-655-BANK (2265)
      WOODMERE NY 115982917                                                                                                     Available 2417

                                                                                                                                W'NW.capitalonebank.com
                                                                                                                                Go green with online statements

                                                                                                                    U           Visit your local branch




      • New address? Please cortact customer service to update.


 IMPORTANT MESSAGES
                                                                                                                                               1
Wny not stay on top of yoll money 'M!h Online Banking? Check your balances, pay bills, and even transfer money. lrs convenient secure, and FREE start
at capnalonebank.com.




ACCOUNT SUMMARY                                  FOR PERIOD FEBRUARY 11, 2011 - MARCH 10, 2011                                                                 PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9036
Previous Balance 02/10/11        $389,606.83                                                      Number of Days in Cycle                                              28
0 Deposits/Credits                     $0,00                                                      Minimum Balance This Cycle                                 $389,606.83
Interest Paid                         $59.78                                                      Average Collected Balance                                  $389,606.83
1 Checks/Debits                      -$16.74                                                      Interest Earned During this Cycle                               $59.78
Service Charges                        $0.00                                                      Interest Paid Year-To-Date                                     $192.13
Ending Balance 03/10/11          $389,649.87                                                      Annual Percentage Yield Earned                                   0.20%




                                                                 Thank you for banking with us.
Branch bank products and se,vk;es offered by Capital One, NA.,
Capital One Bank is a trade name of Capital One, NA                                                                                                       MEMBER   G
and does not refer to a separate¥ insured ins1ilullon,
Member FDIC,© 2011 Capital One, All 1lgtils reserved.
                                                                                                                                                          FDIC     l'.'e//;r,
             Ca~-                                                  CHECKING   I   SAVINGS    I   CDS   I   IRAS   I   LOANS

                                  Bank


NINA FISCHMAN




ACCOUNT DETAIL                     FOR PERIOD FEBRUARY 11, 2011           - MARCH 10, 2011                                    PAGE 2 OF 2


Capital One Chk with Int [Redacted] 9036
             Amount    Resulting Balance Transaction Type
                                                             ---------------------------
                                                                       Description Debit Card No.
Date
03/10          $59.78        $389,666.61 Credit                                     Interest paid
03110         -$16.74        $389,649.87 Debit                                      FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank products and services offered by Capital One, NA.,
Capital One Bank is a trade name of Capital One. N.A
                                                                                                                            {=)
                                                                                                                       MEMBER
and does not refer lo a separalely insured institution.
Member FDIC, © 2011 Capital One, All righls reserved,
                                                                                                                       FDIC ta:oe,
             Ca~-                                                          CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                  Bank




      NINA FISCHMAN
      703 CARLYLE ST                                                                         •      1-800-655-BANK (2265)
      WOODMERE NY 115982917                                                                  ~      Available 2417

                                                                                                    www.capitalonebank.com
                                                                                                    Go green with online statements

                                                                                             ~      Visit your local branch




     • New address? Please cortact customer service to update.


IMPORTANT MESSAGES




ACCOUNT SUMMARY                             FOR PERIOD JANUARY 13, 2011 - FEBRUARY 10, 2011                                          PAGE 1 OF2



Capital One Chk with Int [Redacted] 9036
Previous Balance 01/12/11                               $389,562.25              Number of Days in Cycle                                  29
O Deposits/Credits                                            $0.00              Minimum Balance This Cycle                     $389,562.25
Interest Paid                                                $61.91              Average Collected Balance                      $389,562.25
1 Checks/Debits                                                  -$17.33         Interest Earned During this Cycle                   $61.91
 Service Charges                                              $0.00              Interest Paid Year-To-Date                         $132.35
Ending Balance 02/10/11                                 $389,606.83              Annual Percentage Yield Earned                       0.20%




                                                          Thank you for banking with us.
Branch bank producls and sesvices offered by Capital one, NA.,
Capltal One Bank is a trade name of Capital One, N.A.
and does not refer to a separalety Insured lnslilutlon.
Membe1 FDIC,© 2011 Capilal One, All Jighls ,eserved.
               Ca~-                                                     CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                    Bank


 NINA FISCHMAN




ACCOUNT DETAIL                       FOR PERIOD JANUARY 13, 2011              - FEBRUARY 10, 2011                                  PAGE 2 OF 2

 Capital One Chk with Int [Redacted] 9036
 Date                    Amount          Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 02/10                     $61.91                $389,624.16         Credit              Interest paid
 02/10                    -$17.33                $389,606.83         Debit               FED TAX WITHHELD




                                                            Thank you for banking with us.
Branch bank products and services ortered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                       MEMBER    @
and docs not refer to a separatet-,, ln$Ured institution,
Member FDIC,© 2011 Capltal One, All rights reserved.                                                                      FDIC      ta/6.l
              Ca~·                                                                      CHECKING               I   SAVINGS             I   CDS      I   IRAS   I   LOANS

                                        Bank




      NINA FISCHMAN
      703 CARLYLE ST                                                                                                      •           1-800-655-BANK (2265)
      WOODMERE NY 115982917                                                                                               ~ Available 2417
                                                                                                                                      www.capitalonebank.com
                                                                                                                                      Go green with online statements

                                                                                                                          ~           Visit your local branch




      • New address? Please contact customer seivice to update.

IMPORTANT MESSAGES
Tum off the Paper and get your statements on line! It's the safe and convenient way to track your account transactions through asecure Web site. Enroll at
caplabnebankcom.




ACCOUNT SUMMARY                                    FOR PERIOD DECEMBER11,2010 • JANUARY12,2011                                                                             PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9036
Previous Balance 12/10/10                                         $389,511.53                          Number of Days in Cycle                                                            33
O Deposits/Credits                                                      $0.00                          Minimum Balance This Cycle                                       $389,511.53
Interest Paid                                                              $70.44                      Average Collected Balance                                        $389,511.53
1 Checks/Debits                                                           -$19.72                      Interest Earned During this Cycle                                       $70.44
 Service Charges                                                              $0.00                    Interest Paid Year-To-Date                                              $70.44
Ending Balance 01 /12/11                                          $389,562.25                          Annual Percentage Yield Earned                                           0.20%




                                                                     Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Caphal One, NA                                                                                                                  MEMBE=R   @
and does nol refer too separately Insured institution,
Member FDIC,© 2011 Capllal One. All rights ,eserved.
                                                                                                                                                                    FDIC      ti,;/,/;~
                Ca~-                                                  CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                      Bank

 NINA FISCHMAN




 ACCOUNT DETAIL                       FOR PERIOD DECEMBER 11, 2010           - JANUARY 12, 2011                                   PAGE 2 OF 2

  Capital One Chk with Int [Redacted] ..:.9..:.03.:...6.:..__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  Date         Amount    Resulting Balance               Transaction Type Description        Debit Card No.
  01/12          $70.44        $389,581.97              Credit            Interest paid
  01/12         -$19.72        $389,562.25              Debit             FED TAX WITHHELD




                                                            Thank you for banking with us.
Branch bank producls and services offered by Capital One, N.A.,
Capilal One Bank is 0 trade name of Capital One, NA                                                                     MF.MRER    @
and dOO$ nol refer to a separalel)I Insured instiluHon,
Member FDIC,© 2011 Capllal One, All fights reserved.
                                                                                                                        FDIC       i'.'i!N'ir,
               Ca~-                                                                     CHECKING               I   SAVINGS             I   CDS      I   IRAS   I   LOANS

                                         Bank




       NINA FISCHMAN
       703 CARLYLE ST                                                                                                     •           1-800-655-BANK (2265)
       WOODMERE NY 115982917                                                                                              ~           Available 2417

                                                                                                                                      www.capitalonebank.com
                                                                                                                                      Go green with online statements

                                                                                                                          @           Visit your local branch




       • New address? Please cortact customer seNice 10 update.


 IMPORTANT MESSAGES
 Tum off the Paper and get your statements on line! It's the safe and convenient way to track your account transactions through asecure Web site. Enron at
 caplalonebankcom.




ACCOUNT SUMMARY                                     FOR PERIOD NOVEMBER 11, 2010 - DECEMBER 10, 2010                                                                       PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9036
Previous Balance 11/10/10                                         $388,462.57                          Number of Days in Cycle                                                  30
1 Deposits/Credits                                                    $981.40                          Minimum Balance This Cycle                                     $388,462.57
Interest Paid                                                          $93.84                          Average Collected Balance                                      $389,182.26
1 Checks/Debits                                                       -$26.28                          Interest Earned During this Cycle                                   $93.84
Service Charges                                                         $0.00                          Interest Paid Year-To-Date                                       $3,680.89
Ending Balance 12/10/1 O                                          $389,511.53                          Annual Percentage Yield Earned                                       0.29%




                                                                     Thank you for banking with us.

                                                                                                                                                                   MF.MBER @
Branch bank products and secvtces offered by Capital One, NA..
Capital One Bank is a trade name of Capital One, NA.
and does not refer lo a ooparatety ln$tlred institution,
Member FOIC, © 2010 Capital One, AH 1ighls reserved.
                                                                                                                                                                   FDIC ,,i.~
              Ca~-                                                    CHECKING   I   SAVINGS    I   CDS   I   IRAS   I   LOANS
                                   Bank


 NINA FISCHMAN




 ACCOUNT DETAIL                     FOR PERIOD NOVEMBER 11, 2010            - DECEMBER 10, 2010                                   PAGE 20F2

  Capital One Chk with Int [Redacted] 9036
  Date         Amount    Resulting Balance
                                                                ---------------------------
                                                                  Transaction Type Description Debit Card No.
  11/19        $981 .40       $389.443.97                          Credit              Interest adjustment credit
  12/10          $93.84        $389,537.81                         Credit              Interest paid
  12/10         -$26.28        $389,511.53                         Debit               FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank producls and seJVices offered by Capital One, NA,
Capital One Bank is a trade name of Capital One, NA                                                                      MEMBER    G:r
and does not refer lo a separately insured Institution,
Member FDIC,© 2010 Capilal One, All tights reserved.                                                                     FDIC lliioei
                  Ca~·                                                                    CHECKING               I   SAVINGS             I   CDS        I   IRAS   I   LOANS

                                           Bank




          NINA FISCHMAN
          703 CARLYLE ST                                                                                                        Ill     1-800-655-BANK (2265)
          WOODMERE NY 115982917                                                                                             •           Available 2417

                                                                                                                                        www.capitalonebank.com
                                                                                                                                        Go green with on/ine statements

                                                                                                                            f.j;        Visit your local branch




         • New address? Please coriact customer service 10 update.


    IMPORTANT MESSAGES
    Oo~! Our previous Instructions for Going Paperless were wrong. Instead, !cg into your aocount at capitalonebank.com. In SeW Service. click on Set
    Statement Delivery Preferences.




\




ACCOUNT SUMMARY                                       FOR PERIOD OCTOBER 14, 2010 - NOVEMBER 10, 2010                                                                          PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9036
Previous Balance 10/13/1 O       $388,398.21                                                              Number of Days in Cycle                                                    28
ODeposits/Credits                      $0.00                                                              Minimum Balance This Cycle                                       $388,398.21
Interest Paid                         $89.39                                                              Average Collected Balance                                        $388,398.21
1 Checks/Debits                      -$25.03                                                              Interest Earned During this Cycle                                     $89.39
Service Charges                        $0.00                                                              Interest Paid Year-To-Date                                         $2,605.65
Ending Balance 11/10/10          $388,462.57                                                              Annual Percentage Yield Earned                                         0.30%




                                                                        Thank you for banking with us.
Branch bank producls and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                                                                     MEMBER   {=)
and does nol refer lo a separalely insured institution,
Member FDIC,© 2010 Capital One, All rights reserved.
                                                                                                                                                                        FDIC     uW&,
                Ca~-                                                CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                       Banle

 NINA FISCHMAN




 ACCOUNT DETAIL                        FOR PERIOD OCTOBER 14, 2010        - NOVEMBER 10, 2010                                   PAGE20F2

  Capital One Chk with Int [Redacted) 9036
  Date         Amount    Resulting Balance Transaction Type
                                                                ---------------------------
                                                                          Description Debit Card No.
  11/10          $89.39        $388,487.60 Credit                                    Interest paid
  11/10         -$25.03        $388.462.57 Debit                                     FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank products and services offered by Capital One, NA,
Capilal One Bank is a trade name of Capttal One. N.A                                                                  MF.MBER    G
and does not refer lo a separatety Insured ins1ilution,
Member FDIC,© 2010 Capllal One, All ,ights reserved.                                                                  FDIC       \'.i\i//ll
              Ca~-                                                                     CHECKING               I   SAVINGS             I   CDS       I   IRAS   I   LOANS

                                        Sank




      NINA FISCHMAN
      703 CARLYLE ST                                                                                                                 1-800-655-BANK (2265)
      WOODMERE NY 115982917                                                                                                          Available 2417

                                                                                                                                     www.capitalonebank.com
                                                                                                                                     Go green with online statements

                                                                                                                         @           Visit your local branch




      • New address? Please cor1act customer service to update.


 IMPORTANT MESSAGES
Turn off the Paper and get your statements online! lrs the safe and convenient way to track your account transactions 24(7 through a secure Web site.
Enroll at cap~alonebankcom.




ACCOUNT SUMMARY                                    FOR PERIOD SEPTEMBER 14, 2010 • OCTOBER 13, 2010                                                                        PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9036
Previous Balance 09/13/10                                        $388,283.30                           Number of Days in Cycle                                                  30
O Deposits/Credits                                                     $0.00                           Minimum Balance This Cycle                                     $388,283.30
Interest Paid                                                        $159.60                           Average Collected Balance                                      $388,283.30
1 Checks/Debits                                                      -$44.69                           Interest Earned During this Cycle                                  $159.60
 Service Charges                                                       $0.00                           Interest Paid Year-To-Date                                       $2,516.26
Ending Balance 10/13/10                                          $388,398.21                           Annual Percentage Yield Earned                                       0.50%




                                                                    Thank you for banking with us.
Branch bank products and services offered by Capital One, NA.,
Capl!al One Bank is a lrade name of Capital One. NA                                                                                                                MEMBER    G
and does not refer lo a separately Insured lnsU!utlon.
Member FDIC,© 2010 Capital One, All rights reserved,
                                                                                                                                                                   FDIC ta.w,
               Ca~-                                                    CHECKING   I   SAVINGS    I   CDS   I   IRAS   I   LOANS
                                    san,c

 NINA FISCHMAN




 ACCOUNT DETAIL                      FOR PERIOD SEPTEMBER 14, 2010 • OCTOBER 13, 2010                                              PAGE 2 OF 2

 Capital One Chk with Int [Redacted] 9036
  Date                  Amount          Resulting Balance
                                                                 ---------------------------
                                                                   Transaction Type Description Debit Card No.
 10/13                   $159.60                 $388,442.90        Credit              Interest paid
 10/13                   -$44.69                 $388,398.21        Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capital One, NA.,
Capital One Bank is a trade name of Capital One, NA                                                                       MEMBER    G
and docs not refer lo a separately Insured Institution.
Member FDIC,© 2010 Capl1al One, All rlghls reserved.                                                                      FDIC      t..'/ie,
              Ca~-                                                                      CHECKING              I   SAVINGS             I   CDS       I   IRAS   I   LOANS

                Bank



      NINA FISCHMAN
      703 CARLYLE ST                                                                                                                 1-800-655-BANK (2265)
      WOODMERE NY 115982917                                                                                                          Available 2417

                                                                                                                                     www.capitalonebank.com
                                                                                                                                     Go green with online statements

                                                                                                                         @           Visit your local branch




      • New address? Please contact customer seivice to update.


IMPORTANT MESSAGES
Turn off the Paper and get your statements online! 1rs the safe and convenient way lo track your account transactions 24(7 lhrough a secure Web site.
Enroll at capialonebank.com.




ACCOUNT SUMMARY                                    FOR PERIOD AUGUST 12, 2010 • SEPTEMBER 13, 2010                                                                         PAGE 1 OF 2


Capital Ono Chk with Int [Redacted] 9036
Previous Balance 08/11 /1 o                                      $388,143.53                           Number of Days in Cycle                                                  33
O Deposits/Credits                                                     $0.00                           Minimum Balance This Cycle                                     $388,143.53
Interest Paid                                                        $194.12                           Average Collected Balance                                      $388,147.76
1 Checks/Debits                                                      -$54.35                           Interest Paid During this Cycle                                    $194.12
Service Charges                                                        $0.00                           Interest Paid Year-To-Date                                       $2,356.66
Ending Balance 09/13/10                                          $388,283.30                           Annual Percentage Yield Earned                                       0.55%




                                                                    Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capllal One Bank is a lrade name of Capital Coe, N.A.
and does nol refer to a separaleti,, Insured institution.
Member FDIC,© 2010 Capilal One, All righls reserved.
            Ca~-                                                    CHECKING    I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                  Bank


NINA FISCHMAN




ACCOUNT DETAIL                     FOR PERIOD AUGUST 12, 2010             - SEPTEMBER 13, 2010                                 PAGE 2 OF2


Capital One Chk with Int [Redacted] =-90=-3=--6=-------------------------
Date                   Amount          Resulting Balance         Transaction Type     Description                         Debit Card No.
09/13                  $194.12                  $388,337.65      Credit               Interest paid
09/13                   -$54.35                 $388,283.30      Debit                FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank products and services offered by Capital One, NA.,
Capital One Bank Sa lrade name of Capital One, NA.                                                                      MEMBER   A
and does not refer lo a separately Insured insmulion,
Member FDIC,© 2010 Capital One, All rlghls reserved.
                                                                                                                        FDIC t;a.w,
Ca;itaJcle·eank
Direct inquiries to customer Service
(877) 694-9111




NINA FISCHMAN
703 CARLlLE ST
WOODMERE NY 115982917




                                              0 ENCLOSURES         Page        1 of       1

                                                (RedactedJ 903 6
   Capital One Checking with Interest

                Opening balance              07-14-10                387,977,02
                +Deposits/Credits                   0                      0.00
                -Checks/Debits                      1                        64.75
                -Service charge                                            0.00
                +Interest paid                                           231.26
                Ending balance               08-11-10                388,143.53
                Days in statement Period           29

                                INTER£ST INFORMATION
                Average Daily Balance                                 387,977.02
                Days in Earnings Period                                       29
                Interest Earned                                           231.26
                Annual Percentage Yield Earned                              0.75 %
                Interest Paid this Year                                 2,162.54
                Interest Withheld this Year                               605.50

  DATE   DESCRIPTION                CHECK#        DEBITS           CREDITS              BALANCE

         Beginning Balance                                                            387,977.02
  08-11 FED TAX WITHHELD                           64.75                              387,912.27
  08-11 Interest paid                                               231.26            380,143.53
         Ending balance                                                               388,143.53




         ENO OF STATEMENT
Ca;itaJcie·eank
Direct inquiries to Customer Service
(877)    694-9111




NINA FI SCHWAN
703 CARLYLE ST
WOODMERE NY 115982917




                                                  0 ENCLOSURES            Page      1 of       1
                                                    [Redacted]
   Capital One Checking with Interest                            903 6

                    Opening balance              06-11-10                   387,787.63
                    +Deposits/Credits                   0                         0.00
                    -Checks/Debits                       1                         73.65
                    -Service charge                                               0.00
                    +Interest paid                                              263.04
                    Ending ba1ance               07-13-10                   387,977,02
                    Days in statement Period           33

                                    INTEREST INFORMATION
                    Average Daily Balance                                   387,787.63
                    Days in Earnings Period                                         33
                    Interest Earned                                             263.04
                    Annual Percentage Yield Earned                                0.75 %
                    Interest Paid this Year                                   1,931.28
                    Interest Withheld this Year                                 540.75

  DATE     DESCRIPTION                  CHECK#        DEBITS             CREDITS             BALANCE


           Beginning Balance                                                               387,787.63
  07-13 FED T.AX WITHHELD                               73.65                              387,713.98
  07-13 Interest paid                                                     263.04           387,977.02
        Ending balance                                                                     387,977.02




           END OF STATEMENT
Ca;,taJcle·Bank
Direct inquiries to customer Service
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                               0 ENCLOSURES         Page         1 of       1

   Capital One Checking with Interest           [Redacted] 903 6

                 Opening balance              05-13-10                387,621.27
                 +Deposits/Credits                   0                          0.00
                 -Checks/Debits                      1                         64. 69
                 -Service charge                                                0.00
                 +Interest paid                                               231. 05
                 Ending bal a nee             06-10-10                387,787.63
                 Days in Statement Period           29

                                 INTEREST INFORMATION
                 Average Daily Balance                                387,621,27
                 Days in Earnings Period                                          29
                 Interest Earned                                             231.05
                 Annual Percentage Yield Earned                                0.75 %-
                 Interest Paid this Year                                   1,668.24
                 Interest Withheld this Year                                  467.10

  DATE   DESCRIPTION                 CHECK#        DEBITS          CR.EDITS               BALANCE


        Beginning Balance                                                               387,621.27
  06-10 FED TAX WITHHELD                            64.69                               387,556.58
  06-10 Interest paid                                               231,05              387,787.63
        Ending balance                                                                  387,787.63




         END OF STATEMENT
cai,,t~cle·aank
Direct inquiries to customer service
(B77) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                            0 ENCLOSURES           Page          1 of       1

   Capital one Checking with Interest         [Redacted)   903 6

                Opening balance            04-13-10                   307,449.25
                +Deposits/Credits                  0                        0.00
                -Checks/Debits                     1                       66.89
                -Service charge                                                 0,00
                +Interest paid                                                238.91
                Ending balance             os-12-10                   387,621.27
                Days in Statement Period         30

                                INTEREST INFORMATION
                Average Daily Balance                                 387,449.25
                Days in Earnings Period                                       30
                Interest Earned                                           238.91
                Annual Percentage Yield Earned                                  0,75 %
                Interest Paid this Year                                   1,437.19
                Interest Withheld this Year                                   402.41

  DATE   DESCRIPTION             CHECK#         DEBITS             CREDITS                BALANCE

         Beginning Balance                                                              387,449.25
  05-12 FED TAX WITHHELD                          66.89                                 387,382.36
  05-12 Interest paid                                               238. 91             387,621.27
        Ending balance                                                                  387,621.27




         END OF STATEMENT
         -
CapitaJOhe'Banlc
                     ,
Direct inquiries to Customer Service
(877) 694-9111




NINA FISCHMAN                                                   Effective 2/27/10, checks
703 CARLYLE ST                                                  previously considered. non-
WOODMERE NY      115982917                                      local items will now be local
                                                                items. This means funds from
                                                                some check items you deposit
                                                                may be available sooner.




                                                 0 ENCLOSURES         Page        1 Of       1

                                                   [Redacted] 903 6
   Capital one Checking with Interest

                   Opening balance              02-11-10                 387,059.63
                   +Deposits/Credits                   0                          0.00
                   -Checks/Debi ts                     1                        77.97
                    -Service charge                                               0.00
                   +Interest paid                                               278.46
                   Ending balance               03-10-10                 387,260.12
                   Days in Statement Period           28

                                   INTEREST INFORMATION
                   Average Daily Balance                                 387,059.63
                   Days in Earnings Period                                          28
                   Interest Earned                                             278.46
                   Annual Percentage Yield Earned                                0,94 %
                   Interest Paid this Year                                     935,60
                   Interest Withheld this Year                                 261.97
                   Interest paid during 2009                                 6,070,51

  DATE       DESCRIPTION               CHECK#        DEBITS           CREDITS              BALANCE


             Beginning Balance                                                           387,059.63
  03-10 FED TAX WITHHELD                              77.97                              386,981.66
  03-10 Interest paid                                                  278.46            387,260.12
             Ending balance                                                              387,260.12




             END OF STATEMENT
Direct inquiries to customer Service
(877) 694-9111




NINA FISCHMAN                                               Effective 2/27/10, checks
703 CARLYLE ST                                              previously considered non-
WOODMERE NY   115982917                                     local items will now be local
                                                            items. This means funds from
                                                            some check items you deposit
                                                            may be available sooner.




                                              0 ENCLOSURES        Page        1 Of       1

   Capital One Checking with Interest          (Redacted) 903 6

                 Opening balance            01-14-10                 386,845,88
                 +Deposits/Credits                 0                       0.00
                 -Checks/Debits                    1                      83.12
                 -Service charge                                           0.00
                 +Interest paid                                          296.87
                 Ending balance             02-10-10                 387,059.63
                 Days in Statement Period         28

                                 INTEREST INFORMATION
                 Average Daily Balance                               386,845.88
                 Days in Earnings Period                                     28
                 Interest Earned                                         296.87
                 ~nnual Percentage Yield Earned                            1.00 %
                 Interest Paid this Year                                 657.14
                 Interest Withheld this Year                                184.00
                 Interest paid during 2009                               6,070.51

  DATE   DESCRIPTION              CHECK#         DEBITS           CREDITS              BALANCE

        Beginning Balance                                                            386,845.08
  02-10 FED TAX WITHHELD                          83.12                              386,762.76
  02-10 Interest paid                                              296.87            387,059.63
        Ending balance                                                               387,059.63




         END OF STATEMENT
         --
Caplta)011e·oank
                      ,
Direct inquiries to customer Service
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                                   0 ENCLOSURES        Page        1 of       1

                                                    [Redacted] 903 6
   Capital One Checking with Interest

                    Opening balance              12-11-09                 386,586.49
                    +Deposits/Credits                   0                        0.00
                    -Checks/Debits                      1                      100.88
                     -Service charge                                              0,00
                     +Interest paid                                           360.27
                    Ending balance               01-13-10                 386,845,88
                    Days in Statement Period           34

                                       INTEREST INFORMATION
                    Average Daily Balance                                 386,586.49
                    Days in Earnings Period                                          34
                    Interest Earned                                              360.27
                    Annual Percentage Yield Earned                                1.00 %
                    Interest Paid this Year                                     360.27
                    Interest Withheld this Year                                 100.88
                    Interest paid during 2009                                 6,010,51

  DATE        DESCRIPTION               CHECK#        DEBITS           CREDITS              BALANCE

        Beginning Balance                                                                 386,586.49
  01-13 FED TAX WITHHELD                              100.88                              386,485.61
  01-13 Interest paid                                                   360,27            386,845.88
              Ending balance                                                              386,845.88




              END OF STATEMENT
      -
Caplta)Ohe'Bank
                    ,
Direct inquiries to customer Service
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY     115982917




                                                 0 ENCLOSURES       Page       1 of       1

   Capital One Checking with Interest            [Redacted] 903 6

                  Opening balance              12-11-09               386,586.49
                  +Deposits/Credits                   0                     0.00
                  -Checks/Debits                      1                     100.88
                  -Service charge                                             0.00
                  +Interest paid                                            360.27
                  Ending balance               01-13-10               366,845.88
                  Days in statement Period           34

                                    INTEREST INFORMATION
                  Average Daily Balance                               386,586.49
                  Days in Earnings Period                                       34
                  Interest Earned                                            360.27
                  Annual Percentage Yield Earned                               1.00 %
                  Interest Paid this Year                                    360.27
                  Interest Withheld this Year                                100.88
                  Interest paid during 2009                                6,070,51

  DATE    DESCRIPTION                 CHECK#        DEBITS          CREDITS             BALANCE

        Beginning Balance                                                             386,586.49
  01-13 FED TAX WITHHELD                            100.88                            386,485.61
  01-13 Interest paid                                                360.27           386,845.88
          Ending balance                                                              386,845.88




          END OF STATEMENT
Direct inquiries to customer sexvice
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                               0 ENCLOSURES         Page      1 of       1

                                               (Redacted]
   Capital one Checking with Interest                       903 6

                 Opening balance              11-13-09                386,373,00
                 +Deposits/Credits                   0                      0.00
                 -Checks/Debits                      1                     83.02
                 -Service charge                                            0.00
                 +Interest paid                                           296,51
                 Ending balance               12-10-09                386,586.49
                 Days in statement Period           28

                                 INT£RBST INFORMATION
                 Average Daily Balance                                 386,373.00
                 Days in Earnings Period                                       28
                 Interest Earned                                           296,51
                 Annual Percentage Yield Earned                              1.00 %
                 Interest Paid this Year                                 6,070.51
                 Interest Withheld this Year                             1,699.73

  DATE   DESCRIPTION                 CHECK#        DEBITS           CREDITS            BALANCE

         Beginning Balance                                                           386,373.00
  12-10 FED TAX WITHHELD                            63.02                            386,289.98
  12-10 Interest paid                                                296.51          386,586.49
         Ending balance                                                              386,586.49




         END OF STATEMENT
Direct inquiries to customer service
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY  115982917




                                               0 ENCLOSURES          Page         1 of       1
                                                {Redacted]
   Capital one Checking with Interest                        903 6

                 Opening balance            11-13-09                   386,373.00
                 +Deposits/Credits                   0                           0.00
                 -Checks/Debits                      1                          83.02
                 -Service charge                                                 0.00
                 +Interest paid                                                296.51
                 Ending balance             12-10-09                    386,586.49
                 Days in statement Period          28

                                 INTEREST INFORMATION
                 Average Daily Balance                                 386,373.00
                 Days in Earnings Period                                           28
                 Interest Earned                                              296.51
                 Annual Percentage Yield Earned                                 1.00 %
                 Interest Paid this Year                                    6,070.51
                 Interest Withheld this Year                                1,699.73

  DATE   DESCRIPTION              CHECK#          DEBITS             CREDITS               BALANCE


         Beginning Balance                                                               386,373.00
  12-10 FED TAX lUTHHELD                            83.02                                386,289.98
  12-10 Interest paid                                                 296.51             386,586.49
         Ending balance                                                                  386,586.49




         END OF STATEMENT
Ca;itaJc?e·aank
Direct inquiries to customer service
(817)   694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                                  0 ENCLOSURES        Page        1 of       1

                                                 (Redacted]
   Capital One Checking with Interest                         903 6

                   Opening balance              10-14-09                386,144,39
                   +Deposits/Credits                   0                         0,00
                   -Checks/Debits                      1                      88.90
                   -Service charge                                             0.00
                   +Interest paid                                            317,51
                   Ending balance               11-12-09                 386,373.00
                   Days in statement Period           30

                                   INTEREST INFORMATION
                   Average Daily Balance                                 386,1-44.39
                   Days in Earnings Period                                          30
                   Interest Earned                                              317.51
                   Annual Percentage Yield Earned                                1. 01 %:
                   Interest Paid this Year                                   5,774.00
                   Interest Withheld this Year                               1,610.71

  DATE    DESCRIPTION                  CHECK#        DEBITS           CREDITS               BALANCE

        Beginning Balance                                                                386,144.39
  11-12 FED TAX WITHHELD                              8B.90                              380,055.49
  11-12 Interest paid                                                  317.51            386,373.00
        Ending balance                                                                   386,373.00




          END OF STATEMENT
Direct inquiries to customer service
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                              0 ENCLOSURES       Page       1 of       1

   Capital one Checking with Interest         [RedactedJ903 6

                 Opening balance            10-14-09               386,144.39
                 +Deposits/Credits                 0                     0,00
                 -Checks/Debits                    1                       88.90
                 -Service charge                                         0.00
                 +Interest paid                                        317.51
                 Ending balance                                    306,373.00
                 Days in Statement Period

                                 INTEREST INFORMATION
                 Average Daily Balance                             386,144.39
                 Days in Earnings Period                                      30
                 Interest Earned                                          317.51
                 Annual Percentage Yield Earned                             1.01 %
                 Interest Paid this Year                                5,774.00
                 Interest Withheld this Year                            1,616.71

  DATE   DESCRIPTION              CHECK#         DEBITS         CREDITS               BALANCE

        Beginning Balance                                                          386,144.39
  11-12 FED TAX WITHHELD                          88.90                            386,055.49
  11-12 Interest paid                                            317.51            386,373.00
        Endi.ng balance                                                            386,373.00




         END OF STATEMENT
Direct inquiries to customer Service
(877)   694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                                0 ENCLOSURES          Page       1 of       1

                                                 [Redacted]
   Capital One Checking with Interest                         903 6

                   Opening balance            09-12-09                   385,900.69
                   +Deposits/Credits                  0                        0.00
                   -Checks/Debits                     1                       94. 71
                   -service charge                                             0.00
                   +Interest paid                                            338.47
                   Ending bal.ance            10-13-0:9                  386,144.39
                   Days in Statement Period          32

                                   INTEREST INFORMATION
                   Average Daily Balance                                 385,900,69
                   Days in Earnings PeriOd                                       32
                   Interest Earned                                           338.47
                   Annual Percentage Yield Earned                              1.01 %
                   Interest Paid this Year                                 5,456.49
                   Interest Withheld this Year                             1,527.81

  DATE    DESCRIPTION               CHECK#          DEBITS            CREDITS             BALANCE

          Beginning Balance                                                             385,900.69
  10-13 FltD TAX WITHHELD                            94.77                              385,805.92
  10-13 Interest paid                                                  338, 47          396,144.39
          Ending balance                                                                386,144.39




          END OF STATEMENT
Direct inquiries to CUstome~ Service
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                              0 ENCLOSURES           Page          1 of       1
                                                [Redacted)
   Capital One Checking with Interest                        903 6

                 Opening balance            09-12-09                    385,900.69
                 +Deposits/Credits                  0                             0,00
                 -Checks/Debits                      1                       94. 77
                 -Service charge                                              0.00
                 +Interest paid                                             338. 47
                 Ending balance                                         386,144.39
                 Days in Statement Period

                                   INTEREST INFORMATION
                 Average Daily Balance                                  385,900.69
                 Days in Earnings Period                                        32
                 Interest Earned                                                 338.47
                 Annual Percentage Yield Earned                                    1. 01 %
                 Interest Paid this Year                                    5,456.49
                 Interest Withheld this Year                                1,527.81

  DATE   DESCRIPTION               CHECK#         DEBITS             CREDITS                 BALANCE

         Beginning Balance                                                                385,900.69
  10-13 FED TAX WITHHELD                           94. 77                                 385,805.92
  10-13 Interest paid                                                 338. 4 7            386,144.39
         Ending balance                                                                   3861144.39




         END OF STATEMENT
Direct inquiries to customer Service
(877)    694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY     115982917




                                                0 ENCLOSURES           Page      1 of        1

                                                  [Redacteel) 903 6
   Capital one Checking with Interest

                    Opening balance            08-13-09                  385,672.36
                    +Deposits/Credits                 0                        0.00
                    -Checks/Debits                    1                       88.79
                    -Service charge                                            0.00
                    +Interest paid                                           317.12
                    Ending balance             09-11-09                  385,900.69
                    Days in Statement Period         30

                                    INTEREST INFORMATION
                    Average Daily Balance                                385,672.36
                    Days in Earnings Period                                        30
                    Interest Earned                                           317 .12
                    Annual Percentage Yield Earned                              1. 01 %
                    Interest Paid this Year                                s,110.O2
                    Interest Withheld this Year                            1,433.04

  DATE     DESCRIPTION               CHECK#         DEBITS            CREDITS              BALANCE

          Beginning Balance                                                             385,672.36
  09-11 FED TAX WITHHELD                             88.79                              385,583.57
  09-11 Interest paid                                                  317 .12          385,900.09
        Ending balance                                                                  385,900.ti9




           END OF STATEMENT
Cai,,taJcle·Bank
Direct inquiries to customer Service
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                             0 ENCLOSURES          Page         1 of        1
                                              [Redacted)
   Capital One Checking with Interest                      903 6

                 Opening balance            08-13-09                  385, 6_7-2. 36
                 +Deposits/Credits                  0                         0.00
                 -Checks/Debits                    1                        88. 79
                 -Service charge                                              0.00
                 +Interest paid                                            317.12
                 Ending balance             09-11-09                  385,900.69
                 Days in Statement Period         30

                                 INTER.EST INFORMATION
                 Average Daily Balance                                385,672.36
                 Days in E~rnings Period                                      30
                 Interest Earned                                              317.12
                 Annual Percentage Yield Earned                               1.01 %
                 Interest Paid this Year                                  5,118.02
                 Interest Withheld this Year                              1,433.04

  DATE   DESCRIPTION               CHECK#         DEBITS           CREDITS                BALANCE

        Beginning Balance                                                              385,li72.36
  09-11 FED TAX WITHHELD                           88.79                               385,583.57
  09-11 Interest paid                                               317 .12            385,900.69
        Ending balance                                                                 385,900.69




         END OF STATEMENT
CapitaJJ!·eank

PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE N~     115982917




                                                0 ENCLOSURES           Page        1 of       1

                                                 [RedactedJ
   Capital one Checking with Interest                         903 6

                  Opening balance              07-11-09                  385,414.05
                  +Deposits/Credits                   0                        0.00
                  -Checks/Debits                      1                         100.45
                  -Service charge                                                 0.00
                  +Interest paid                                                358,76
                  Ending- balance              08-12-09                  385,672.36
                  Days in Statement Period           33

                                  INTEREST INFORMATION
                  Average Daily Balance                                  385,414.05
                  Days in Earnings Period                                           33
                  Interest Earned                                               358.70
                  Annual Percentage Yield Earned                                  1. 03 %
                  Interest Paid thi~ Year                                     4,800.90
                  Interest Withheld this Year                                 1,344.25

  DATE   DESCRIPTION                  CHECK#        DEBITS            CREDITS               BALANCE

         Beginning Balance                                                                385,414.05
  08-12 FED TAX WITHHELD                            100.45                                385,313.60
  08-12 Interest paid                                                  358.76             385,672.36
        Ending balance                                                                    3851672.36




         END OF STATEMENT
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAH
703 CARLYLE ST
WOODMERE Nt 115982917




                                             0 ENCLOSURES            Page        l   of       l
                                               {Redacted]
  Capita1 One Checking with Interest                        903 6

                 Opening balance            07-11-09                   385,414.05
                 +Deposits/credits                 0                         0.00
                 -Checks/Debi ts                   1                       100.45
                 -Service charge                                             0.00
                 +Interest paid                                            358.76
                 Ending balance             08-12-09                   385,672.36
                 Days in statement Period         33

                                 INTER.EST IUFORMATION
                 Average Daily Balance                                 385,414.05
                 Days in Earnings Period                                       33
                 Interest Earned                                           358.76
                 Annual Percentage Yield Earned                                 1. 03 %
                 Interest Paid this Year                                    4,800.90
                 Interest Withheld this Year                                1,344.25

 DATE   DESCRIPTION               CHECK#         DEBITS             CREDITS                 BALANCE

         Beginning Balance                                                                385,414.05
  08-1.2 FED TAX WITHHELD                        100.45                                   385,313.60
  08-12 Interest paid                                                358.76               385,672.36
         Ending balance                                                                   385,672.36




        END OF STATEMENT
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                           0 ENCLOSURES           Page          1 of       1
                                             [Redacted]
   Capital One Checking with Interest                     903 6

               Opening balance            06-11-09                   385,131.30
               +Deposits/credits                  0                            o.oo
               -Checks/Debits                     1                          109.96
               -Service charge                                             0.00
               +Interest paid                                            392. 71
               Ending balance             07-10-09                   385,414.05
               Days in Statement Period          30

                               INTEREST INFORMATION
               Average Daily Balance                                 385,131.30
               Days in Earnings Period                                       30
               Interest Earned                                           392.71
               Annual Percentage Yield Earned                                  1.25 %
               Interest Paid this Year                                   4,442.14
               Interest Withheld this Year                               1,243.90

  DATE   DESCRIPTION            CHECK#          DEBITS            CREDITS                BALANCE


        Beginning B~lance                                                              385,131.30
  07-10 FED TAX WITHHELD                        109.96                                 385,021.34
  07-10 Interest paid                                              392. 71             385,414.05
         Ending balance                                                                385,414.05




         END OF STATEMENT
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMI\N
703 CARLYLE ST
WOODMERE NY 115982917




                                                0 ENCLOSURES           Page        1 of       1
                                                 [Redacted]
   Capital one Checking with Interest                         903 6

                 Opening balance               06-11-09                  385,131.30
                 +D¢posits/Credits                    0                        0.00
                 -Checks/Debits                       1                      109.96
                 -service charge                                               0.00
                 +Interest paid                                                 392. 71
                 Ending balance                07-10-09                  385,414.05
                 Days in Statement Period            30

                                 INTEREST INFORMATION
                 Average Daily Balance                                   385,131.30
                 Days in Earnings Period                                            30
                 Interest Earned                                                392. 71
                 Annual Percentage Yield Earned                                   1. 25 %
                 Interest Paid this Year                                      4,442.14
                 Interest Withheld this Year                                  1,243.80

  DATE   DESCRIPTION                 CHECK#-        DEBITS            CREDITS                BALANCE

        Beginning Balance                                                                 385,131.30
  07-10 FED TAX WITHHELD                            109.96                                385,021.34
  07-10 Interest paid                                                  392.71             385,414.05
        Ending balance                                                                    385,414.05




         END OF STATEMENT
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                               0 ENCLOSURES        Page        l of       1

  Capital One Checking with Interest            [Redacted] 903 6

                 Opening balance              05-13-09               384,858.18
                 +Deposits/Credits                   0                     0.00
                 -Checks/Debits                      1                   106.22
                 -service charge                                           0.00
                 +Interest paid                                             379.34
                 Ending balance               06-10-09               385,131.30
                 Days in Statement Period           29

                                 INTEREST INFORMATION
                 Average Daily Balance                               384,858.18
                 nays in Earnings Period                                      29
                 Interest Earned                                         379, 34
                 Annual Percentage Yield Earned                            1. 25 %
                 Interest Paid this Year                               4,049.43
                 Interest Withheld this Year                           1,133.84

  DATE   DESCRIPTION                 CHECK#        DEBITS          ~EDITS               BALANCE


        Beginning Balance                                                             384,858.18
  06-10 FED TAX WITHHELD                           106.22                             384,751.96
  06-10 Interest paid                                              379.34             385,131.30
        Ending balance                                                                385,131.30




         END OF STATEMENT
PRIVATE BANKING CLIENT
(877) 094-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                               0 ENCLOSURES        Page          1 of       1

  Capital One Checking with Interest            [Redacted] 903 6

                 Openi.ng balance             05-13-09                384,858.16
                 +Deposits/Credits                   0                          0.00
                 -Checks/Debits                      1                        106.22
                 -Service charge                                                0,00
                 +Interest paid                                               379.34
                 Ending balance                                       385,131.30
                 Days in Statement Period

                                 INTEREST INFORMATION
                 Average Daily Balance                                384,858.18
                 Days in Earnings Period                                      29
                 Interest Earned                                          379.34
                 Annual Percentage Yield Earned                             1.25 %
                 Interest Paid this Year                                  4,049.43
                 Interest Withheld this Year                              1,133.84

  DATE   DESCRIPTION                 CHECK#        DEBITS          CREDITS                BALANCE

         Beginning Balance                                                              384,858.18
  06-10 FED TAX WITHHELD                           106.22                               384,751.96
  06-10 Interest paid                                               379. 34             385,131.30
        Ending balance                                                                  385,131.30




         ENO OF STATEMENT
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY   115982917




                                                0 ENCLOSURES         Page        1 of        1

   Capital One Checking with Interest            {Redacted] 903 6

                 Opening balance              04-11-09                 384,522.80
                 +Deposits/Credits                   0                       0.00
                 -Checks/Debits                      1                     130.43
                 -Service charge                                             0.00
                 +Interest paid                                            465.81
                 Ending balance               05-12-09                 384,858.18
                 Days in Statement Period           32

                                   INTEREST INFORMATION
                 Average Daily Balance                                 384,522.80
                 Days in Earnings Period                                          32
                 Interest Earned                                              465.81
                 Annual Percentage Yield Earned                                 1.39    t
                 Interest Paid this Year                                    3,670.09
                 Interest Withheld this Year                                1,027.62

  DATE   DESCRIPTION                 CHECK#        DEBITS           CREDITS                 BALANCE

         Beginning Balance                                                              384,522.80
  05-12 FED TAX WITHHELD                           130. 43                              384,392.37
  05-12 Interast paid                                                465. 81            384,858.18
         Ending balance                                                                 384,858.18




         END OF STATEMENT
Ca;,taJcle·aank
PRIVATE BANKING CLIENT
(877)    694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY     11598291?




                                                  0 ENCLOSURES           Page        1 of       1
                                                   [Redacted]
   Capital One Checking with Interest                           903 6

                    Opening balance              04-11-09                  384,522,80
                    +Deposits/Credits                   0                        0.00
                    -Checks /Debi ts                    1                      130.43
                    -Service charge                                              0.00
                    +Interest paid                                             465.81
                    Ending balance               05-12-09                  384,858.18
                    Days in statement Period           32

                                      INTEREST INFORMATION
                    Average Daily Balance                                  384,522.80
                    Days in Earnings Period                                           32
                    Interest Earned                                               465. 81
                    Annual Percentage Yield Earned                                  1.39 %
                    Interest Paid this Year                                     3,670.09
                    Interest Withheld this Year                                 1,027.62

  DATE     DESCRIPTION                  CHECK#        DEBITS            CREDITS               BALANCE

        Beginning Balance                                                                   384,522.80
  05-12 FED TAX WITHHELD                              130.43                                384,392.37
  05-12 Interest paid                                                    465.81             384,858.18
        Ending balance                                                                      384,858.18




           END OF STATEMENT
        --
Caplta)One'eank
                       ,
PRIVA~E BANKING CLIENT
(077)   694-9111




NINA FISCHMAN
703 CARLYLE ST
WOOOME.RE NY     115982917




                                                     0 ENCLOSURES        Page        1 of        1

                                                      [Redacted] 903 6
   Capital One Checking with Interest

                     Opening balance               03-12-09                509,149.18
                     +Deposits/credits                      0                    0.00
                     -Checks/Debits                         5              125,249.46
                     -Service charge                                             0.00
                     +Interest paid                                            623.08
                     Ending balance                 04-10-09               384,522.90
                     Days in statement Period             30

                                      INTEREST INFORMATION
                     Average Daily Balance                                  459,119.18
                     Days in Earnings Period                                           30
                     Interest. Earned                                              623.08
                     Annual Percentage Yield Earned                                 1,66 %
                     Interest Paid this Year                                    3,204.28
                     Interest Withheld this Year                                   897.19

  DATE       DESCRIPTION                 CHECK#            DEBITS        CREDITS               BALANCE

             Beginning Balance                                                              509,149.18
  03-30 Wire transfer withdrawal                      75,000.00                             434,149.18
        ABOUDI AND BROUN STEIN ADVO               033009
  03-30 Wire transfer withdrawal                      50,000.00                             384,149.18
             LAWRENCE KATZ IO LA                  033009
  03-30 Miscellaneous fee                                   50.00                           384,099.18
             OUTGOING INTERN                      033009
  03-30 Miscellaneous fee                                   25.00                           384,074.18
        OUTGOING DOMEST                           033009
  04-10 FED TAX WITHHELD                                   174.46                           383,899.72
  04-10 Interest paid                                                     623.08            384,522.80
             Ending balance                                                                 384,522.80

         •           - - -   - - - - - - - - EFT ACTIVITY - - - - - - - - - - -                  *
              DATE             DESCRIPTION                                             AMOUNT

             03-30             ABOUDI AND BROUN STEIN ADVO                          75,000.00-
             03-30             LANRENCE KATZ IO LA.                                 50,000.00-
             03-30             OUTGOING INTERN                                          50.00-
             03-30             OUTGOING OOMEST                                          25.00-




             END OF STATEMENT
         --
Caplta)One'eank
                       ,
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY        115982917




                                                      0 ENCLOSURES            Page       1 of        1
                                                        {Redacted]
   Capital one Checking with Interest                                903 6

                      Opening balance               03-12-09                    509,149.18
                      +Deposits/Credits                     0                         0.00
                      -Checks/Debits                        5                   125,249.46
                      -Service charge                                                    0.00
                      +Interest paid                                                   623.08
                      Ending balance                04-10-09                    384,522.80
                      Days in statement Period             30

                                         INTEREST INFORMATION
                      Average Daily Balance                                     459,119.18
                      Days in Earnings Period                                           30
                      Interest Earned                                               623.08
                      Annual Percentage Yield Earned                                  1,66 %
                      Interest Paid this Year                                     3,204.28
                      Interest Withheld this Year                                   897.19

  DATE    DESCRIPTION                     CHECK#          DEBITS             CREDITS              BALANCE

          Beginning Balance                                                                     509,149.18
  03-30 Wire transfer withdrawal                       75,000.00                                434,149.18
              ABOUDI AND BROUN STEIN ADVO          033009
  03-30 Wire transfer withdrawal                       50,000.00                                384,149.18
              LAWRENCE KATZ IO LA                  033009
  03-30 Miscellaneous fee                                  50.00                                384,099.18
              OUTGOING INTERN                      033009
  03-30 Miscellaneous fee                                  25,00                                384,074.18
              OUTGOING DOME.ST                     033009
  04-10 FED TAX WITHHELD                                  174.46                                383,899.72
  04-10 Interest paid.                                                        623.08            384,522.80
              Ending balance                                                                    3841522.80

          •           - - - - - - - - - - - EFI' ACTIVITY - - - - - - - - - - -                      *
               DATE            DESCRIPTION                                                 AMOUNT

              03-30            ABOUDI AND BROUN STEIN ADVO                              75,000.00-
              03-30            LAWRENCE KATZ IO LA                                      50,000.00-
              03-30              OUTGOING INTERN                                            50.00-
              03-30              OUTGOING OOMEST                                            25.00-




              END OF STATEMENT
Ca;itaJcle·Bank
PRIVATE BANKING CLIENT
(877)    694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY     115982917




                                                  0 ENCLOSURES         Page         1 of        1


   Capital one Checking with Interest               (Redacted] 903 6

                    Opening balance              02-12-09                 508,642.25
                    +Deposits/Credits                   0                        0.00
                    -Checks/Debits                      1                      197.14
                    -Service charge                                              0,00
                    +Interest paid                                               704.07
                    Ending balance               03-11-09                 509,149.10
                    Days in Statement Period           28

                                      INTEREST INFORMATION
                    Average Daily Balance                                 508,642.25
                    Days in Earnings Period                                       28
                    Interest Earned                                              704.07
                    Annual Percentage Yield Earned                                 1. 82 %
                    Interest Paid this Year                                   2,581.20
                    Interest Withheld this Year                                 722.73
                    Interest paid during 2008                                 7,290.71

  DATE     DESCRIPTION                  CHECK#        DEBITS           CREDITS                BALANCE

        Beginning Balance                                                                  508,642.25
  03-11 FED TAX WITHHELD                              197.14                               508,445.11
  03-11 Interest paid                                                   704.07             509,149.18
        Ending balance                                                                     509,149, 18




           END OF STATEMENT
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY     115982917




                                              0 ENCLOSURES         Page        1 of         1
                                                [Redacted] 903 6
   Capital One Checking with Interest

                  Opening balance            02-12-09                 508,642.25
                  +Deposits/Credi.ts                0                       0.00
                  -Checks/Debi ts                   1                     197.14
                  -service charge                                           0.00
                  +Interest paid                                             704,01
                  Ending balance             03-11-09                 509,149.18
                  Days in Statement Period         28

                                 INTEREST INFORMATION
                 Average Daily Balance                                508,642,25
                 Days in Earnings Period                                         28
                 Interest Earned                                            704.01
                 Annual Percentage Yield Earned                               1. 82 %
                 Interest Paid this Year                                  2,581.20
                 Interest Withheld this Year                                722.73
                 Interest paid during 2008                                7,290.71

  DATE   DESCRIPTION               CHECK#         DEBITS           CREDITS               BALANCE

        Beginning Balance                                                             508,642.25
  03-11 FED TAX WITHHELD                          197.14                              508,445.11
  03-11 Interest paid                                               704.07            509 1 149 .18
        Ending balance                                                                509,149.18




         EUD OF STATEMEN'r
          --
Caplta)(Ji1e'aank
                       ,
PRIVATE BANKING CLIENT
(877)     694-9111




NINA FISCHMAN                                                       Thank you for banking with us.
703 CARLYLE ST                                                      Capital one Bank is a trade
WOODMERE NY 115982917                                               name of Capita1 One, N.A. and
                                                                    does not refer to a separately
                                                                     insured institution.




                                                   0 ENCLOSURES           Page      1 of       1

                                                     [Redacted}
   Capital One Checking with Interest                             903 6

                     Opening balance              01-14-09                   508,066.34
                     +Deposits/Credits                    0                        0.00
                     -Checks/Debits                       1                      223.96
                     -Service charge                                                0,00
                     +Interest paid                                              799.87
                     Ending balance               02-11-09                   506,642.25
                     Days in Statement Period           29

                                     INTEREST INFORMATION
                     Average Daily Balance                                   508,066.34
                     Days in Earnings Period                                         29
                      Interest Earned                                            799.87
                     Annual Percentage Yield Earned                                2.00 %
                     Interest Paid this Year                                   1,877.13
                     Interest Withheld this Year                                 525.59
                     Interest paid during 2008                                 7,290.71

  DAT,E     DESCRIPTION                  CHECK#        DEBITS             CREDITS            BALANCE

            Beginning Balance                                                              508,066.34
  02-11 FED TAX WITHHELD                               223.96                              507,842.38
  02-11 Interest paid                                                      799.87          508,642.25
            Ending balance                                                                 508,642.25




               END OF STATEMENT
      --
Caplta)Ohe'aank
                   ,
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN                                                  Thank you for banking with us.
703 CARLYLE ST                                                 Capital one Bank is a trade
WOODMERE NY    115982917                                       name of Capit~l One, N.A. and
                                                               does not refer to a separately
                                                               insured institution.




                                               0 ENCLOSURES          Page      1 of       1
                                                [Redacted]
   capital one Checking with Interest                        903 6

                 Opening balance              01-14-09                 508,066,34
                 +Deposits/Credits                    0                      0.00
                 -Checks /Debi ts                     1                    223,96
                 -Service charge                                             0.00
                 +Interest paid                                            799.87
                 Ending balance               02-11-09                 508,642.25
                 Days in Statement Period           29

                                 INTEREST INFORMATION
                 Average Daily Balance                                  508,066.34
                 Days in Earnings Period                                        29
                 Interest Earned                                            799.87
                 Annual Percentage Yield Earned                               2.00 %
                 Interest Paid this Year                                  1,877.13
                 Interest Withheld this ~ear                                525.59
                 Interest paid during 2008                                7,290.71

  DATE   DESCRIPTION                 CHECK#        DEBITS            CREDITS            BALANCE


         Beginning Balance                                                            508,066.34
  02-11 FED TAX WITHHELD                           223.96                             507,842.38
  02-11 Interest paid                                                 799.87          508,642.25
        Ending balance                                                                508,642.25




           ENO OF STATEMENT
         -~
Caplta)One'Bank
                     ,
PRIVA~E BANKING CLIENT
(877) 694-9111




NINA FISCHMl\N                                                  Thank you for banking with us.
703 CARLYLE ST                                                  Cap1tal One Bank is a trade
WOOOHERE NY      115982917                                      name of Capital One, N.A. and
                                                                does not refer to a separately
                                                                insured institution.




                                                 0 ENCLOSURES          Page        1 of        1

                                                   [Redacted] 903 6
   Capital one Checking with Interest
                   Opening balance              12-11-08                  507,290.71
                   +Deposits/Credits                   0                        0.00
                   -Checks/Debits                      1                      301.63
                   -Service charge                                                o.oo
                   +Interest paid                                           1,077.26
                   Ending balance               01-13-09                  508,0$6.34
                   Days in Statement Period           34

                                   INTEREST INFORMATION
                   Average Daily Balance                                  507,290.71
                   Days in Earnings Period                                          34
                   Interest Earned                                            1,077.26
                   Annual Percentage Yield Earned                                 2.30 %
                   Interest Paid this Year                                    1,077.26
                   Interest Withheld this Year                                  30l. 63
                   Interest paid during 2008                                  7,290.71

  DATE    DESCRIPTION                  CHECK#        DEBITS           CREDITS                BALANCE

          Beginning Balance                                                               507,290, 71
  01-13 FED TAX WITHHELD                             301.63                               506,989.08
  01-13 Interest paid                                                 1,077.26            508,066.34
        Ending balance                                                                    508,066.34




          END OF STATEMENT
         --
CapltaJOne'aank
                      ,
PRIVATE 91'.NKING CLIENT
(877) 694-9111




NINA FISCHMI\N                                                   Thank you for banking with us.
703 CARLYLE ST                                                   Capital One Bank is a trade
WOODMERE NY 115982917                                            name of capital One, N.A. and
                                                                 does not refer to a separately
                                                                  insured institution.




                                                   0 ENCLOSURES         Page       l of        l

                                                    [Redacted] 903 6
   Capital one Checking with Interest

                    Opening balance               12-11-08                 507,290.71
                    +Deposits/Credi ts                   0                        o.oo
                    -Checks/Debits                       l                     301.63
                     -Service charge                                             0.00
                    +Interest paid                                           1,077.26
                    Ending balance                01-13-09                 508,066.34
                    Days in statement Period            34

                                       INTEREST INFORMATION
                    Average Daily Balance                                  507,290.71
                    Days in Earnings Period                                         34
                    Interest Earned                                            1,077.26
                    Annual Percentage Yield Earned                                 2.30 %
                    Interest Paid this Year                                    1,077.26
                    Interest Withheld this Year                                  301.63
                    Interest paid during 2008                                  7,290.71

  DATE    DESCRIPTION                    CHECK#        DEBITS          CREDITS              BALANCE

          Beginning Balance                                                               507,290.71
  01-13 F"ED TAX WITHHELD                              301.63                             506,989.08
  01-13 Interest paid                                                  1,077.26           508,066.34
        Ending balance                                                                    508,066.34




              END OF STATEMENT
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN                                                 Thank you for banking with us.
703 CARLYLE ST                                                Capital one Bank is a trade
WOOPHERE NY 115982917                                         name of Capital One, N.A. and
                                                              does not refer to a separately
                                                              insured institution.




                                              0 ENCLOSURES           Page       1 Of        1
                                               [Redacted)
   Capital One Checking with Interest                       903 6

                 Opening balance            11-14-08                    506,181.07
                 +Deposits/Credits                  0                         0.00
                 -Checks/Debits                     0                          0.00
                 -Service charge                                              0.00
                 +Interest paid                                           1,109.64
                 Ending balance             12-10-08                    507,290.71
                 Days in statement Period          27

                                 INTEREST INFORMATION
                 Average Daily Balance                                  506,181.07
                 Days in Earnings Period                                        27
                 Interest Earned                                          1,109.64
                 Annual Percentage Yield Earned                                 3.00 %
                 Interest Paid this Year                                    7,290.71

  DATE   DESCRIPTION              CHECK#         DEBITS             CREDITS               BALANCE

         Beginning Salance                                                             506,181.07
  12-10 Interest paid                                               1,109.64           507,290. '11
         Ending balance                                                                507,290.71




         END OF STATEMENT
Cai>ltaJcle·eank
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN                                                  Thank you for banking with us.
703 CARLYLE ST                                                 Capital one Bank is a trade
WOODMERE NY   115982917                                        name of Capital Ono, N.A. and
                                                               does not refer to a separately
                                                                insured institution,




                                                0 ENCLOSURES           Page       1 of       1

                                                (Redacted]
   Capital One Checking with Interest                        903 6

                 Opening balance              11-14-08                   506,181.07
                 +Deposits/Credits                   0                           o.oo
                 -Checks/Debits                      0                           o.oo
                 -Service charge                                                 0,00
                 +Interest paid                                            1,109.64
                 Ending balance               12-10-08                   507,290.71
                 Days in Statement Period           27

                                 INTEREST INFORMATION
                 Average Daily Balance                                   506,181.07
                 Days in Earnings Period                                            27
                 Interest Earned                                              1,109.64
                 Annual Percentage Yield Earned                                   3.00 %
                 Interest Paid this Year                                      7,290.71

  DATE   DESCRIPTION                 CHECK#        DEBITS             CREDITS               BALANCE

         Beginning Balance                                                               506,181.07
  12-10 Interest paid                                                1,109.64            507,290.71
         Ending balance                                                                  507,290.71




         END OF STATEMENT
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCltMAN                                                   Thank you for banking with us,
703 CARLYLE ST                                                   Capital one Bank is a trade
WOODMERE NY   115982917                                          name of Capital One, N.A, and
                                                                 does not refer to a separately
                                                                 insured institution.




                                                0   ENCLOSURES          Page       1 of       1

                                                    [Redacted] 903 6
   Capital One Checking with Interest

                 Opening balance              10-11-08                    504,782,67
                 +Deposits/Credits                      0                       0.00
                 -Checks/Debi ts                        0                       0.00
                 -Service charge                                                  0.00
                 +Interest paid                                              1,398.40
                 Ending balance               11-13-08                     506,181.07
                 Days in statement Period           34

                                 INTEREST INFORMATION
                 Average Daily Balance                                     504,782.67
                 Days in Earnings Period                                           34
                 Interest Earned                                             1,398.40
                 Annual Percentage Yield Earned                                  3.01 %
                 Interest Paid this Year                                     6,181.07

  DATE   DESCRIPTION                 CHECK#           DEBITS            CREDITS              BALANCE

         Beginning Balance                                                                504,782.67
  11-13 Interest paid                                                  1,398.40           506,181.07
        Ending balance                                                                    506,181.07




         END OF STATEMENT
